Exhibit 10.8

SEVENTH AMENDMENT TO CREDIT AGREEMENT,

THIRD AMENDMENT TO GUARANTY, AND WAIVER

(HILLSBORO ENERGY LLC)

This SEVENTH AMENDMENT TO CREDIT AGREEMENT, THIRD AMENDMENT TO GUARANTY, AND
WAIVER (this “Seventh Amendment”) is entered into as of August 30, 2016 (the
“Effective Date”) by and among Hillsboro Energy LLC, as borrower (“Borrower”),
Foresight Energy LLC, as guarantor (“Guarantor”), the undersigned Lender
(constituting all Lenders under the Credit Agreement as of the Effective Date),
Crédit Agricole Corporate and Investment Bank (formerly known as Calyon New York
Branch), as Administrative Agent (in such capacity, together with its successors
appointed pursuant to Section 11.7 of the Credit Agreement, “Administrative
Agent”), and Crédit Agricole Corporate and Investment Bank Deutschland,
Niederlassung Einer Französischen Société Anonyme (formerly known as CALYON
Deutschland Niederlassung einer französischen Societé Anonyme), in its capacity
as Hermes Agent (in such capacity, together with its successors appointed
pursuant to Section 11.7 of the Credit Agreement, “Hermes Agent”). This Seventh
Amendment is granted pursuant to and made under (a) that certain Credit
Agreement, dated as of May 14, 2010 (as amended by the First Amendment to Credit
Agreement dated as of June 17, 2010, the Second Amendment to Credit Agreement
and First Amendment to Foresight Guaranty dated August 4, 2010, the Third
Amendment to Credit Agreement dated as of September 24, 2010, the Fourth
Amendment to Credit Agreement dated as of May 27, 2011, the Fifth Amendment to
Credit Agreement and First Amendment to Foresight Guaranty dated as of March 8,
2012 and the Sixth Amendment to Credit Agreement and Second Amendment to
Foresight Guaranty dated as of August 16, 2013) (prior to giving effect to this
Seventh Amendment, the “Credit Agreement”), by and among Borrower, the Lenders
from time to time parties thereto, Administrative Agent and Hermes Agent, and
(b) that certain Guaranty, dated as of May 27, 2011 (as amended by the Fifth
Amendment to Credit Agreement and First Amendment to Foresight Guaranty dated as
of March 8, 2012 and the Sixth Amendment to Credit Agreement and Second
Amendment to Foresight Guaranty dated as of August 16, 2013) (prior to giving
effect to this Seventh Amendment, the “Foresight Energy Guaranty”), by Guarantor
in favor of Administrative Agent and Hermes Agent.

RECITALS:

WHEREAS, in connection with a global restructuring (“Restructuring”) of the
Indebtedness of the Guarantor and certain of its Affiliates (including Borrower)
(the “Guarantor Loan Parties”), the Guarantor Loan Parties and their lenders are
consummating the Restructuring, including amending and restating the Foresight
Energy Secured Facility (as defined in the Credit Agreement) on the Effective
Date, and entering into such other amendments or waivers to any documents
governing material Indebtedness of the Guarantor Loan Parties necessary to cure
any defaults thereunder;

WHEREAS, in connection with the Restructuring, each of Borrower and Guarantor
has requested that the undersigned Lender (constituting all Lenders under the
Credit Agreement as of the Effective Date), Administrative Agent and Hermes
Agent agree to amend the Credit Agreement and the Foresight Energy Guaranty to,
among other actions, advance the Maturity Date, and conform certain provisions
therein to certain provisions contained in the A&R Foresight Energy Secured
Credit Agreement;



--------------------------------------------------------------------------------

WHEREAS, Borrower has advised Administrative Agent, Hermes Agent and the
undersigned Lender (constituting all Lenders under the Credit Agreement as of
the Effective Date) of the existence of certain Defaults and Events of Default
under the Credit Agreement and attached hereto as Exhibit A (the “Specified
Defaults”), and in connection with the Restructuring, has requested such parties
waive the Specified Defaults as described herein, subject to the express
conditions and on the terms set forth in this Seventh Amendment; and

WHEREAS, Administrative Agent, Hermes Agent and the undersigned Lender
(constituting all Lenders under the Credit Agreement as of the Effective Date)
are willing to amend the Credit Agreement and the Foresight Energy Guaranty and
waive the Specified Defaults, subject to the terms and conditions herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

AGREEMENT:

1. DEFINITIONS. Except as otherwise expressly provided herein, capitalized terms
used in this Seventh Amendment shall have the meanings given in the Credit
Agreement, as amended by this Seventh Amendment, and the interpretative
provisions set forth in the Credit Agreement, as amended by this Seventh
Amendment, shall apply to this Seventh Amendment.

2. WAIVER OF EXISTING DEFAULTS. Subject to the satisfaction or waiver of the
conditions set forth in Section 5 below, and in reliance on the representations
and warranties contained in Section 6 and Section 7, below, Administrative
Agent, Hermes Agent and the undersigned Lender (constituting all Lenders under
the Credit Agreement as of the Effective Date) hereby waive the Specified
Defaults. This is a limited waiver and shall not be deemed to constitute a
waiver of any other Event of Default or any future breach of the Credit
Agreement or any other Credit Documents.

3. AMENDMENTS TO CREDIT AGREEMENT. Subject to the satisfaction of the conditions
set forth in Section 5, the Credit Agreement is hereby amended as of the date
hereof on the terms set forth in this Section 3. A copy of the Credit Agreement
conformed to reflect the amendments set forth in this Section 3 is attached
hereto as Exhibit B. In Exhibit B hereto, deletions of text in the Credit
Agreement are indicated by struck-through text, and insertions of text are
indicated by bold, double-underlined text. As so amended, the Credit Agreement
shall continue in full force and effect. In the event of a discrepancy between
this Section 3 and Exhibit B, the latter shall control.

(a) Section 1.1 of the Credit Agreement is hereby amended to insert the
following definitions therein in the proper alphabetical location:

(i) “Amendment Agreement” means the Amendment Agreement, dated as of the Seventh
Amendment Effective Date among Guarantor, Foresight Energy LP, the guarantors
party thereto, Citibank, N.A., as Administrative Agent, and the lenders party
thereto.



--------------------------------------------------------------------------------

(ii) “Anti-Corruption Laws” means any applicable laws, rules, or regulations
relating to bribery or corruption, including (a) the United States Foreign
Corrupt Practices Act of 1977, (b) the United Kingdom Bribery Act of 2010 and
(c) any other similar law, rule or regulation in any applicable jurisdiction
currently in force or hereafter enacted.

(iii) “Anti-Money Laundering Laws” means any laws or regulations relating to
money laundering or terrorist financing, including (a) the Bank Secrecy Act of
1970; (b) the USA PATRIOT ACT; (c) the Laundering of Monetary Instruments Act
(18 U.S.C. §1956); (d) the Engaging in Monetary Transactions in Property Derived
from Specified Unlawful Activity Act (18 U.S.C. §1957); (e) the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations of
1970 (31 U.S.C. §5311 et seq.); and (f) any similar laws or regulations in any
applicable jurisdiction currently in force or hereafter enacted.

(iv) “A&R Foresight Energy Credit Agreement” means that certain Third Amended
and Restated Credit Agreement, dated as of August 30, 2016, by and among
Guarantor, as borrower, Citibank, N.A., as administrative agent, collateral
agent and swing line lender, and the lenders and issuers party thereto, as in
effect on the Seventh Amendment Effective Date.

(v) “A&R Foresight Energy Secured Facility” means Indebtedness incurred or to be
incurred by Guarantor pursuant to the A&R Foresight Energy Credit Agreement, and
any full or partial refinancings, replacements, extensions, modifications,
renewals or amendments thereof that do not increase the aggregate principal
amount thereof as of the Seventh Amendment Effective Date (including the amount
of revolving commitments thereunder); provided that (a) the full amount of the
obligations of Guarantor thereunder shall be at all times jointly and severally
guaranteed by each of Borrower, Sugar Camp Energy, LLC, Macoupin Energy LLC and
Williamson Energy, LLC, together with pledges of each of their respective assets
(excluding the Equipment, the Equipment Supply Agreements and certain related
assets specified or to be specified in the Security Agreement and certain
similar assets of Sugar Camp Energy, LLC), and (b) each of such entity’s
respective obligations under such guaranties shall be subject to the limitation
that the amount thereof will not exceed an amount necessary so as to avoid
rendering such entity insolvent.



--------------------------------------------------------------------------------

(vi) “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination but excluding debt securities convertible or exchangeable into
such equity.

(vii) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(viii) “Exchangeable Notes” means the senior secured second lien exchangeable
PIK notes due 2017 of the Guarantor and Foresight Finance issued pursuant to the
Exchangeable Notes Indenture.

(ix) “Exchangeable Notes Indenture” means the Indenture, dated on or about
August 30, 2016, among the Guarantor, Foresight Finance, the subsidiaries of the
Guarantor party thereto and Wilmington Trust, N.A., as trustee.

(x) “Foresight Finance” means Foresight Energy Finance Corporation, a Delaware
corporation.

(xi) “General Partner” means Foresight Energy GP, LLC, a Delaware limited
liability company, and any of its successors or assigns that is the general
partner of the MLP from time to time.

(xii) “Hillsboro Business Interruption Insurance Proceeds” means proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings with respect to or otherwise connected to the
Deer Run Mine.

(xiii) “Hillsboro Mining Event” means the March 26, 2015 combustion event at the
Deer Run Mine, the cessation of mining activities at the Deer Run Mine as a
result thereof, and the temporary or permanent closure of the Deer Run Mine
necessary to comply with any law, rule, regulation, order, or other similar
directive from a regulatory authority as a result thereof.

(xiv) “Mining Lease Litigation” means the current litigation between Borrower
and WPP, LLC relating to that certain Coal Mining Lease and Sublease Agreement
dated as of October 10, 2009 between WPP, LLC and the Borrower, as amended.

(xv) “MLP” means Foresight Energy LP, a Delaware limited partnership and the
owner of 100% of the Equity Interests of Guarantor as of the Seventh Amendment
Effective Date.



--------------------------------------------------------------------------------

(xvi) “Murray Energy” means Murray Energy Corporation, an Ohio corporation, and
its Subsidiaries.

(xvii) “Net Cash Proceeds” means, with respect to the proceeds of any insurance
policy, the cash proceeds of such insurance policy, net of that portion of
reasonable out-of-pocket costs and expenses incurred by the Borrower in
connection with the collection of such proceeds, awards or other compensation in
respect of such insurance proceeds (with any costs and expenses of any combined
collection action to be allocated, as reasonably determined by the Borrower,
among property insurance claims in respect of the Collateral and, as applicable,
(i) business interruption insurance claims and (ii) property insurance claims in
respect of assets that are not Collateral).

(xviii) “Permitted Holder” means, collectively, (a) (i) Chris Cline and his
children and other lineal descendants, Robert E. Murray, Brenda L. Murray,
Robert Edward Murray (son of Robert E. Murray), Jonathan Robert Murray and Ryan
Michael Murray (or any of their estates, or heirs, lineal descendants or
beneficiaries by will); (ii) the spouses or former spouses, widows or widowers
and estates of any of the Persons referred to in clause (i) above; (iii) any
trust having as its sole beneficiaries one or more of the persons listed in
clauses (i) and (ii) above; and (iv) any Person a majority of the voting power
of the outstanding Equity Interest of which is owned by one or more of the
Persons referred to in clauses (i), (ii) or (iii) above, (b) Murray Energy and
any investor that participates with Murray Energy, which shall include any
Affiliate of Murray Energy, in the exercise of the Murray Investment (as defined
in the A&R Foresight Energy Credit Agreement), including the Murray Group (as
defined in the A&R Foresight Energy Credit Agreement) (c) any group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision) of which any of the foregoing are members; provided that,
in the case of such group and without giving effect to the existence of such
group or any other group, such Persons referenced in clauses (a) and (b) above,
collectively, have beneficial ownership of more than 50% of the total voting
power of the voting units or stock of the Borrower or any Parent thereof,
(d) Foresight Reserves L.P. and (e) the General Partner.

(xix) “Reinvestment” and “Reinvest” are defined in Section 3.4.

(xx) “Replacement Collateral” is defined in Section 3.4.

(xxi) “Restricted Subsidiaries” means, with respect to the Guarantor, its
“Restricted Subsidiaries” as defined in the A&R Foresight Energy Credit
Agreement.



--------------------------------------------------------------------------------

(xxii) “Restructuring” shall have the meaning set forth in the Amendment
Agreement.

(xxiii) “Sanctions” shall mean any economic or financial sanctions or trade
embargoes imposed, administered or enforced by (a) the United States (including
OFAC and United States Department of State), (b) the United Nations Security
Council, (c) the European Union or any member state, (d) the United Kingdom
(including Her Majesty’s Treasury), or (e) any other applicable jurisdiction.

(xxiv) “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

(xxv) “Second Lien Notes” means the senior secured second lien PIK notes due
2021 of the Guarantor and Foresight Finance issued pursuant to the Second Lien
Notes Indenture.

(xxvi) “Second Lien Notes Indenture” means the Second Lien Notes Indenture,
dated as of August 30, 2016, among the Guarantor, Foresight Finance, the
subsidiaries of the Guarantor party thereto and Wilmington Savings Fund Society,
FSB, as trustee.

(xxvii) “Second Lien Secured Notes” means, collectively, (a) the Second Lien
Notes and (b) the Exchangeable Notes.

(xxviii) “Seventh Amendment” means the Seventh Amendment to Credit Agreement,
Third Amendment to Guaranty, and Waiver (Hillsboro Energy LLC), dated as of the
Seventh Amendment Effective Date among Borrower, Guarantor, Administrative
Agent, Hermes Agent and the Lenders party thereto.

(xxix) “Seventh Amendment Effective Date” means August 30, 2016.

(xxx) “Underground Equipment” means the mining equipment currently underground
at the Deer Run Mine and subject to an insurance claim under the “Quota Share
Property Damage / Time Element Policy” issued to Foresight Energy LLC for the
policy period March 31, 2014 to March 31, 2015 for losses arising out of or
relating to the Hillsboro Mining Event.

(xxxi) “Voting Stock” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to (i) vote for the
election of directors (or person performing similar functions) of such Person,
even if the right to so vote has been suspended by the happening of such a
contingency, (ii) control the election of directors (or person performing
similar functions) of such Person, or (iii) control such Person.



--------------------------------------------------------------------------------

(b) The following defined terms set forth in Section 1.1 of the Credit Agreement
are hereby amended and restated in their entirety as follows:

(i) “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act. The terms “Beneficially Owns” and
“Beneficially Owned” shall have a corresponding meaning.

(ii) “Change of Control” means

(a) the sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets (including Capital Stock of the
Restricted Subsidiaries) of the Borrower or the Guarantor and its Restricted
Subsidiaries taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) other than one or more Permitted Holders;

(b) the adoption of a plan relating to the liquidation or dissolution of
Borrower or Guarantor, or the removal of the General Partner by the limited
partners of the MLP;

(c) the consummation of any transaction (including, without limitation, any
merger or consolidation), in one or a series of related transactions, the result
of which is that any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act), excluding the Permitted Holders, becomes the Beneficial Owner,
directly or indirectly, of more than 35% of the Voting Stock of the General
Partner, measured by voting power rather than number of shares, units or the
like; or

(d) the MLP (or one or more Permitted Holders) shall cease to own, collectively,
directly or indirectly, 100% of the Voting Stock of Guarantor.

Notwithstanding the preceding, a conversion of Guarantor or any of its
Restricted Subsidiaries or Borrower from a limited partnership, corporation,
limited liability company or other form of entity to a limited liability
company, corporation, limited partnership or other form of entity, an exchange
of all of the outstanding Equity Interests in one form of entity for Equity
Interests in another form of entity or a transaction in which Borrower becomes a
Subsidiary of another Person shall not constitute a Change of Control, so long
as following such conversion or exchange either (a) the “persons” (as that term
is used in Section 13(d)(3) of the Exchange Act) who Beneficially Owned the
Equity Interests of Borrower or Guarantor immediately prior to such transactions
continue to Beneficially Own in the aggregate more than 50% of the Voting Stock
of such entity, or continue to Beneficially Own sufficient Equity Interests in
such entity to elect a majority of its directors, managers, trustees or other
persons serving in a similar capacity for such entity or its general partner,



--------------------------------------------------------------------------------

as applicable, or (b) no “person,” other than a Permitted Holder, Beneficially
Owns more than 50% of the Voting Stock of such entity or its general partner, as
applicable. In addition, notwithstanding the preceding, a Change of Control
shall not occur (i) as a result of any transaction in which more than 50% of the
Voting Stock of Guarantor (measured by voting power rather than number of
shares, units or the like) remains controlled by a Subsidiary of Foresight
Reserves L.P. but one or more intermediate holding companies between Guarantor
and Foresight Reserves L.P. are added, liquidated, merged or consolidated out of
existence or (ii) as a result of any transaction in which Guarantor remains a
wholly owned Subsidiary of the MLP but one or more intermediate holding
companies between Guarantor and the MLP are added, liquidated, merged or
consolidated out of existence; provided that following any of the transactions
described in the foregoing clause (i) or (ii), of this paragraph, either (1) the
“persons” (as that term is used in Section 13(d)(3) of the Exchange Act) who
Beneficially Owned the Equity Interests of Guarantor immediately prior to such
transactions continue to Beneficially Own in the aggregate more than 50% of the
Voting Stock of such entity, or continue to Beneficially Own sufficient Equity
Interests in such entity to elect a majority of its directors, managers,
trustees or other persons serving in a similar capacity for such entity or its
general partner, as applicable, or (b) no “person,” other than a Permitted
Holder, Beneficially Owns more than 50% of the Voting Stock of such entity or
its general partner, as applicable. Notwithstanding the foregoing, in no event
shall the exercise of the Murray Option (as defined in the A&R Foresight Energy
Credit Agreement), the exercise of the Murray Purchase (as defined in the A&R
Foresight Energy Credit Agreement) or the conversion or exchange of the
Exchangeable Notes (as defined in the A&R Foresight Energy Credit Agreement)
into or for Equity Interests of the MLP constitute a Change of Control.

(iii) “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.



--------------------------------------------------------------------------------

(iv) “Credit Documents” means this Agreement, the Foresight Guaranty, the Fixed
Interest Rate Agreement, the Hermes Export Credit Guarantee Documents, the
Equity Contribution Agreement, the Security Agreement, the Fee Letter, the Term
Notes, any Acceptable Replacement Guaranty, any guaranty executed pursuant to
Section 9.10, each Borrower Disbursement Certificate and any other agreement or
letter agreement or similar document, entered into by a Lender Party, on the one
hand, and a Credit Party, on the other hand, in connection with the transactions
expressly contemplated by this Agreement, and all amendments thereto.

(v) “Defaulting Lender” means any Lender that (a) has failed or refused (and not
retracted and fully cured) to make available its portion of any Advance, (b) a
Lender having notified in writing Borrower and/or Administrative Agent that it
does not intend to comply with its obligations to make available its portion of
any Advance or (c) is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender, or is
the subject of a Bail-In Action (as defined in the A&R Foresight Energy Credit
Agreement).

(vi) “Hermes Guarantee Fee Refund” means the positive difference, if any,
between (a) the Hermes Guarantee Fee Loan Cap and (b) the sum of (i) the amount
of the Hermes Guarantee Fees paid or payable by Hermes Agent in accordance with
the Hermes Preliminary Invoice and (ii) the amount (if any) of any final invoice
of the Hermes Guarantee Fees paid or payable by Hermes Agent in accordance with
such final invoice.

(vii) “Material Adverse Effect” means any change, event or circumstance that is
materially adverse to (a) the assets, properties, business, operations,
performance or condition of any Credit Party, (b) the ability of any Credit
Party to fully and timely perform its obligations under any Credit Document to
which it is a party, (c) the legality, validity, binding effect or
enforceability against any Credit Party of any Credit Document to which it is a
party or (d) the rights and remedies available to, or conferred upon, any Lender
Party under any Credit Document; provided that the Hillsboro Mining Event shall
not be considered in determining whether a Material Adverse Effect has occurred
under this Agreement or any other Credit Document.

(viii) “Maturity Date” means the date that is the earlier of (a) the seventh
(7th) anniversary of the First Principal Payment Date and (b) the date on which
the Term Loans are accelerated in accordance with Section 10.2.

(ix) “Murray Energy” means Murray Energy Corporation, an Ohio corporation, and
its Subsidiaries.



--------------------------------------------------------------------------------

(c) The defined terms “Foresight Energy Bonds” and “Foresight Energy Secured
Facility” are hereby deleted from Section 1.1 of the Credit Agreement.

(d) Section 3.1.3 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“3.1.3 Default Interest. If any principal of or interest on any Term Loan or any
fee, indemnity or other amount remains unpaid after such amount is due
hereunder, Borrower shall pay interest (to the extent permitted by Applicable
Law) at a rate per annum equal to 2.00% plus the greater of (a) the Fixed
Interest Rate and (b) the sum of the Lenders’ cost of making or maintaining the
Term Loans and the Applicable Spread, as reasonably determined by Administrative
Agent, from the date such amount was due until the date such unpaid amount is
repaid in full.”

(e) Section 3.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“3.2 Principal. Commencing on the first Principal Payment Date after the Seventh
Amendment Effective Date, and on each Principal Payment Date thereafter,
Borrower shall repay, to Administrative Agent for the account of each Lender
based on its Proportionate Share, outstanding Term Loans in accordance with the
amortization schedule set forth on Schedule 3.2 hereto; provided however that
the amount of the final installment on the Maturity Date shall in any event be
equal to the remaining outstanding principal amount of Term Loans as of the
Maturity Date. Borrower may not reborrow the principal amount of any Term Loan
that is repaid or prepaid (whether by voluntary prepayment or mandatory
prepayment).”

(f) Section 3.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“3.4 Mandatory Prepayments. Borrower shall be required to make mandatory
prepayments of the Term Loans upon each of the following:

(i) the receipt by Borrower or any of its Affiliates of any damages or other
amounts from Equipment Supplier under the Equipment Supply Agreement (including
as a result of a delayed delivery pursuant to Section 4 of the Equipment Supply
Agreement and as a result of any cancellation by Equipment Supplier pursuant to
Section 19 of the Equipment Supply Agreement), in an amount equal to (A) during
the continuance of any Default or Event of Default, the amount of such damages
or other amounts, or (B) so long as there is not continuing any Default or Event
of Default, such portion of the amount of such damages as Hermes Agent (at the
instruction of Hermes) shall designate in writing as the amount (if any) of the
Term Loans no longer eligible for coverage under the Hermes Export Credit
Guarantee Documents as a result of such payment of amounts by Equipment Supplier
to Borrower;



--------------------------------------------------------------------------------

(ii) any failure of the Hermes Export Credit Guarantee Documents to be effective
with respect to any portion of the Term Loans, in an amount equal to such
portion of the Term Loans;

(iii) the refund to Borrower of any Hermes Guarantee Fees by Hermes in an amount
equal to the Hermes Guarantee Fee Refund, which amount, notwithstanding any term
set forth in this Section 3.4, shall be prepaid by Borrower in accordance with
the written instructions of Hermes or Hermes Agent (at the instruction of
Hermes) accompanying such Hermes Guarantee Fee Refund; and

(iv) the Net Cash Proceeds of any insurance policy to the extent such Net Cash
Proceeds are in respect of Collateral (as defined in the Security Agreement);
provided, Borrower shall have no obligation to prepay the Term Loans with any
Hillsboro Business Interruption Insurance Proceeds.

Any such prepayment (including any deemed prepayment with the Hermes Guarantee
Fee Refund made in accordance with 2.6.1, but excluding any prepayment made in
accordance with Section 3.4(iii) if and solely to the extent the written
prepayment instructions of Hermes or Hermes Agent (at the instruction of Hermes)
differ from those set forth in this paragraph) shall (A) include payment by
Borrower of accrued and unpaid interest on the Term Loans being prepaid and any
fees, breakage costs and other charges payable in connection with such a
prepayment under the terms of this Agreement (including Section 3.7), if any,
and (B) be applied to remaining amortization payments and the payments at final
maturity thereof (1) in inverse order of maturity or (2) solely with respect to
payments made in accordance with Section 3.4(i)-(iii) above, on a pro rata
basis, at the option of Hermes Agent (acting at the instruction of Hermes).
Amounts prepaid as mandatory prepayments of Term Loans may not be re-borrowed.
Notwithstanding the foregoing, solely with respect to the Net Cash Proceeds
described in Section 3.4(iv) hereof (other than the Net Cash Proceeds of
Underground Equipment, to which this sentence shall not apply, and which shall
be prepaid in accordance with Section 3.4(iv) hereof), so long as Borrower
establishes to Administrative Agent’s reasonable satisfaction that such Net Cash
Proceeds are sufficient to fund in full the purchase of equipment or replacement
equipment for, or repair of, damaged mining equipment constituting Collateral
(the consummation of such purchase or repair, the “Reinvestment” and the act of
undertaking a Reinvestment, to “Reinvest”), all of which equipment, replacement
equipment and repaired equipment (collectively, the “Replacement Collateral”)
will (x) be used for mining activities and (y) be subject to a first priority
security interest in favor of Collateral Agent (and Borrower hereby agrees to
notify Administrative Agent if and when it undertakes a Reinvestment, to provide
to Administrative Agent all details regarding the Replacement Collateral
reasonably requested by Administrative Agent (including without limitation, the
location of the Replacement Collateral, serial numbers and descriptions of make,
model and quantity of the Replacement Collateral), to grant to Collateral Agent
for the benefit of the Lenders a first priority security interest in the
Replacement



--------------------------------------------------------------------------------

Collateral, and to take any action reasonably requested by Collateral Agent to
create or perfect such security interest), Borrower may Reinvest such Net Cash
Proceeds in lieu of prepayment; provided that the Net Cash Proceeds Borrower
intends to use for Reinvestment shall be deposited in a deposit account
designated by the Collateral Agent (and at Collateral Agent’s request, subject
to an account control agreement between Borrower, Collateral Agent and the
depository bank) prior to the Reinvestment, and if not Reinvested within twelve
(12) months, shall be applied to prepayment of the Term Loans in accordance with
the first sentence of this paragraph.”

(g) Section 6.1.12 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“6.1.12 USA Patriot Act and other Applicable Law. Each Lender Party shall have
received, at least five Business Days prior to the Execution Date, all
documentation and other information regarding any Credit Party or any Affiliate
thereof required by regulatory authorities under applicable “know your customer”
policies and Anti-Corruption Laws, including the USA Patriot Act, that shall
have been requested by such Lender Party

(h) Section 7.23 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“7.23 Anti-Corruption Laws. Neither Borrower nor any Affiliate of Borrower is in
violation of any Anti-Corruption Laws. The use of the proceeds of the Term Loans
by Borrower will not violate any Anti-Corruption Laws.

(i) Section 8.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“8.1 Financial Statements. Furnish (or cause to be furnished) to Administrative
Agent (for distribution to each Lender):

(i) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Credit Parties commencing with the fiscal year ending
December 31, 2016, (A) a copy of each of the consolidated audited balance sheet,
statements of income and cash flows of Foresight Energy LP and its Subsidiaries,
in each case under this clause (A), reported on without a “going concern” or any
successor qualification or exception thereto, or any material qualification
arising out of the scope of the audit, by Ernst & Young LLP or other independent
certified public accountants of nationally recognized standing, and (B) a copy
of each of the unaudited balance sheet and statements of income of Borrower
(which may be in a consolidating format), certified by a Responsible Officer of
Borrower as being fairly stated in all material respects; and



--------------------------------------------------------------------------------

(ii) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Credit
Parties, a copy of each of the consolidated unaudited balance sheet, statements
of income and cash flows of Foresight Energy LP and its Subsidiaries and a copy
of each of the unaudited balance sheet and statements of income of the Borrower
(which may be in a consolidating format) for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures as of the end of and for the corresponding period
in the previous year, certified by a Responsible Officer of Borrower as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).

All financial statements delivered pursuant to paragraph (i) or (ii) above shall
be complete and correct in all material respects and to be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).”

(j) Section 8.2(iii) is hereby amended and restated in its entirety as follows:

“(iii) (A) during the Construction Period, promptly upon the effectiveness
thereof, any modification to the Construction Budget, (B) during the Operating
Period, (x) promptly upon adoption thereof, a copy of the Annual Operating
Budget with respect to the Deer Run Mine for each fiscal year (or portion
thereof) occurring during the Operating Period and (y) as soon as available and
in any event within forty-five (45) days after the end of each fiscal year,
forecasts prepared by management of Guarantor, of balance sheets, income
statements and cash flow statements on a quarterly basis for the fiscal year
following such fiscal year and on an annual basis for each fiscal year
thereafter until the maturity date together with a line item budget for each
fiscal quarter and fiscal year, and (C) within thirty (30) days following the
material physical movement of any equipment comprising Collateral (including any
Replacement Collateral), written notice of such movement, and the new location
of such Collateral, and within forty-five (45) days after the end each of the
first three quarterly periods of each fiscal year, and ninety (90) days after
the end of each fiscal year, a summary setting forth the physical location of
all equipment comprising Collateral (including any Replacement Collateral);”

(k) Section 8.2(iv) is hereby amended and restated in its entirety as follows:

“(iv) within 45 days after the end of each of the first three quarterly periods
of each fiscal year, and ninety (90) days after the end of each fiscal year, a
summary setting forth the actual results of operations and production of the
Deer Run Mine for such calendar quarter, as reflected in reports filed by
Borrower or its Affiliates with the SEC;”

(l) Section 8.2(vii)(C) is hereby amended and restated in its entirety as
follows:

(C) (1) any litigation, investigation or proceeding which may exist at any time
between Borrower and any Governmental Authority, that, if adversely determined,
could reasonably be expected to have a Material Adverse Effect and (2) any
material change in the status of the Mining Lease Litigation, including any
judgment issued with respect thereto or settlement thereof;



--------------------------------------------------------------------------------

(m) Section 8.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“8.4 Compliance with Law. (a) Take all reasonable action to maintain all rights,
privileges and Governmental Approvals necessary in the normal conduct of its
business and comply with all Applicable Law, and maintain and enforce policies
and procedures designed to promote and achieve compliance by Borrower with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions, and
(b) promptly take any and all actions necessary to (i) cure any violation of
applicable Environmental Laws or Mining Laws that could reasonably be expected
to result in liability to Borrower or otherwise related to the Mining Facilities
in excess of $5,000,000; (ii) make an appropriate response to any Environmental
or Mining Claim against Borrower and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
result in liability to Borrower or otherwise related to the Mining Facilities in
excess of $5,000,000; (iii) comply, and use commercially reasonable efforts to
cause all contractors, lessees and other Persons occupying any Real Property to
comply, with all Environmental Laws, Mining Laws and Environmental or Mining
Permits where the failure to do so could reasonably be expected to result in
liability to Borrower in excess of $5,000,000; and (iv) obtain, maintain in full
force and effect and renew all material Environmental or Mining Permits
applicable to its operations and Real Property; provided, the Hillsboro Mining
Event shall not constitute a default in the observance or performance of this
Section 8.4.”

(n) Section 8.6 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“8.6 Maintenance of Property; Insurance. (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted; provided, the Hillsboro Mining Event shall not
constitute a default in the observance or performance of this Section 8.6(a),
(b) cause the Deer Run Mine to be constructed, operated and maintained in
compliance in all material respects with the Construction Budget (as modified
from time to time) and the terms and provisions of all Environmental or Mining
Permits and in accordance with Prudent Operating Practice; provided, the
Hillsboro Mining Event shall not constitute a default in the observance or
performance of this Section 8.6(b), (c) maintain with financially sound and
reputable insurance companies insurance on all its Property of the type and in
at least such amounts and against at least such risks (but including in any
event public liability, product liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business, provided such insurance is available on commercially
reasonable terms, which insurance shall name



--------------------------------------------------------------------------------

Administrative Agent as lender loss payee and additional insured thereunder
(solely with respect to policies insuring Collateral, as defined in the Security
Agreement) (and Borrower shall provide Administrative Agent with reasonable
evidence of such insurance coverage from time to time and as requested by
Administrative Agent), (d) deliver to Administrative Agent annually copies of
all policies maintained in accordance with the terms of this Section 8.6,
including all certificates and endorsements respecting such policies, and
(e) keep Administrative Agent apprised of the (x) filing of any claims under
such policies applicable to the Administrative Agent, and (y) the status of any
such claims; provided that Borrower shall procure and maintain insurance in
compliance with clause (c) of this Section 8.6 for the preparation plant owned
by Borrower at all times from and after the commencement of operation of such
preparation plant.”

(o) Section 8.15 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“RESERVED.”

(p) Section 9.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“9.1 Indebtedness.

(a) Create, incur, assume or suffer to exist any Indebtedness (other than the
Second Lien Secured Notes or the A&R Foresight Energy Secured Facility) unless
after giving effect to such creation, incurrence, assumption or sufferance,
Guarantor would be (on a pro forma basis) in compliance with the financial
covenants set forth in Section 4.5 and 4.6 of the Foresight Guaranty for the two
Semi-Annual Periods ending on the following two Semi-Annual Dates, and Borrower
shall have caused Guarantor to deliver a Financial Covenant Compliance
Certificate evidencing such compliance; provided however, that Borrower may
incur Indebtedness in an aggregate principal amount of up to $5,000,000
(individually in the case of such Indebtedness or series of related
Indebtedness) or $25,000,000 (in the aggregate in the case of all such
Indebtedness) without causing Guarantor to deliver a Financial Covenant
Compliance Certificate as described above; or

(b) Create, incur, assume or suffer to exist any guaranty by Borrower of the
Second Lien Secured Notes or the A&R Foresight Energy Secured Facility, unless
after giving effect to such creation, incurrence, assumption or sufferance,
Guarantor would be (on a pro forma basis) in compliance with the financial
covenants set forth in Sections 4.5 and 4.6 of the Foresight Guaranty for the
two Semi-Annual Periods ending on the following two Semi-Annual Dates, and
Borrower shall have caused Guarantor to deliver a Financial Covenant Compliance
Certificate evidencing such compliance.”



--------------------------------------------------------------------------------

(q) Section 10.1.10 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“10.1.10 Abandonment of Deer Run Mine. (a) The construction or operation, as the
case may be, of the Deer Run Mine shall have been abandoned for a period of at
least 30 consecutive days or (b) any material portion of Borrower’s property is
damaged, seized or appropriated without applicable insurance proceeds (subject
to the underlying deductible) or fair value being paid therefor; provided that,
with respect to clause (a) above, an event of force majeure and maintenance and
repairs to the Deer Run Mine (whether or not scheduled) shall not constitute
abandonment of the Deer Run Mine, so long as Borrower is diligently attempting
to end such suspension or unavailability; provided, further, the Hillsboro
Mining Event, including the damage or abandonment for any period of time of the
Deer Run Mine in connection therewith, shall not constitute an Event of
Default.”

(r) Administrative Agent’s notice information in Section 12.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Crédit Agricole Corporate and Investment Bank, as Administrative Agent

ITB Middle Office Group

1301 Avenue of the Americas

New York, New York 10019

Email: frank.tatulli@ca-cib.com

Attn: Frank Tatulli

With a copy to

Crédit Agricole Corporate and Investment Bank

DAS - Debt Restructuring & Advisory Services

1301 Avenue of the Americas

New York, New York 10019

Email: pierre.bennaim@ca-cib.com

Attn: Pierre Bennaim”

(s) Hermes Agent’s notice information in Section 12.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

Crédit Agricole Corporate and Investment Bank

Deutschland, Niederlassung einer französischen

Société Anonyme, as Hermes Agent

Taunusanlage 14

60325 Frankfurt am Main,

Federal Republic of Germany

Attn: Imad Urf/Guido Berning

Facsimile: + 49 69 74221 201



--------------------------------------------------------------------------------

(t) Section 12.8.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“12.8.1 Expenses. Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Agents in connection with the preparation
of this Agreement and the other Credit Documents, each Equipment Supplier
Disbursement Certificate, and the documents effecting the Restructuring, or by
the Agents in connection with the administration of this Agreement (including
expenses incurred in connection with due diligence and incurred during any
workout, restructuring or negotiations in respect thereof) or in connection with
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by any Lender Party in connection with the enforcement
or protection of their rights in connection with this Agreement and the other
Credit Documents, the Equipment Supplier Disbursement Certificates or documents
effecting the Restructuring, including the reasonable fees, charges and
disbursements of (a) Sidley Austin LLP (counsel for Administrative Agent, Hermes
Agent and the Lenders) and (b) to the extent consistent with the internal
policies of any Lender, a single legal counsel to each such Lender, reasonable
fees, charges and disbursements of the Independent Consultants (pursuant to
agreements reasonably acceptable to Borrower, provided that no such acceptance
shall be required at any time an Event of Default shall have occurred and be
continuing) and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel for any Lender
Party (but no more than one such counsel for each Lender).”

(u) In Section 12.14(i) of the Credit Agreement the words “non-exclusive general
jurisdiction” are hereby replaced with the words “exclusive jurisdiction”.

(v) The word “and” is hereby deleted from the end of Section 12.14(iv) of the
Credit Agreement, the word “and” is hereby added to the end of Section 12.14(v)
of the Credit Agreement, and a new Section 12.14(vi) of the Credit Agreement is
hereby added reading in its entirety as follows:

“(vi) agrees that nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Loan Party or its properties in the
courts of any jurisdiction.”

(w) Section 12.16 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“USA Patriot Act. The Lenders hereby notify Borrower that pursuant to the USA
Patriot Act, they are required to obtain, verify and record information that
identifies Borrower, including without limitation the name and address of
Borrower. The Lenders subject to the USA Patriot Act hereby notify Borrower



--------------------------------------------------------------------------------

that pursuant to the requirements of the USA Patriot Act it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow each Lender to identify Borrower in accordance with the USA Patriot
Act.”

(x) A new Schedule 3.2 is added to the Credit Agreement in the form of Schedule
3.2 attached hereto.

4. AMENDMENTS TO FORESIGHT ENERGY GUARANTY. Subject to the satisfaction of the
conditions set forth in Section 5, the Foresight Energy Guaranty is hereby
amended as of the date hereof on the terms set forth in this Section 4. A copy
of the Foresight Energy Guaranty, conformed to reflect the amendments set forth
in this Section 4, is attached hereto as Exhibit C. In Exhibit C hereto,
deletions of text in the Foresight Energy Guaranty are indicated by
struck-through text, and insertions of text are indicated by bold,
double-underlined text. As so amended, the Foresight Energy Guaranty shall
continue in full force and effect. In the event of a discrepancy between this
Section 4 and Exhibit C, the latter shall control.

(a) Section 1.1 of the Foresight Energy Guaranty is hereby amended to insert the
following definitions therein in the proper alphabetical location:

(i) “Change of Control Litigation” means that certain action commenced by
Wilmington Savings Fund Society, FSB, in its capacity as indenture trustee in
respect of the Senior Notes (as defined in the A&R Foresight Energy Credit
Agreement) against the Guarantor and certain other Persons in the Court of
Chancery of the State of Delaware (the “Chancery Court”) on August 17, 2015 and
identified as Case No. 11059-VCL alleging that a “change of control” had
occurred in respect of the Senior Notes and resulting in the issuance of a
Memorandum Opinion by the Chancery Court on December 4, 2015 concluding, among
other things, that a change of control had occurred in respect of the Senior
Notes, including any other actions or proceedings substantially similar to the
foregoing or related thereto or the consequences resulting therefrom.

(ii) “General Partner” means Foresight Energy GP, LLC, a Delaware limited
liability company, and any of its successors or assigns that is the general
partner of the MLP from time to time.

(iii) “Guarantor Collateral” means the collateral pledged by Guarantor and its
Subsidiaries to, and subject to Liens in favor of, Citibank, N.A. and its
successors or assigns as collateral agent under the A&R Foresight Energy Secured
Facility.

(iv) “Murray Group” means Murray Energy, an Affiliate of Murray Energy or a
group of Persons which includes Murray Energy or any of its Affiliates.



--------------------------------------------------------------------------------

(v) “Murray Option” means the option to purchase 46% of the voting interests of
the General Partner.

(vi) “Murray Purchase” means the purchase by or on behalf of the Murray Group,
potentially effected in combination with a redemption of the Exchangeable Notes
by the issuers thereof, of all (but not less than all (unless in combination
with a concurrent redemption)) of the outstanding Exchangeable Notes on or
before October 2, 2017 for cash at a price equal to 100% of the principal amount
of the Exchangeable Notes plus accrued interest to (but excluding) the date of
such purchase.

(vii) “Restricted Subsidiaries” means, with respect to the Guarantor, its
“Restricted Subsidiaries” as defined in the A&R Foresight Energy Credit
Agreement.

(b) The following defined terms set forth in Section 1.1 of the Foresight Energy
Guaranty are hereby amended and restated in its entirety as follows:

(i) “Cash Equivalents” means any of the following types of investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 24 months from the date of acquisition
thereof; provided, that the full faith and credit of the United States of
America is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a lender under the A&R
Foresight Energy Credit Agreement or (B) is organized under the Laws of the
United States of America, any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
Laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than twelve (12) months
from the date of acquisition thereof;

(c) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clauses (a), (b), and
(f) entered into with any financial institution meeting the qualifications
specified in clause (b) above;

(d) commercial paper issued by any Person organized under the Laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;



--------------------------------------------------------------------------------

(e) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by
Guarantor);

(f) readily marketable direct obligations issued by any state or commonwealth of
the United States or any political subdivision or taxing authority thereof
having an Investment Grade Rating from either Moody’s or S&P with maturities of
12 months or less from the date of acquisition;

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three categories by S&P
or Moody’s; and

(h) shares of investments companies registered under the Investment Company Act
of 1940, substantially all of the investments of which are one or more of the
types of securities described in clauses (a) through (g) of this definition.

(ii) “Consolidated EBITDA” means, for any Person as of the last day of any
period, Consolidated Net Income for such period:

(a) plus, without duplication, the following for such Person and its Restricted
Subsidiaries for such period to the extent deducted in calculating Consolidated
Net Income:

(i) federal state, local and foreign income tax expense for such period;

(ii) non-cash compensation expense;

(iii) losses on discontinued operations;

(iv) Consolidated Interest Expense;

(v) depreciation, depletion and amortization of property, plant, equipment and
intangibles;

(vi) debt extinguishment costs and expenses (including any costs or expenses in
connection with the Transactions and the redemption of the Exchangeable Notes in
accordance with their terms), refinancing of existing outstanding indebtedness
of Guarantor and the Subsidiary Guarantors and the payment of the fees and
expenses incurred in connection with any such refinancing);



--------------------------------------------------------------------------------

(vii) other non-cash charges (including (x) non-cash minority interest expense
consisting of income attributable to minority interests of third parties in any
non-wholly owned Subsidiary (except to the extent of dividends paid on Capital
Stock held by third parties) and (y) FASB ASC 360-10 writedowns, but excluding
any non-cash charge which requires an accrual of, or a cash reserve for,
anticipated cash charges for any future period);

(viii) the excess, if any, of reclamation and remediation obligation expenses
determined in accordance with GAAP over reclamation and remediation obligation
cash payments (it being understood that reclamation and remediation obligation
expenses may not be added back under any other clause in this definition);

(ix) the amount of any unusual or non-recurring restructuring or similar charges
(which, for the avoidance of doubt, shall include actually incurred costs, fees
and expenses (including fees and expenses of restructuring and other advisors)
in connection with the Transactions, the Change of Control Litigation, the
exercise of the Murray Option, the exercise of the Murray Purchase, any
redemption of the Exchangeable Notes, any unusual or non-recurring restructuring
of the Guarantor and its Subsidiaries and transactions related to any of the
foregoing, retention, severance, systems establishment costs or excess pension,
other post-employment benefits, black lung settlement, curtailment or other
excess charges); provided that any determination of whether a charge is unusual
or non-recurring shall be made by a Financial Officer of Guarantor pursuant to
such officer’s good faith judgment;

(x) transaction costs, fees and expenses in connection with any acquisition or
issuance of Indebtedness or Capital Stock (whether or not successful) by
Guarantor or any of its Restricted Subsidiaries; and

(xi) any net losses of any Restricted Subsidiary to the extent such net loss
would otherwise be required to be capitalized according to GAAP;

provided, that, with respect to any Restricted Subsidiary of such Person, the
foregoing such items will be added only to the extent and in the same proportion
that such Restricted Subsidiary’s net income was included in calculating
Consolidated Net Income.



--------------------------------------------------------------------------------

(b) minus, without duplication, the following for such Person and its Restricted
Subsidiaries for such period to the extent added in calculating Consolidated Net
Income:

(i) federal state, local and foreign income tax benefit for such period;

(ii) gains on discontinued operations;

(iii) all non-cash items increasing Consolidated Net Income for such Person for
such period (including the accretion of sales or purchase contracts);

(iv) the excess, if any, of asset retirement obligations cash payments over
asset retirement obligations expenses determined in accordance with GAAP (it
being understood that asset retirement cash payments need not be added back
under any other clause in this definition);

(v) all cash payments actually made by such Person and its Restricted
Subsidiaries during such period relating to non-cash charges that were added
back in determining Consolidated EBITDA in any prior period; and

(vi) all unusual or non-recurring gains.

Notwithstanding anything in this definition to the contrary, no management fees,
monitoring fees and all other similar fees paid or payable by the Guarantor or
any Restricted Subsidiary thereof to, or owed by the Guarantor and/or any
subsidiary guarantor under the A&R Foresight Energy Credit Agreement to, any
affiliate thereof at any time shall be added back in calculating, or shall
otherwise increase, Consolidated EBITDA at any time.

(iii) “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Guarantor and its Restricted Subsidiaries on a Consolidated basis, the
sum of (a) the outstanding principal amount of all obligations, whether current
or long-term, for borrowed money (including obligations under the A&R Foresight
Energy Credit Agreement, the Credit Agreement and the Sugar Camp Credit
Agreement) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments and obligations in respect of
Disqualified Equity Interests, (b) all direct obligations arising under standby
letters of credit (other than with respect to Designated Letters of Credit) and
similar instruments to the extent drawn and not reimbursed by the Guarantor,
(c) Attributable Indebtedness in respect of Capital Lease Obligations other than
Excluded Sale-Leaseback Obligations, (d) amounts due under Permitted
Securitization Programs (whether or not on the balance sheet of the



--------------------------------------------------------------------------------

Guarantor or its Restricted Subsidiaries) and (e) the Swap Termination Value
(excluding for this purpose clause (b) of such definition) that is due and
payable by the Guarantor and its Restricted Subsidiaries under any Hedging
Agreement that has not been closed out. Notwithstanding anything herein to the
contrary, the following shall not constitute “Consolidated Funded Indebtedness”
for purposes of this Agreement: (i) any Excluded Sale-Leaseback Obligations,
(ii) any non-recourse indebtedness of any “variable interest entity” (or similar
special purpose entity) and/or (iii) any lease or similar agreement by and among
the Guarantor or a subsidiary guarantor under the A&R Foresight Energy Credit
Agreement and any Affiliate.

(iv) “Consolidated Interest Expense” means, for Guarantor and its Restricted
Subsidiaries on a Consolidated basis, Consolidated Cash Interest Charges plus,
to the extent incurred, accrued or payable by Guarantor or any of its Restricted
Subsidiaries, without duplication: (a) interest expense attributable to
Financing Leases, (b) imputed interest with respect to Attributable
Indebtedness, (c) amortization of debt discount and debt issuance costs,
(d) capitalized interest, (e) non-cash interest expense, (f) any of the above
expenses with respect to Indebtedness of another Person guaranteed by Guarantor
and its Restricted Subsidiaries or secured by a Lien on the assets of Guarantor
and its Restricted Subsidiaries and (g) any interest, premiums, fees, discounts,
expenses and losses on the sale of accounts receivable (and any amortization
thereof) payable by Guarantor and of its Restricted Subsidiaries in connection
with any Permitted Securitization Program, and any yields or other charges or
other amounts comparable to, or in the nature of, interest payable by Guarantor
or any of its Restricted Subsidiaries under any Permitted Securitization
Program. Consolidated Interest Expense shall be determined for any period after
giving effect to any net payments made or received and costs incurred by
Guarantor or any of its Restricted Subsidiaries with respect to any related
interest rate Hedging Agreements. For the avoidance of doubt, for purposes of
this definition, any interest attributable to any Excluded Sale- Leaseback
Obligations shall be excluded.

(v) “Consolidated Net Income” means, for any period, for Guarantor and its
Restricted Subsidiaries on a Consolidated basis, the net income (or net loss) of
Guarantor and its Restricted Subsidiaries for that period, determined in
accordance with GAAP” (after reduction for minority interests in Subsidiaries);
provided, that the following (without duplication) will be excluded in computing
Consolidated Net Income:

(a) the net income (or loss) of any subsidiary of the Guarantor that is not a
Restricted Subsidiary, except to the extent of dividends or other distributions
actually paid in cash to Guarantor and its Subsidiaries during such period;



--------------------------------------------------------------------------------

(b) the net income (or loss) of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of its net income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or in similar
distributions has been legally waived;

(c) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to asset sales, other dispositions or the
extinguishment of debt, in each case other than in the ordinary course of
business;

(d) any net after-tax extraordinary non-recurring gains or losses; and

(e) the cumulative effect of a change in accounting principles.

Notwithstanding anything in this definition to the contrary, management fees,
monitoring fees and all other similar fees paid or payable by the Guarantor or
any Restricted Subsidiary thereof to, or owed by the Guarantor and/or any
subsidiary guarantor under the A&R Foresight Energy Credit Agreement to, any
affiliate thereof at any time shall not be excluded in calculating, or shall
otherwise increase, Consolidated Net Income at any time.

(vi) “Excluded Sale-Leaseback Obligations” means obligations in respect of sale
leaseback transactions between any of Guarantor or its Restricted Subsidiaries
and certain Affiliates of Guarantor entered into in the ordinary course of
business and that would be characterized as sale leaseback transactions solely
because of the continuing involvement of such Affiliate in mining related to
such leases.

(vii) “Senior Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a)(i) Consolidated Funded Indebtedness that is secured by a Lien
on the Guarantor Collateral (other than any Lien that is subordinated to the
Liens securing the obligations of Guarantor arising under the A&R Foresight
Energy Secured Facility) minus (ii) the sum of all Unrestricted Cash, Cash
Equivalents and short-term marketable debt securities of Guarantor or any of the
subsidiary guarantors under the A&R Foresight Energy Secured Facility as of the
date of the financial statements most recently delivered by Guarantor pursuant
to Section 4.1, to (b) Consolidated EBITDA for the period of the four
consecutive fiscal quarters ending as of the date of such financial statements.



--------------------------------------------------------------------------------

(viii) “Transactions” means, collectively, (a) the entering into of the Loan
Documents (as defined in the A&R Foresight Energy Credit Agreement), (b) the
issuance of the Second Lien Secured Notes, (c) the consummation of the Amendment
Transactions (as defined in the A&R Foresight Energy Credit Agreement) and
(d) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

(c) The defined terms “Consolidated Net Leverage Ratio” and “Revolving Facility”
are hereby deleted from Section 1.1 of the Foresight Energy Guaranty.

(d) The last recital of the Foresight Energy Guaranty is hereby amended and
restated in its entirety as follows:

“NOW, THEREFORE, in consideration of the foregoing premises and the agreements,
provisions and covenants herein contained, and to induce the Lenders to continue
the Term Loans on the terms set forth in the Credit Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:”

(e) Section 4.1 of the Foresight Energy Guaranty is hereby amended and restated
in its entirety as follows:

“Financial Statements. Furnish (or cause to be furnished) to Administrative
Agent (for distribution to each Lender):

(i) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Credit Parties commencing with the fiscal year ending
December 31, 2016, (A) a copy of each of the consolidated audited balance sheet,
statements of income and cash flows of Foresight Energy LP and its Subsidiaries,
in each case under this clause (A), reported on without a “going concern” or any
successor qualification or exception thereto, or any material qualification
arising out of the scope of the audit, by Ernst & Young LLP or other independent
certified public accountants of nationally recognized standing, and (B) a copy
of each of the unaudited balance sheet and statements of income of Guarantor
(which may be in a consolidating format), certified by a Responsible Officer of
Guarantor as being fairly stated in all material respects;

(ii) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Credit
Parties, a copy of each of the consolidated unaudited balance sheet, statements
of income and cash flows of Foresight Energy LP and its Subsidiaries and a copy
of the balance sheet and statement of income of the Guarantor (which may be in a
consolidating format) for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer of Guarantor as being fairly stated in
all material respects (subject to normal year-end audit adjustments);



--------------------------------------------------------------------------------

(iii) Within thirty (30) days after the end of each of the first two calendar
months of each fiscal quarter, commencing with the month ending August 31, 2016,
an unaudited monthly management consolidated balance sheet of Foresight Energy
LP and its Subsidiaries as at the end of such month and the related consolidated
statements of income or operations for such month, in each case in a form
consistent with the Guarantor’s practice as of the Seventh Amendment Effective
Date, such unaudited monthly management consolidated statements to be certified
by a Responsible Officer of Guarantor as fairly presenting in all material
respects the financial condition and results of operations of the Guarantor and
its Subsidiaries in accordance with GAAP, subject only to normal quarterly or
year-end adjustments and the absence of footnotes; and

(iv) concurrently with the delivery of any financial statements pursuant to
subsections (i) or (ii) above, and the delivery of financial statements by
Borrower pursuant to Section 8.1 of the Credit Agreement, a certificate of a
Financial Officer of the Guarantor certifying that no Event of Default or
Default has occurred and is continuing or, if such Financial Officer has
knowledge that an Event of Default or Default has occurred and is continuing,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and no material adverse change in the
consolidated assets, liabilities, operations or financial condition of the
Guarantor or of Foresight Energy LP and its Subsidiaries has occurred since the
date of the immediately preceding financial statements so delivered (or the
nature of any such change).

All financial statements delivered pursuant to paragraph (i) through (iii) above
shall be complete and correct in all material respects and to be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).”

(f) Section 4.2 of the Foresight Energy Guaranty is hereby amended and restated
in its entirety as follows:

“Compliance with Law. Except as could not reasonably be expected to have a
Material Adverse Effect, take all reasonable action to maintain all rights,
privileges and Governmental Approvals necessary in the normal conduct of its
business and comply with all Applicable Law, and maintain and enforce policies
and procedures designed to promote and achieve compliance by Guarantor with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.”

(g) Section 4.5 of the Foresight Energy Guaranty is hereby amended and restated
in its entirety as follows:

“Consolidated Interest Coverage Ratio. Not permit the Interest Coverage Ratio as
at the end of any fiscal quarter of the Guarantor to be below the minimum ratio
set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Minimum Consolidated Interest
Coverage Ratio

Second Quarter 2016 and thereafter

   2.00:1.00”



--------------------------------------------------------------------------------

(h) Section 4.6 of the Foresight Energy Guaranty is hereby amended and restated
in its entirety as follows:

“Senior Secured Leverage Ratio. Not permit the Senior Secured Leverage Ratio as
of the end of any fiscal quarter of Guarantor to be above the maximum ratio set
forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Maximum Senior Secured
Leverage Ratio

Second Quarter 2016 through Fourth Quarter 2018

   3.50:1.00

First Quarter 2019 through Fourth Quarter 2019

   3.25:1.00

First Quarter 2020 through Fourth Quarter 2020

   3.00:1.00

First Quarter 2021 through Fourth Quarter 2021

   2.75:1.00”

(i) Administrative Agent’s notice information in Section 5.1 of the Foresight
Energy Guaranty is hereby amended and restated in its entirety as follows:

ITB Middle Office Group

1301 Avenue of the Americas

New York, New York 10019

Email: frank.tatulli@ca-cib.com

Attn: Frank Tatulli

With a copy to

Crédit Agricole Corporate and Investment Bank

DAS - Debt Restructuring & Advisory Services

1301 Avenue of the Americas

New York, New York 10019

Email: pierre.bennaim@ca-cib.com

Attn: Pierre Bennaim



--------------------------------------------------------------------------------

(j) Hermes Agent’s notice information in Section 5.1 of the Foresight Energy
Guaranty is hereby amended and restated in its entirety as follows:

Crédit Agricole Corporate and Investment Bank

Deutschland, Niederlassung einer französischen

Société Anonyme, as Hermes Agent

Taunusanlage 14

60325 Frankfurt am Main,

Federal Republic of Germany

Attn: Imad Urf/Guido Berning

Facsimile: + 49 69 74221 201

(k) In Section 5.7(i) of the Credit Agreement the words “non-exclusive general
jurisdiction” are hereby replaced with the words “exclusive jurisdiction”.

(l) The word “and” is hereby deleted from the end of Section 5.7(iv) of the
Credit Agreement, the word “and” is hereby added to the end of Section 5.7(v) of
the Credit Agreement, and a new Section 5.7(vi) of the Credit Agreement is
hereby added reading in its entirety as follows:

“(vi) agrees that nothing in this Guaranty or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Guaranty or any other Loan
Document against Guarantor or any other Loan Party or its properties in the
courts of any jurisdiction.”

(m) A new Section 5.17 is hereby added to the Foresight Energy Guaranty as
follows:

“USA Patriot Act. Administrative Agent hereby notifies Guarantor that pursuant
to the USA Patriot Act, it is required to obtain, verify and record information
that identifies Guarantor, including without limitation the name and address of
Guarantor. Administrative Agent hereby notifies Guarantor that pursuant to the
requirements of the USA Patriot Act it is required to obtain, verify and record
information that identifies Guarantor, which information includes the name and
address of Guarantor and other information that will allow each Lender to
identify Guarantor in accordance with the USA Patriot Act.”

5. CONDITIONS PRECEDENT TO EFFECTIVENESS. This Seventh Amendment shall become
effective as of the date hereof only upon satisfaction of the following
conditions precedent:

(a) the due execution and delivery of a counterpart signature page to this
Seventh Amendment by each of Borrower, Guarantor, the undersigned Lender
(constituting all Lenders under the Credit Agreement as of the Effective Date),
Administrative Agent and Hermes Agent;



--------------------------------------------------------------------------------

(b) receipt by Administrative Agent of a duly executed copy of (i) the A&R
Foresight Energy Secured Credit Agreement, which shall have been amended and
restated on terms reasonably satisfactory to Administrative Agent and (ii) such
other agreements evidencing the Restructuring as Administrative Agent shall
reasonably request;

(c) Borrower and Collateral Agent shall have entered into an amendment to the
Security Agreement, substantially in the form of Exhibit D (the “Security
Agreement Amendment”);

(d) receipt by Administrative Agent of reasonably requested “know your customer”
materials and documentation;

(e) Borrower shall have prepared for filing on the Effective Date a UCC-3
amendment to UCC financing statement number 2010 3626961 amending the collateral
description therein to conform to the Security Agreement Amendment, which UCC-3
amendment shall be in form and substance satisfactory to the Administrative
Agent and Collateral Agent;

(f) receipt by Administrative Agent and Hermes Agent of the following, each in
form and substance reasonably satisfactory to Administrative Agent:

(i) copies of each Organizational Document of each of the Credit Parties, in
form and substance reasonably satisfactory to Administrative Agent, executed and
delivered by each Credit Party and certified as of the Execution Date by a
Responsible Officer of such Credit Party as being in full force and effect
without modification or amendment;

(ii) signature and incumbency certificates of the Responsible Office of each
Credit Party executing this Seventh Amendment;

(iii) resolutions of the Board of Directors or similar governing body of each
Credit Party approving and authorizing the execution, delivery and performance
of this Seventh Amendment and the agreements executed and documents delivered in
connection herewith, certified as of the Effective Date by a Responsible Officer
of each Credit Party as being in full force and effect without modification or
amendment; and

(iv) a good standing certificate from the applicable Governmental Authority of
each Credit Party’s jurisdiction of formation dated a recent date;

(g) receipt by Administrative Agent of evidence of insurance coverage for
Borrower and the Deer Run Mine satisfying the requirements of the Transaction
Documents, which insurance shall name Administrative Agent as lender loss payee
and additional insured thereunder (solely with respect to policies insuring
Collateral, as defined in the Security Agreement), and shall otherwise be in
form and substance reasonably satisfactory to Administrative Agent, together
with evidence that such policy or policies are in full force and effect;



--------------------------------------------------------------------------------

(h) receipt by Administrative Agent and the undersigned Lender (constituting all
Lenders under the Credit Agreement as of the Effective Date) of the
reimbursement or payment of all reasonable and documented out-of-pocket costs
and expenses incurred by it or any of its Affiliates in connection with the
preparation, negotiation and execution of this Seventh Amendment or any
document, instrument, agreement delivered pursuant to this Seventh Amendment or
otherwise in connection with the Specified Defaults, and all other reasonable
and documented costs and expenses of the Administrative Agent described in
Section 12.8.1 of the Credit Agreement, to the extent invoiced at least two (2)
Business Days prior to the Effective Date;

(i) receipt by Administrative Agent and Hermes Agent of the written consent of
Hermes to the amendment of the Hermes Export Credit Guarantee Documents to
reduce the repayment period described therein to reflect the advancement of the
Maturity Date set forth in Section 3 herein, which written consent shall be in
form and substance satisfactory to Administrative Agent and Hermes Agent;

(j) Borrower shall have paid to the Administrative Agent on the Effective Date,
for the ratable benefit of the undersigned Lender (constituting all Lenders
under the Credit Agreement as of the Effective Date), a work fee in the amount
of $10,000;

(k) Borrower shall have paid to the Administrative Agent on or prior to the
Effective Date, $125,000, which amount is the amount of administrative agency
fees due and owing to the Administrative Agent as of the Effective Date pursuant
to Section 5.2 of the Credit Agreement and the Fee Letter; and

(l) Borrower shall have paid to the Administrative Agent on the Effective Date,
for the ratable benefit of the undersigned Lender (constituting all Lenders
under the Credit Agreement as of the Effective Date), the estimated amount of
the Fixed Interest Rate Breakage Costs to be incurred by such Lender in
connection with this Seventh Amendment, as notified by the Administrative Agent
to the Borrower on or before the second Business Day prior to the Effective Date
(it being understood by Borrower and the Administrative Agent that within two
(2) Business Days following the Effective Date, Borrower shall pay to the
Administrative Agent the excess, if any, of the actual amount of one hundred
percent (100%) of the Fixed Interest Rate Breakage Costs incurred by such Lender
in connection with this Seventh Amendment over such estimated amount, or, if
such estimated amount exceeds the actual amount thereof, the Administrative
Agent shall refund the amount of such excess to the Borrower.

6. REPRESENTATIONS AND WARRANTIES OF BORROWER. Borrower hereby represents and
warrants that, as of the date hereof, after giving effect to this Seventh
Amendment (except as such representations and warranties expressly relate to an
earlier date, in which case, such representations and warranties shall be true
and correct as of such earlier date):

(a) Existence; Compliance with Law. Borrower (a) is duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged,



--------------------------------------------------------------------------------

(c) is duly qualified as a foreign limited liability company and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of its Property or the conduct of its business requires such
qualification and (d) is in compliance with all Applicable Laws except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; provided however, that
where such compliance relates to any Anti-Corruption Laws or Sanctions, Borrower
is in compliance in all respects and subject to no exceptions. Borrower has
conducted its businesses in material compliance with applicable Anti-Money
Laundering Laws. Neither Borrower nor any of its directors, officers or, to
Borrower’s knowledge, any of its Affiliates, agents or employees (i) has taken
any action that would constitute or give rise to a violation of any
Anti-Corruption Law or (ii) is or has been subject to any action, proceeding,
litigation, claim or, to Borrower’s knowledge, investigation with regard to any
actual or alleged violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws. Neither Borrower nor any of its directors, officers or, to Borrower’s
knowledge, any of its Affiliates, agents or employees (i) is a Sanctioned
Person, (ii) is currently engaging or has engaged in any dealings or
transactions with, involving or for the benefit of a Sanctioned Person, or in or
involving any Sanctioned Jurisdiction, in each case in violation of applicable
Sanctions, or (iii) is subject to any action, proceeding, litigation, claim or,
to Borrower’s knowledge, investigation with regard to any actual or alleged
violation of Sanctions. “Sanctioned Jurisdiction” means any country or territory
that is the subject of comprehensive Sanctions broadly restricting or
prohibiting dealings with, in or involving such country or territory (currently,
Iran, Cuba, Syria, Sudan, North Korea and the Crimea region of Ukraine).
“Sanctioned Person” means any individual or entity (a) identified on a Sanctions
List, (b) organized, domiciled or resident in a Sanctioned Jurisdiction, or
(c) otherwise the subject or target of any Sanctions, including by reason of
ownership or control by one or more individuals or entities described in clauses
(a) or (b). “Sanctions List” shall mean any list of designated individuals or
entities that are the subject of Sanctions, including (a) the Specially
Designated Nationals and Blocked Persons List maintained by OFAC, (b) the
Consolidated United Nation Security Council Sanctions List, (c) the consolidated
list of persons, groups and entities subject to EU financial sanctions
maintained by the European Union or any member state and (d) the Consolidated
List of Financial Sanctions Targets in the United Kingdom maintained by Her
Majesty’s Treasury.

(b) Power; Authorization; Enforceability. Borrower has the power and authority,
and the legal right, to make, deliver and perform this Seventh Amendment and the
other Transaction Documents to which it is a party. Borrower has taken all
necessary limited liability company action to authorize the execution, delivery
and performance of this Seventh Amendment and the other Transaction Documents to
which it is a party and to authorize the borrowings on the terms and conditions
therein. No consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is or was
required in connection with the transactions contemplated herein or in the other
Transaction Documents, the borrowings thereunder, or the execution, delivery,
performance, validity or enforceability of this Seventh Amendment or any other
Transaction Documents (other than the filings referred to in Section 7.19 of the
Credit Agreement). Each Transaction Document to which Borrower is a party that
is in effect on the date this representation and warranty is made has been duly
executed and



--------------------------------------------------------------------------------

delivered on behalf of Borrower. This Seventh Amendment constitutes, and each
other Transaction Document to which Borrower is a party, upon execution, will
constitute, a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(c) No Conflict. The execution, delivery and performance of this Seventh
Amendment and the other Credit Documents to which Borrower is a party by
Borrower, the borrowings thereunder by Borrower and the use of the proceeds
thereof will not violate any Applicable Law, any material Mine Document or any
Organizational Document of Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its respective Properties or
revenues pursuant to any Applicable Law or any such Mine Document.

(d) Financial Information (Financial Statements). Each of the consolidating (if
requested) and consolidated audited balance sheet and the related statements of
income, stockholder’s equity and cash flow of Foresight Energy LP and its
Subsidiaries as of and for the fiscal years ended December 31,
2013, December 31, 2014 and December 31, 2015, copies of which have heretofore
been furnished to each Lender, present fairly the financial condition and
results of operation and cash flows of the Credit Parties as of such date and
for such period. The consolidated unaudited balance sheet, statements of income
and cash flows of Foresight Energy LP and its Subsidiaries and of the Borrower
as of and for the fiscal quarter ended June 30, 2016, a copy of which has
heretofore been furnished to each Lender, presents fairly the financial
condition and results of operations and cash flows of the Credit Parties as of
such date and for such periods.

(e) No Contingent Liabilities. Other than the Mining Lease Litigation, no Credit
Party has any material contingent liability, liability for Taxes or any
long-term leases or unusual forward or long-term commitments, including interest
rate or foreign currency swap or exchange transaction or other obligation in
respect of derivatives, in each case, that was outstanding or otherwise in
existence during any of the periods described in Section 6(d) above that are not
reflected in the financial statements described in Section 6(d).

(f) No Material Adverse Effect. Since June 30, 2016, there has been no event
that has had or would reasonably be expected to have a Material Adverse Effect.

(g) No Litigation. Other than the Mining Lease Litigation, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Borrower, threatened by or against
Borrower or any of its Properties or revenues (a) with respect to any of the
Transaction Documents or any of the transactions contemplated thereby or
(b) that could reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

(h) No Default. Borrower is not in default under or with respect to any of its
Contractual Obligations that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as expressly
set forth on Exhibit A hereto, no Default or Event of Default has occurred and
is continuing, or will result from the consummation of the transactions
contemplated by this Seventh Amendment.

(i) Sole Purpose Nature; No Subsidiaries. Borrower has not conducted and is not
conducting any business or activities other than businesses and activities
directly or indirectly relating to the ownership, development, construction,
operation, maintenance and financing of the Deer Run Mine and business
activities reasonably related thereto. Other than as approved by Administrative
Agent in accordance with Section 9.10 of the Credit Agreement, Borrower has no
Subsidiaries and does not own any Capital Stock of any Person.

(j) Accuracy of Information, etc. No statement or information contained in any
Credit Document or any other document, certificate or statement furnished to any
Lender Party by or on behalf of any Credit Party for use in connection with the
transactions contemplated by the Credit Documents (including the financial
statements referred to in Section 6(d) above), taken as a whole, contained as of
the date such statement, information, document or certificate was so furnished,
any untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading.

(k) Title to Property. Borrower is the sole owner of, legally and beneficially,
and has good marketable and insurable title in fee simple to, or a valid
leasehold interest in, all its Property (including the Deer Run Mine), and none
of such Property is subject to any claims, liabilities, obligations, charges or
restrictions of any kind, nature or description or to any Lien other than
General Permitted Liens and Equipment Permitted Liens. At the time this
representation is made, Borrower has Mining Title to all Mining Facilities
covered by outstanding Governmental Approvals issued to Borrower to the extent
necessary to conduct its business as currently conducted and to utilize such
properties for their intended purpose at such time. The properties of Borrower
that are material to its business, taken as a whole, are in good operating
order, condition and repair (ordinary wear and tear excepted) constitutes all
the property that is required for the business and operations of Borrower as
conducted on the date this representation is made or repeated.

(l) Intellectual Property. Borrower owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does Borrower know of any
valid basis for any such claim in each case, that could reasonably be expected
to result in a Material Adverse Effect. The use of Intellectual Property by
Borrower does not infringe on the rights of any Person in such Intellectual
Property in any material respect.



--------------------------------------------------------------------------------

(m) Taxes.

(i) Filing; Payment. Borrower (a) has timely filed or caused to be timely filed
all federal and material other Tax returns required to have been filed by or
with respect to it, and each such Tax return is complete and accurate in all
material respects and (b) has timely paid or caused to be timely paid all
material Taxes shown thereon to be due and payable by it and all other material
Taxes or assessments (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of Borrower).

(ii) No Liens. (a) No Liens for material Taxes (other than General Permitted
Liens) have been filed with respect to the assets of Borrower, and no unresolved
claim has been asserted in writing to Borrower or its Affiliates or members with
respect to any material Taxes of Borrower, and (b) no waiver or agreement by
Borrower is in force for the extension of time for the assessment or payment of
any material Tax that has not expired, and, to Borrower’s knowledge, no request
for any such extension or waiver is currently pending. There is no pending or
threatened in writing material audit or investigation by any Taxing Authority
with respect to Borrower.

(iii) Pass-Through Entity. Borrower is, and has been since its formation, a
Pass-Through Entity. Borrower is not subject to entity-level Tax for state,
local or foreign income or franchise Tax purposes. Borrower has not engaged in
any “listed transaction” (as defined in Treasury Regulation Section 1.6011-4) or
made any disclosure under Treasury Regulation Section 1.6011-4.

(n) Federal Regulations. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock. No part of the proceeds of any Term Loan
have been or will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (a) to purchase or carry Margin Stock
or to extend credit to others for the purpose of purchasing or carrying Margin
Stock or to refund indebtedness originally incurred for such purpose, or (b) for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation U or Regulation
X.

(o) ERISA. Borrower, each ERISA Affiliate and each Plan is in compliance with
all applicable provisions and requirements of ERISA and the Code and the
regulations and published interpretations thereunder, except for failures to so
comply which could not reasonably be expected to result in a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that
would subject Borrower to any Tax, penalty or other liabilities, which Tax,
penalty or other liabilities which individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect. The excess in the
present value of all benefit liabilities under each Plan (based on those
assumptions used to fund such Plan), as of the last annual valuation date
applicable



--------------------------------------------------------------------------------

thereto, over the fair market value of the assets of such Plan could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. As of the most recent valuation date for each Multiemployer
Plan, the potential liability of Borrower and its ERISA Affiliates for a
complete withdrawal from such Multiemployer Plan, when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans, is
zero. Borrower and each of its ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to any payments to a Multiemployer Plan.

(p) Black Lung Act and Coal Act. Except as could not reasonably be expected to
have a Material Adverse Effect, (a) Borrower and each of its Affiliates are in
compliance with both the Black Lung Act and the Coal Act and the regulations
promulgated thereunder, (b) none of Borrower or any of its Affiliates has
incurred any liability under the Black Lung Act, Coal Act and their respective
regulations, (c) Borrower, each of its Affiliates and their respective “related
persons” (as defined in Section 9701(c) of the Code) are in compliance with the
Coal Industry Retiree Health Benefit Act of 1992 and any regulations promulgated
thereunder, and (d) none of Borrower, any of its Affiliates or their respective
“related persons” has incurred any liability under the Coal Industry Retiree
Health Benefit Act of 1992.

(q) Investment Company Act. Borrower is not an “investment company” within the
meaning of or otherwise subject to regulation under, the Investment Company Act
of 1940, as amended.

(r) Environmental Matters – Compliance. Other than exceptions to any of the
following that (a) could not reasonably be expected to result in liability to
Borrower in excess of $5,000,000 or (b) could not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect:

(i) Borrower (1) is, and has been, in compliance with all applicable
Environmental Laws; (2) holds all Environmental or Mining Permits (each of which
is in full force and effect) required for its current operations (including all
Environmental or Mining Permits required for the Mining Facilities or any active
construction or expansion thereof); and (3) is, and has been, in compliance with
its Environmental or Mining Permits;

(ii) Borrower has no reason to expect that (1) any action or challenge would
result in the preclusion of the issuance of, or the revocation or termination
of, any of its Environmental or Mining Permits or (2) any Environmental or
Mining Permits necessary for the Mining Facilities or any other reasonably
foreseeable operations or expansions (including any renewals of existing
Environmental or Mining Permits) will not be obtainable in the ordinary course
of the applicable permitting processes;



--------------------------------------------------------------------------------

(iii) there has been no Hazardous Materials Activity by Borrower at, on, under,
in, or about any Real Property now or formerly owned, leased or operated by
Borrower or at any other location (including any location to which Hazardous
Materials have been sent for re-use or recycling or for treatment, storage, or
disposal) which could reasonably be expected to (1) give rise to liability of
Borrower under any applicable Environmental Law or otherwise result in costs to
Borrower, (2) interfere with Borrower’s operations or (3) impair the fair
saleable value of any Real Property owned or leased by Borrower; provided
however that, in the case of this clause (3), Borrower may have engaged in
Hazardous Materials Activities typically engaged in by a reasonably prudent
Person engaged in coal mining, processing and selling activities and that are in
compliance with Environmental Law;

(iv) there are no pending or, to the knowledge of Borrower, threatened
Environmental or Mining Claims related to Borrower or the Deer Run Mine;

(v) Borrower has not received any written request for information, or been
notified that it is a potentially responsible party under or relating to any
Environmental Law;

(vi) Borrower has not entered into or agreed to any consent decree, order, or
settlement or other agreement, or is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum
for dispute resolution, relating to compliance with or liability under any
Environmental Law;

(vii) Borrower has not assumed or retained, by contract or operation of law, any
current liabilities of any kind, fixed or contingent, under any Environmental
Law or with respect to any Hazardous Material;

(viii) there are no Black Lung Liabilities pending, threatened against Borrower,
nor have any Black Lung Liabilities been assumed by Borrower; and

(ix) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
response, remediation or cleanup pursuant to any Environmental Law.

(x) There have not been any Mining Accidents with respect to the Mining
Facilities that would reasonably be expected to (a) result in liability in
excess of $5,000,000 or (b) have, either individually or in the aggregate, a
Material Adverse Effect.

(xi) Borrower has not been (a) barred for a period of 30 or more consecutive
days from receiving surface or underground Environmental or Mining Permits
pursuant to the permit blockage provisions of the Surface Mining Control and
Reclamation Act, 30 U.S.C. §§1201 et seq. and the regulations promulgated
thereunder or pursuant to any other Environmental Law or (b) been subject to any
injunction or closure order pursuant to any Mining Law or pursuant to any
Environmental or Mining Permit.



--------------------------------------------------------------------------------

(xii) Access to Administrative Agent. Borrower has provided Administrative Agent
with access to all Properties of Borrower and all material records and files in
the possession, custody or control of, or otherwise reasonably available to
Borrower concerning compliance with or liability under Environmental Law,
including those concerning any Hazardous Materials Activity at the Mining
Facilities.

(s) [reserved].

(t) Sufficiency of Rights. All easements, leasehold and other property
interests, and all utility and other services, means of transportation,
facilities, other materials and other rights that can reasonably be expected to
be necessary for the construction, completion, operation and maintenance of the
Deer Run Mine in accordance with Applicable Law and the Transaction Documents
(including gas, electrical, water and sewage services and facilities) have been
procured under the Mine Documents or are commercially available to the Deer Run
Mine, and, to the extent appropriate, arrangements have been made on
commercially reasonable terms for such easements, interests, services, means of
transportation, facilities, materials and rights.

(u) Governmental Approvals. No material Governmental Approval is or will be
required in connection with (a) the due execution, delivery and performance by
Borrower of the Credit Documents to which it is a party or (b) the consummation
of the transactions contemplated hereunder by Borrower, other than (i) such as
have been made or obtained and are in full force and effect, (ii) any
Governmental Approvals that are not yet necessary for the business, operations,
ownership and maintenance of the Deer Run Mine as currently conducted, and
(iii) such as are required by securities, regulatory or Applicable Law in
connection with an exercise of remedies.

(v) Insurance. Borrower maintains with financially sound and reputable insurance
companies insurance on all its Property of the type and in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business,
all applicable policies are in full force and effect and all premiums in respect
thereof have been paid in full, and, solely with respect to policies insuring
Collateral, as defined in the Security Agreement, such policies name
Administrative Agent as lender loss payee and additional insured thereunder.
Borrower (a) has not received notice from any insurer or agent of such insurer
that substantial capital improvements or other material expenditures will have
to be made in order to continue such insurance and (b) has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers at a
cost that could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

(w) Foreign Assets Control Regulations. The use of the proceeds of the Term
Loans by Borrower will not violate the Trading with the Enemy Act, as amended,
or any of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. No Credit Party (a) is or will
become a Person or entity described by section 1 of Executive Order 13224 of
September 24, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (12 C.F.R. 595), and no
Credit Party engages in dealings or transactions with any such Persons or
entities, or (b) is in violation of the USA PATRIOT Act.

(x) Anti-Corruption Laws. Neither Borrower nor any Affiliate of Borrower is in
violation of any Anti-Corruption Laws. The use of the proceeds of the Term Loans
by Borrower will not violate any Anti-Corruption Laws.

(y) Use of Proceeds. Borrower has used the proceeds of all Advances in
accordance with the terms and conditions of the Credit Documents.

(z) Collateral. As of each Disbursement Date from and after the execution and
delivery of the Security Agreement, (a) the Security Agreement is effective to
create, in favor of Collateral Agent, legally valid and enforceable security
interests in such right, title and interest Borrower shall from time to time
have in all personal property included in the collateral described in the
Security Agreement, (b) such security interests are subject to no Liens other
than General Permitted Liens or Equipment Permitted Liens, as applicable,
(c) except to the extent that any filing or recording is required for
perfection, all such action as is necessary has been taken to establish and
perfect Collateral Agent’s rights in and to the collateral granted pursuant to
the Security Agreement, and (d) Borrower has authorized the filings and
recordings by the Lender Parties required for the perfection of the security
interests described above by filing or recording.

7. REPRESENTATIONS AND WARRANTIES OF GUARANTOR. Guarantor hereby represents and
warrants that, as of the date hereof, after giving effect to this Seventh
Amendment (except as such representations and warranties expressly relate to an
earlier date, in which case, such representations and warranties shall be true
and correct as of such earlier date):

(a) Existence; Compliance with Law. Guarantor (a) is duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign limited liability company and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification and (d) is in compliance with all
Applicable Laws except to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect;
provided however, that where such compliance relates to any Anti-Corruption Laws
or Sanctions, Guarantor is in compliance in all respects and subject to no
exceptions. Guarantor has conducted its businesses in material compliance with
applicable Anti-Money Laundering Laws.



--------------------------------------------------------------------------------

Neither Guarantor nor any of its directors, officers or, to Guarantor’s
knowledge, any of its Affiliates, agents or employees (i) has taken any action
that would constitute or give rise to a violation of any Anti-Corruption Law or
(ii) is or has been subject to any action, proceeding, litigation, claim or, to
Guarantor’s knowledge, investigation with regard to any actual or alleged
violation of any Anti-Corruption Laws or Anti-Money Laundering Laws. Neither
Guarantor nor any of its directors, officers or, to Guarantor’s knowledge, any
of its Affiliates, agents or employees (i) is a Sanctioned Person, (ii) is
currently engaging or has engaged in any dealings or transactions with,
involving or for the benefit of a Sanctioned Person, or in or involving any
Sanctioned Jurisdiction, in each case in violation of applicable Sanctions, or
(iii) is subject to any action, proceeding, litigation, claim or, to Guarantor’s
knowledge, investigation with regard to any actual or alleged violation of
Sanctions.

(b) Power; Authorization; Enforceability. Guarantor has the power and authority,
and the legal right, to make, deliver and perform this Seventh Amendment.
Guarantor has taken all necessary limited liability company action to authorize
the execution, delivery and performance of this Seventh Amendment. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
transactions contemplated herein. This Seventh Amendment has been duly executed
and delivered on behalf of Guarantor. This Seventh Amendment and the Guaranty
constitute a legal, valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

(c) No Conflict. The execution, delivery and performance of this Seventh
Amendment by Guarantor will not violate any Applicable Law or any Contractual
Obligation or Organizational Document of Guarantor and will not result in, or
require, the creation or imposition of any Lien on any of its respective
Properties or revenues pursuant to any Applicable Law or any such Contractual
Obligation.

(d) Ownership. As of the date hereof, Guarantor is the direct owner of 100% of
the Capital Stock of Borrower.

(e) Financial Information.

(i) Financial Statements. The audited balance sheet and the related statements
of income, stockholder’s equity and cash flow of Guarantor as of and for the
fiscal year ended December 31, 2015, copies of which have heretofore been
furnished to each Lender, present fairly the financial condition and results of
operation and cash flows of Guarantor as of such date and for such period. The
unaudited balance sheet and the related statements of income, stockholder’s
equity and cash flow of Guarantor as of and for the fiscal quarter ended
June 30, 2016, copies of which have heretofore been furnished to each Lender,
present fairly the financial condition and results of operations and cash flows
of Guarantor as of such date and for such periods.



--------------------------------------------------------------------------------

(ii) No Contingent Liabilities. Guarantor does not have any material contingent
liability, liability for Taxes or any long-term leases or unusual forward or
long-term commitments, including interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, in each
case, that was outstanding or otherwise in existence during any of the periods
described in Section 7(e)(i) that are not reflected in the financial statements
described in Section 7(e)(i).

(f) No Litigation. Other than the Mining Lease Litigation and except as
disclosed in Schedule A hereto, no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority (including under any
Environmental Law or Mining Law) is pending or, to the knowledge of Guarantor,
threatened by or against Guarantor or any of its Properties or revenues (a) with
respect to this Seventh Amendment, the Guaranty or any of the transactions
contemplated thereby or (b) that could reasonably be expected to have a Material
Adverse Effect.

(g) No Default. Guarantor is not in default under or with respect to any of its
Contractual Obligations that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, nor will any default
result from the consummation of the transactions contemplated by this Seventh
Amendment.

(h) Accuracy of Information, etc. No statement or information contained in this
Seventh Amendment or the Guaranty or any other document, certificate or
statement furnished to any Lender Party by or on behalf of Guarantor for use in
connection with the transactions contemplated by the Credit Documents, taken as
a whole, contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements contained
herein or therein not misleading. As of the date hereof, there is no fact known
to Guarantor that could reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein or in the other Credit Documents.

(i) Taxes. Guarantor (a) has timely filed or caused to be timely filed all
federal and material other Tax returns required to have been filed by or with
respect to it, and each such Tax return is complete and accurate in all material
respects and (b) has timely paid or caused to be timely paid all material Taxes
shown thereon to be due and payable by it and all other material Taxes or
assessments (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of Guarantor).

(j) Investment Company Act. Guarantor is not an “investment company” within the
meaning of or otherwise subject to regulation under, the Investment Company Act
of 1940, as amended.



--------------------------------------------------------------------------------

(k) Solvency. Guarantor is and will be, after giving effect to the obligations
contemplated under this Seventh Amendment, Solvent.

(l) Foreign Assets Control Regulations. Guarantor (i) is not and will not become
a Person or entity described by section 1 of Executive Order 13224 of
September 24, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (12 C.F.R. 595), and no
Credit Party engages in dealings or transactions with any such Persons or
entities, and (ii) is not in violation of the USA PATRIOT Act.

(m) Knowledge of Borrower. Guarantor has knowledge of Borrower’s financial
condition and affairs and has adequate means to obtain from Borrower, on an
ongoing basis, information relating thereto and to Borrower’s ability to pay and
perform the Obligations, and agrees to assume the responsibility for keeping,
and to keep, so informed for so long as this Seventh Amendment is in effect.
Guarantor acknowledges and agrees that the Lender Parties shall have no
obligation to investigate the financial condition or affairs of Guarantor nor to
advise Guarantor of any fact respecting, or any change in, the financial
condition or affairs of Borrower that might become known to any Lender Party at
any time, whether or not such Lender Party knows or believes, or has reasons to
know or believe, that such fact or change is unknown to Guarantor, or might, or
does, materially increase the risk of Guarantor as guarantor, or might, or
would, affect the willingness of Guarantor to continue as a guarantor of the
Obligations.

(n) Substantial Benefit. It is in the best interest of Guarantor to execute this
Seventh Amendment and to have executed the Guaranty inasmuch as Guarantor has
derived substantial direct and indirect benefit from the Term Loans and
Guarantor agrees that the Lender Parties are relying on this representation in
agreeing to enter into this Seventh Amendment with the Credit Parties.

8. RATIFICATION AND RELEASE.

(a) Ratification. Each Credit Party hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, and each grant of
security interests and liens in favor of Administrative Agent, Hermes Agent,
Collateral Agent and the Lenders, as the case may be, under each Finance
Document to which it is a party, (ii) agrees and acknowledges that the liens in
favor of Collateral Agent for the benefit of the undersigned Lender
(constituting all Lenders under the Credit Agreement as of the Effective Date)
under the Security Agreement constitute valid, binding, enforceable and
perfected first priority liens and security interests and are not subject to
avoidance, disallowance or subordination pursuant to any requirement of
Applicable Law, (iii) agrees and acknowledges the Obligations constitute legal,
valid and binding obligations of the Credit Parties and that (A) no offsets,
defenses or counterclaims to the Obligations or any other causes of action with
respect to the Obligations or the Finance Documents exist and (B) no portion of
the Obligations is subject to avoidance, disallowance, reduction or
subordination pursuant to any requirement of Applicable Law, (iv) acknowledges
and agrees that as of the Effective Date, the Outstanding Amount of the Term
Loans is $46,406,252.58, (v) agrees that such ratification and reaffirmation is
not a



--------------------------------------------------------------------------------

condition to the continued effectiveness of the Finance Documents, and
(vi) agrees that neither such ratification and reaffirmation, nor Administrative
Agent’s nor any Lender’s solicitation of such ratification and reaffirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or reaffirmation from each party
to the Credit Agreement with respect to any subsequent modifications, consent or
waiver with respect to the Credit Agreement or other Finance Documents. This
Seventh Amendment shall constitute a “Credit Document” for purposes of the
Credit Agreement.

(b) Release; Covenant Not to Sue; Acknowledgement.

(i) Each Credit Party hereby absolutely and unconditionally releases and forever
discharges each Agent and each Lender and each of their respective Related
Parties (each a “Released Party”) from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which any
Credit Party has had, now has or has made claim to have against any such Person
for or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the Effective Date arising out of or
in connection with the Obligations, the Credit Agreement, this Seventh Amendment
or any other Transaction Document and/or the transactions contemplated hereby or
thereby, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. It is the intention of each Credit Party in
providing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified. Each Credit Party
acknowledges that it may hereafter discover facts different from or in addition
to those now known or believed to be true with respect to such claims, demands,
or causes of action and agrees that this instrument shall be and remain
effective in all respects notwithstanding any such differences or additional
facts. Each Credit Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(ii) Each Credit Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Credit Party pursuant to the above release. If any Credit Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, each Credit Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all documented and
reasonable out-of-pocket attorneys’ fees and costs incurred by such Released
Party as a result of such violation.



--------------------------------------------------------------------------------

(iii) Each Credit Party represents and warrants that, to its knowledge, there
are no liabilities, claims, suits, debts, liens, losses, causes of action,
demands, rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, which any Credit Party may
have or claim to have against any Released Party arising with respect to the
Obligations, the Credit Agreement, this Seventh Amendment or any other
Transaction Document and/or the transactions contemplated hereby or thereby.

(iv) Each of the Credit Parties has been advised by counsel with respect to the
release contained in this Section 8(b).

9. CONTINUING EFFECT; NO WAIVER; REFERENCES. All of the terms and provisions of
the Credit Agreement, the Foresight Energy Guaranty and the other Finance
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed. The execution and delivery of this Seventh Amendment shall not,
except as expressly provided herein, constitute a waiver or amendment of (a) any
provision of any Finance Document or (b) any right, power or remedy of
Administrative Agent, Hermes Agent or Lender under any Finance Document,
including rights, powers and remedies arising out of or relating to any existing
Defaults or Events of Default, other than as expressly set forth herein. No
course of dealing and no failure or delay by Administrative Agent, Hermes Agent
or Lender in exercising any right, power or remedy under any Finance Document
shall operate as a waiver thereof or otherwise prejudice the rights, powers or
remedies of Administrative Agent, Hermes Agent or Lender. From and after the
date hereof, (i) all references to the “Credit Agreement” contained in the
Finance Documents shall be deemed to refer to the Amended Credit Agreement (as
the same may be further amended, supplemented or modified from time to time) and
(ii) all references to the “Foresight Guaranty” contained in the Finance
Documents shall be deemed to refer to the Amended Foresight Energy Guaranty (as
the same may be further amended, supplemented or modified from time to time).

10. SEVERABILITY. Any provision of this Seventh Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate nor render unenforceable such provision in any
other jurisdiction.

11. GOVERNING LAW. THIS SEVENTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

12. WAIVER OF JURY TRIAL. BORROWER, GUARANTOR AND EACH LENDER PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS SEVENTH AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

13. COUNTERPARTS. This Seventh Amendment may be executed in any number of
counterparts by the parties hereto, each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument. Delivery of an executed signature page of this Seventh
Amendment by facsimile or other electronic transmission shall have the same
effect as delivery of a manually executed counterpart hereof.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

Hillsboro Energy, LLC, as Borrower By:  

/s/ Robert D. Moore

Name:   Robert D. Moore Title:   President and Chief Executive Officer Foresight
Energy LLC, as Guarantor By:  

/s/ Robert D. Moore

Name: Robert D. Moore Title:   President and Chief Executive Officer

[Signature Page to Seventh Amendment (Hillsboro)]



--------------------------------------------------------------------------------

Crédit Agricole Corporate and Investment Bank,

as Administrative Agent

By:  

/s/ Kathleen Sweeny

Name:   Kathleen Sweeney Title:   Managing Director By:  

/s/ Pierre-Alain Bennaim

Name:   Pierre-Alain Bennaim Title:   Managing Director

[Signature Page to Seventh Amendment (Hillsboro)]



--------------------------------------------------------------------------------

Crédit Agricole Corporate and Investment Bank Deutschland, Niederlassung Einer
Französischen Société Anonyme, as Hermes Agent By:  

/s/ Imad Urf

Name:   Imad Urf Title:   Managing Director By:  

/s/ Femke Blancquaert

Name:   Femke Blancquaert Title:   Chief Operating Officer Crédit Agricole
Corporate and Investment Bank Deutschland, Niederlassung Einer Französischen
Société Anonyme, as Lender By:  

/s/ Imad Urf

Name:   Imad Urf Title:   Managing Director By:  

/s/ Femke Blancquaert

Name:   Femke Blancquaert Title:   Chief Operating Officer

[Signature Page to Seventh Amendment (Hillsboro)]



--------------------------------------------------------------------------------

Exhibit A

Hillsboro - Specified Defaults

Defaults or Events of Default:

 

  1. Directly or indirectly resulting from, or arising in connection with, the
transactions referenced in the Memorandum Opinion issued by the Delaware
Chancery Court on December 4, 2015 in Case No. 11059-VCL;

 

  2. Referenced by the Administrative Agent in that certain letter of
December 14, 2015 from Administrative Agent to Borrower, and that certain letter
of January 19, 2016 Administrative Agent to Borrower;

 

  3. Resulting from the following:

 

  a. Failure to pay interest by the end of the grace period as required by the
indenture entered into by Borrower and as disclosed by Borrower in a notice
delivered to the Administrative Agent;

 

  b. The financial statements for the fiscal year included a “going concern”
opinion with an explanatory paragraph from our independent certified public
accountant, which is prohibited in accordance with Section 8.1(i);

 

  c. Borrower did not deliver the compliance certificate in connection with the
financial statements for the fiscal year ended December 31, 2015 within the time
period required in accordance with Section 8.1;

 

  d. For historical periods, the Credit Parties did not provide a copy of each
of the consolidating and consolidated audited (in the case of Guarantor and its
Subsidiaries) or unaudited (in the case of Borrower) balance sheet of each
Credit Party as at the end of such year in accordance with Section 8.1(i);

 

  e. Borrower did not provide a copy of the Annual Operating Budget with respect
to the Hillsboro Mine for any prior period(s) in accordance with
Section 8.2(iii);

 

  f. Borrower did not provide, within 30 days following the last day of each
calendar quarter occurring during the Operating Period, a reasonably detailed
summary of the operations and production of the Hillsboro Mine for such calendar
quarter in accordance with Section 8.2(iv);

 

  g. Borrower did not provide notices of default as required by
Section 8.2(vii)(A) & (B);

 

  h. Borrower did not provide notice related to any litigation affecting
Borrower (1) in which the amount involved is $5,000,000 or more and not covered
by insurance, (2) which injunctive or similar relief is sought or (3) which
relates to any transaction, in accordance with Section 8.2(vii)(D);

 

  i. Borrower did not provide notice of any casualty, damage or loss to (1) the
Equipment or (2) the Hillsboro Mine (other than Equipment) that affects Borrower
in excess of $5,000,000 for any one such event or $10,000,000 in the aggregate
in any policy period;

 

  j. Borrower did not deliver Quarterly Updated Projections on the last Business
Day of each fiscal quarter in accordance with Section 8.15;

 

  k. In regards to the Senior Secured Leverage Ratio calculation, during prior
reporting periods, Borrower historically included in its unrestricted cash
balance the unrestricted cash balances of variable interest entities
consolidated by Borrower which are not Subsidiary Guarantors under the Credit
Party definition;

 

Exhibit A



--------------------------------------------------------------------------------

  l. In regards to the Consolidated Net Leverage ratio, for financial statements
delivered prior to this period, Borrower did not properly include the 2021
Senior Note indebtedness in the calculation of Consolidated Funded Indebtedness;
and

 

  m. Failure to pay the Administrative Agent the administrative agency fee in
accordance with the Fee Letter.

 

Exhibit A



--------------------------------------------------------------------------------

Exhibit B

Conformed Credit Agreement

[Please see attached.]

 

Exhibit B



--------------------------------------------------------------------------------

CONFORMED CREDIT AGREEMENT

 

 

 

CREDIT AGREEMENT

among

HILLSBORO ENERGY LLC,

as Borrower,

THE FINANCIAL INSTITUTIONS

now and hereafter party hereto as the Lenders,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Administrative Agent,

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK DEUTSCHLAND,

NIEDERLASSUNG EINER FRANZÖSISCHEN SOCIÉTÉ ANONYME,

as Hermes Agent

Dated as of May 14, 2010

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS; INTERPRETATION      2   

1.1

  Definitions      2   

1.2

  Interpretation      2532   

SECTION 2.

  COMMITMENTS; ADVANCES      2632   

2.1

  Commitments      2632   

2.2

  Reduction of Commitments      2733   

2.3

  Making of Advances      2733   

2.4

  Deemed Funding of Eligible Interest Loans      2935   

2.5

  Use of Term Loans      2935   

2.6

  Authorizations by Borrower      2936   

2.7

  Evidence of Indebtedness; Register; Term Notes      3036   

2.8

  Obligations Several      3137   

2.9

  Set-Off      3137   

SECTION 3.

  PAYMENTS BY BORROWER      3137   

3.1

  Interest      3137   

3.2

  Principal      3238   

3.3

  Voluntary Prepayments      3238   

3.4

  Mandatory Prepayments      3239   

3.5

  Making of Payments      3340   

3.6

  Increased Costs      3340   

3.7

  Fixed Interest Rate Breakage Costs      3441   

3.8

  Taxes      3441   

3.9

  Illegality      3643   

3.10

  Mitigation; Replacement of Lenders      3643   

3.11

  Payments Generally      3744   

3.12

  Pro Rata Treatment      3845   

3.13

  Sharing of Set-off      3845   

SECTION 4.

  EQUITY CONTRIBUTIONS      3846   

4.1

  Equity Contributions      3846   

4.2

  Reimbursement of Pre-Closing Equity Contributions      3946   

SECTION 5.

  FEES      3946   

5.1

  Commitment Fee      3946   

5.2

  Agency Fees      3947   

5.3

  Hermes Guarantee Fees      3947   

SECTION 6.

  CONDITIONS TO EXECUTION DATE, CLOSING DATE AND ADVANCES      4047   

6.1

  Conditions to Execution Date      4047   

6.2

  Conditions to Closing Date      4250   

6.3

  Conditions to All Advances      4452   

 

i



--------------------------------------------------------------------------------

SECTION 7.

  REPRESENTATIONS AND WARRANTIES      4553   

7.1

  Existence; Compliance with Law      4653   

7.2

  Power; Authorization; Enforceability      4654   

7.3

  No Conflict      4654   

7.4

  Financial Information      4654   

7.5

  No Material Adverse Effect      4755   

7.6

  No Litigation      4755   

7.7

  No Default      4755   

7.8

  Sole Purpose Nature; No Subsidiaries      4755   

7.9

  Accuracy of Information, etc      4755   

7.10

  Title to Property      4755   

7.11

  Intellectual Property      4855   

7.12

  Taxes      4856   

7.13

  Federal Regulations      4856   

7.14

  ERISA      4956   

7.15

  Black Lung Act and Coal Act      4957   

7.16

  Investment Company Act      4957   

7.17

  Environmental Matters      4957   

7.18

  Solvency      5159   

7.19

  Sufficiency of Rights      5159   

7.20

  Governmental Approvals      5159   

7.21

  Insurance      5159   

7.22

  Foreign Assets Control Regulations      5259   

7.23

  Anti-TerrorismAnti-Corruption Laws      5260   

7.24

  Use of Proceeds      5260   

7.25

  Collateral      5260   

SECTION 8.

  AFFIRMATIVE COVENANTS      5260   

8.1

  Financial Statements      5260   

8.2

  Certificates; Other Information; Notices      5361   

8.3

  Maintenance of Title and Existence      5563   

8.4

  Compliance with Law      5563   

8.5

  Payment of Obligations      5564   

8.6

  Maintenance of Property; Insurance      5564   

8.7

  Inspection of Property; Books and Records; Discussions      5664   

8.8

  Environmental Laws; Mining Laws      5665   

8.9

  Environmental or Mining Permits      5766   

8.10

  Equipment Supply Agreement      5766   

8.11

  Further Assurances      5766   

8.12

  Separate Existence      5866   

8.13

  Tax Treatment      5867   

8.14

  Use of Proceeds      5866   

8.15

  Delivery of Quarterly Updated ProjectionsRESERVED      58 67   

8.16

  RESERVED      5867   

8.17

  Hermes-Requested Information      5867   

8.18

  Security Agreement; Collateral Further Assurances      5867   

 

ii



--------------------------------------------------------------------------------

SECTION 9.

  NEGATIVE COVENANTS      5968   

9.1

  Indebtedness      5968   

9.2

  Liens      5968   

9.3

  Fundamental Changes      5968   

9.4

  Disposition of Property      6068   

9.5

  Restricted Payments      6069   

9.6

  Investments      6069   

9.7

  Transactions with Affiliates      6069   

9.8

  Lines of Business      6069   

9.9

  Fiscal Year, Name, Location and EIN      6169   

9.10

  No Subsidiaries or Joint Ventures      6170   

9.11

  Modification of Certain Documents      6170   

9.12

  ERISA      6170   

9.13

  Regulations      6170   

9.14

  RESERVED      6170   

SECTION 10.

  EVENTS OF DEFAULT      6170   

10.1

  Events of Default      6170   

10.2

  Remedies      6473   

SECTION 11.

  AGENTS      6574   

11.1

  Appointment      6574   

11.2

  Duties and Responsibilities      6574   

11.3

  Exculpatory Provisions      6575   

11.4

  Reliance by Agents      6675   

11.5

  Indemnification      6675   

11.6

  Each Agent in its Individual Capacity      6776   

11.7

  Successor Agent      6776   

11.8

  Withholding      6777   

11.9

  Notice of Default      6777   

11.10

  Hermes Export Credit Guarantee Documents      6877   

SECTION 12.

  MISCELLANEOUS      6878   

12.1

  Notices      6878   

12.2

  Borrower’s Obligations Absolute      6979   

12.3

  Voting      6979   

12.4

  Amendments or Waivers      7080   

12.5

  Survival of Agreement      7282   

12.6

  Entire Agreement      7282   

12.7

  Successors and Assigns      7282   

12.8

  Expenses; Indemnification      7585   

12.9

  Interest Rate Limitation      7686   

12.10

  Reinstatement      7787   

12.11

  Confidentiality      7787   

12.12

  Communications      7787   

12.13

  GOVERNING LAW      7888   

 

iii



--------------------------------------------------------------------------------

12.14

  Submission To Jurisdiction; Waivers      7888   

12.15

  WAIVERS OF JURY TRIAL      7889   

12.16

  USA PATRIOT Act      7989   

12.17

  Information and Reporting      7989   

12.18

  Third-Party Beneficiaries      7989   

12.19

  Right of Subrogation by Hermes      7989   

12.20

  Headings      7990   

12.21

  Severability      7990   

12.22

  Counterparts      8090   

SCHEDULES

 

Schedule 2.1

  -    Commitment; Proportionate Share Schedule 2.3.1   -    Disbursement
Schedule

Schedule 3.2

  -    Amortization Schedule EXHIBITS Exhibit A   -    Form of Assignment and
Acceptance Exhibit B   -    Form of Borrower Disbursement Certificate
Exhibit C-1   -    Form of Equipment Supplier Disbursement Certificate (Request
for Disbursement to Equipment Supplier) Exhibit C-2   -    Form of Equipment
Supplier Disbursement Certificate (Confirmation of Reimbursement to Equipment
Supplier) Exhibit D   -    Form of Term Note Exhibit E   -    Form of
Certificate of Non-U.S. Lender

 

 

iv



--------------------------------------------------------------------------------

This CREDIT AGREEMENT, dated as of May 14, 2010 (this “Agreement”), is among
HILLSBORO ENERGY LLC, a Delaware limited liability company (“Borrower”), the
LENDERS FROM TIME TO TIME PARTIES HERETO, CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as the administrative agent for the Lenders (in such capacity,
together with its successors appointed pursuant to Section 11.7, “Administrative
Agent”), and CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK DEUTSCHLAND,
NIEDERLASSUNG EINER FRANZÖSISCHEN SOCIÉTÉ ANONYME, in its capacity as the agent
for Hermes (in such capacity, together with its successors appointed pursuant to
Section 11.7, “Hermes Agent”).

RECITALS

WHEREAS, Borrower is undertaking the development, design, construction and
operation of the “Deer Run” coal mine in Bond and Montgomery Counties, Illinois,
including each parcel or tract of real property owned, operated or leased by
Borrower in connection therewith or with respect to which Borrower holds mineral
rights with respect thereto, including each surface or underground coal mine or
related facility owned, operated or leased by Borrower with respect thereto, and
any other parcel or tract located in Bond and Montgomery Counties, Illinois on
or under which Borrower owns, leases or operates fixed assets, plant or
equipment, including coal removal, loading or processing equipment, preparation
plants and transportation equipment used in connection therewith and, with
respect to each such parcel or tract, all such fixed assets, plant and equipment
located at, on, or under such parcel or tract (collectively, the “Deer Run
Mine”);

WHEREAS, on March 31, 2010, Borrower and Bucyrus Europe GmbH, a German limited
liability company (“Equipment Supplier”), entered into the Longwall Sale and
Purchase Agreement (the “Equipment Supply Agreement”) to effect the purchase by
Borrower and the sale by Equipment Supplier of one longwall mining unit and
related equipment to be used in connection with the construction of the Deer Run
Mine (as such equipment is further described in the Equipment Supply Agreement,
the “Equipment”);

WHEREAS, Borrower has requested the Lenders to establish such a credit facility
in an aggregate principal amount up to $88,500,000.00 (as the same may be
reduced from time to time pursuant to Section 2.2, the “Facility Amount”) in its
favor to finance or reimburse Borrower for its payments in respect of certain
designated costs related to the Equipment comprising (a) up to 85% of the
Contract Price Eligible Portion, which amount is equal to $77,340,899.39 (the
“Contract Price Loan Cap”), (b) up to 100% of $4,096,528.94 (the “Hermes
Guarantee Fee Loan Cap”), which constitutes the Hermes Guarantee Fees that are
eligible for coverage under the Hermes Export Credit Guarantee Documents, and
(c) up to 100% of $7,062,572.67 (the “Eligible Interest Loan Cap”), which
constitutes Eligible Interest During Construction that is eligible for coverage
under the Hermes Export Credit Guarantee Documents (items (a), (b) and
(c) above, collectively, the “Eligible Costs”);



--------------------------------------------------------------------------------

WHEREAS, the aggregate contract price of the Equipment Supply Agreement is equal
to $90,989,293.41 (the “Contract Price”) and the portion of the Contract Price
that is eligible for coverage under the Hermes Export Credit Guarantee Documents
is equal to $90,989,293.41 (the “Contract Price Eligible Portion”);

WHEREAS, Borrower has requested the Lenders to establish such a credit facility
in an aggregate principal amount up to $89,302,530.0088,500,000.00 (as the same
may be reduced from time to time pursuant to Section 2.2, the “Facility Amount”)
in its favor to finance or reimburse Borrower for its payments in respect of
certain designated costs related to the Equipment comprising (a) up to 85% of
the Contract Price Eligible Portion, which amount is equal to $77,340,899.39
(the “Contract Price Loan Cap”), (b) up to 100% of $4,465,126.614,096,528.94
(the “Hermes Guarantee Fee Loan Cap”), which constitutes the Hermes Guarantee
Fees that are eligible for coverage under the Hermes Export Credit Guarantee
Documents, and (c) up to 100% of $7,496,504.007,062,572.67 (the “Eligible
Interest Loan Cap”), which constitutes Eligible Interest During Construction
that is eligible for coverage under the Hermes Export Credit Guarantee Documents
(items (a), (b) and (c) above, collectively, the “Eligible Costs”);

WHEREAS, the Federal Republic of Germany represented by, as the case may be,
Euler Hermes Kreditversicherungs-AG, Hamburg, Federal Republic of Germany, or
PricewaterhouseCoopers Aktiengesellschaft Wirtschaftsprüfungsgesellschaft
(“Hermes”) is providing the Hermes Export Credit Guarantee Documents in
connection with the credit facility provided hereunder; and

WHEREAS, Foresight Energy, LLC (“Guarantor”), the direct owner of 100% of the
Capital Stock of Borrower as of the Fourth Amendment Effective Date, has agreed
to guarantee the payment and performance of the Obligations of Borrower.

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein and other good and valid consideration, the receipt and adequacy of which
are hereby expressly acknowledged, the parties hereto agree as follows:

AGREEMENT

SECTION 1. DEFINITIONS; INTERPRETATION

1.1 Definitions. The following terms shall have the following meanings:

“Acceptable Replacement Guarantor” means, in connection with any Permitted
Transfer to an Acceptable Transferee, such Acceptable Transferee or an Affiliate
of such Acceptable Transferee, which Acceptable Transferee or such Affiliate is
acceptable to the Super-Majority Lenders and Hermes Agent (acting at the
instruction of Hermes).

“Acceptable Replacement Guaranty” means guaranty of an Acceptable Replacement
Guarantor, which guaranty is in form and substance reasonably satisfactory to
Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Acceptable Transferee” means, as of the date of the consummation of any
Permitted Transfer, a Person (including any predecessor-in-interest) that
(a) during each of the three years immediately prior to such date, has produced
not less than 6,000,000 tons of coal (whether directly or through one or more of
its wholly-owned Subsidiaries and including any such coal produced at a mine
owned by such Person or such Person’s wholly-owned Subsidiary by a contract
miner hired by such Person or such Person’s wholly-owned Subsidiary), (b) during
the five years immediately prior to such date, has not been the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Person, (c) has not been permanently, or is not as of such
date temporarily, precluded by any Governmental Authority from holding any
Environmental or Mining Permits necessary for the development, construction,
ownership, operation or maintenance of the Deer Run Mine and (d) has a minimum
tangible net worth of $200,000,000 (on a consolidated basis with its
Subsidiaries).

“Administrative Agent” is defined in the introductory paragraph of this
Agreement.

“Advance” means an advance or borrowing of a Term Loan pursuant to this
Agreement.

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. When used
with respect to Borrower, “Affiliate” shall include each Credit Party (other
than Borrower) and any Affiliate thereof (other than Borrower).

“Agent” means Administrative Agent, Hermes Agent or, from and after the
effectiveness of its appointment under the Security Agreement, Collateral Agent,
or all of them, as the case may be.

“Agreement” is defined in the introductory paragraph of this Agreement.

“Amendment Agreement” means the Amendment Agreement, dated as of the Seventh
Amendment Effective Date among Guarantor, Foresight Energy LP, the guarantors
party thereto, Citibank, N.A., as Administrative Agent, and the lenders party
thereto.

“Annual Operating Budget” means an operating plan and budget for a fiscal year
(or any portion thereof) occurring during the Operating Period with respect to
the operation and maintenance of the Deer Run Mine, detailed by month, of
anticipated revenues and expenditures, such budget to include Debt Service,
repair and operation expenses under the relevant operation and maintenance
contracts with respect to the Deer Run Mine (including reasonable allowance for
contingencies), reimbursable management expenses and fees, reserves and all
projected operation and maintenance costs (including reasonable allowance for
contingencies) for the Deer Run Mine for the period, to the conclusion of the
subsequent full fiscal year thereafter, the form of which shall be reasonably
acceptable to Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means any applicable laws, rules, or regulations relating
to bribery or corruption, including (a) the United States Foreign Corrupt
Practices Act of 1977, (b) the United Kingdom Bribery Act of 2010 and (c) any
other similar law, rule or regulation in any applicable jurisdiction currently
in force or hereafter enacted.

“Anti-TerrorismAnti-Money Laundering Laws” means (a) the anti-money laundering
provisions ofany laws or regulations relating to money laundering or terrorist
financing, including (a) the Bank Secrecy Act of 1970; (b) the USA PATRIOT ACT,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, and (c) Executive Order
No. 13,224 Fed Reg 49,079 (2001) issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism).; (c) the Laundering of
Monetary Instruments Act (18 U.S.C. §1956); (d) the Engaging in Monetary
Transactions in Property Derived from Specified Unlawful Activity Act (18 U.S.C.
§1957); (e) the Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Regulations of 1970 (31 U.S.C. §5311 et seq.); and (f) any similar
laws or regulations in any applicable jurisdiction currently in force or
hereafter enacted.

“Applicable Law” means, as to any Person, any law, rule, regulation, ordinance,
order, code, treaty, judgment, decree, directive, guideline, policy or similar
form of decision of any Governmental Authority binding on such Person.

“Applicable Spread” means 2.125% per annum.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by a
Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity that
administers or manages a Lender; provided that an Affiliate of Borrower shall be
deemed to not be an Approved Fund.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by Administrative Agent and Borrower (if
required by such assignment and acceptance), in the form of Exhibit A or such
other form as shall be approved by Administrative Agent and Borrower (provided
that such approval of such form by Borrower shall be required only during such
periods as no Event of Default has occurred and is continuing).

“Availability Period” means the period from the Closing Date through and
including the Commitment Expiration Date.

“A&R Foresight Energy Credit Agreement” means that certain Third Amended and
Restated Credit Agreement, dated as of August 30, 2016, by and among Guarantor,
as borrower, Citibank, N.A., as administrative agent, collateral agent and swing
line lender, and the lenders and issuers party thereto, as in effect on the
Seventh Amendment Effective Date.

 

4



--------------------------------------------------------------------------------

“A&R Foresight Energy Secured Facility” means Indebtedness incurred or to be
incurred by Guarantor pursuant to the A&R Foresight Energy Credit Agreement, and
any full or partial refinancings, replacements, extensions, modifications,
renewals or amendments thereof that do not increase the aggregate principal
amount thereof as of the Seventh Amendment Effective Date (including the amount
of revolving commitments thereunder); provided that (a) the full amount of the
obligations of Guarantor thereunder shall be at all times jointly and severally
guaranteed by each of Borrower, Sugar Camp Energy, LLC, Macoupin Energy LLC and
Williamson Energy, LLC, together with pledges of each of their respective assets
(excluding the Equipment, the Equipment Supply Agreements and certain related
assets specified or to be specified in the Security Agreement and certain
similar assets of Sugar Camp Energy, LLC), and (b) each of such entity’s
respective obligations under such guaranties shall be subject to the limitation
that the amount thereof will not exceed an amount necessary so as to avoid
rendering such entity insolvent.

“Base Case Projections” is defined in Section 6.1.11.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act. The terms “Beneficially Owns” and “Beneficially
Owned” shall have a corresponding meaning.

“Black Lung Act” means the Black Lung Benefits Act of 1972, 30 U.S.C. §§ 901, et
seq., the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 801, et seq.,
the Black Lung Benefits Reform Act of 1977, Pub. L. No. 95-239, 92 Stat. 95
(1978), and the Black Lung Benefits Amendments of 1981, Pub. L. No. 97-119,
Title 11, 95 Stat. 1643, in each case as amended, if applicable.

“Black Lung Liabilities” means any liability or benefit obligations related to
black lung claims and benefits under the Black Lung Act, and liabilities and
benefits related to pneumoconiosis, silicosis or other lung disease arising
under any federal, state or local law, including any Mining Law.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrower Closing Date Certificate” means a certificate, to be dated the Closing
Date, executed and delivered by a Responsible Officer of Borrower for the
benefit of the Lender Parties and in form and substance reasonably satisfactory
to Administrative Agent.

“Borrower Disbursement Certificate” means a notice of advance substantially in
the form of Exhibit B.

“Borrower Execution Date Certificate” means a certificate, to be dated the
Execution Date, executed and delivered by a Responsible Officer of Borrower for
the benefit of the Lender Parties and certifying as to certain matters requested
by the Lender Parties.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Frankfurt, Germany, New York City or London, England
are authorized or required by law to remain closed; provided that, when used in
connection with the determination or application of the Overnight LIBO Rate, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank market;
provided further that, solely for purposes of the use of “Business Days” in
Section 10.1.1, “Business Day” means any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed.

“Capital Expenditures” of Borrower means, with respect to any period, the
expenditures made by Borrower to acquire or construct fixed assets, plant and
equipment (including renewals, improvements and replacements) during such
period, which are required to be capitalized under GAAP on the balance sheet of
Borrower.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP.
For the purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent membership interests or other ownership interests in a Person (other
than a corporation) and any and all warrants, rights or options to purchase any
of the foregoing.

“Cash Flow Available for Debt Service” means, for any period, Mine Revenues for
such period minus all amounts paid or payable in connection with the operation
and maintenance of the Deer Run Mine by Borrower during such period (excluding
Debt Service).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, treaty or
regulation by any Governmental Authority after the Execution Dateregulation or
treaty, (b) any change in any law, rule, treaty or regulation or in the treaty
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority after the Execution Date or (c) compliance by any
Lender (or, for purposes of Section 3.6.2, by any lending office of such Lender
or by such Lender’s holding company, if any) with any writtenor (c) the making
or issuance of any request, rule, guideline or directive (whether or not having
the force of law but if not having the force of law, then being one with which
the relevant party would customarily comply) of) by any Governmental Authority
made or issued after the Execution Date.; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

 

6



--------------------------------------------------------------------------------

“Change of Control”means the consummation of any transaction or series of
transactions as a result of which (a) Guarantor shall cease to directly or
indirectly own and Control, beneficially and of record, more than 50% of the
economic interests in Borrower (on a fully diluted basis) and more than 50% of
the voting interests in Borrower (whether by committee, contract or otherwise)
or (b) Cline Group shall cease to directly or indirectly own and Control,
beneficially and of record, more than 50% of the economic interests in Guarantor
(on a fully diluted basis) and more than 50% of the voting interests in
Guarantor (whether by committee, contract or otherwise); provided however that a
Change of Control shall be deemed not to have occurred in the following
circumstances:

(i) in the event of an initial public offering by Guarantor or a Subsidiary of
Guarantor that, directly or indirectly, owns all or a portion of the economic
interests in and/or voting interests in Borrower, so long as (A) the Cline
Group, directly or indirectly, owns and Controls, beneficially and of record,
more than (1) in each case other than the case described in clause (2) below,
30% of the economic interests in Borrower (on a fully diluted basis) and 30% of
the voting interests in Borrower (whether by committee, contract or otherwise)
or (2) in the case that, in connection with such initial public offering, a
master limited partnership is formed and holds all of the economic interests in
Borrower and the voting interests in Borrower (whether by committee, contract or
otherwise), the Cline Group, directly or indirectly, owns and Controls,
beneficially or of record, more than 50% of the economic interests in the
general partner of such master limited partnership (on a fully diluted basis)
and more than 50% of the voting interests in such general partner (whether by
committee, contract or otherwise), (B) no Person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act) shall have acquired economic
interests in Borrower (on a fully diluted basis) and the voting interests in
Borrower (whether by committee, contract or otherwise) in excess of those
interests owned and controlled by the Cline Group at such time and (C) the
Foresight Guaranty shall remain in full force and effect or shall have been
replaced by an Acceptable Replacement Guaranty (which, upon execution and
delivery thereof and thereafter, shall be deemed to constitute a Credit
Document); or (ii) in the event of a Permitted Transfer.

“Change of Control” means

(a) the sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets (including Equity Interest of the
Restricted Subsidiaries) of Borrower or the Guarantor and its Restricted
Subsidiaries taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) other than one or more Permitted Holders;

(b) the adoption of a plan relating to the liquidation or dissolution of
Borrower or Guarantor, or the removal of the General Partner by the limited
partners of the MLP;

 

7



--------------------------------------------------------------------------------

(c) the consummation of any transaction (including, without limitation, any
merger or consolidation), in one or a series of related transactions, the result
of which is that any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act), excluding the Permitted Holders, becomes the Beneficial Owner,
directly or indirectly, of more than 35% of the Voting Stock of the General
Partner, measured by voting power rather than number of shares, units or the
like; or

(d) the MLP (or one or more Permitted Holders) shall cease to own, collectively,
directly or indirectly, 100% of the Voting Stock of Guarantor.

Notwithstanding the preceding, a conversion of Guarantor or any of its
Restricted Subsidiaries or Borrower from a limited partnership, corporation,
limited liability company or other form of entity to a limited liability
company, corporation, limited partnership or other form of entity, an exchange
of all of the outstanding Equity Interests in one form of entity for Equity
Interests in another form of entity or a transaction in which Borrower becomes a
Subsidiary of another Person shall not constitute a Change of Control, so long
as following such conversion or exchange either (a) the “persons” (as that term
is used in Section 13(d)(3) of the Exchange Act) who Beneficially Owned the
Equity Interests of Borrower or Guarantor immediately prior to such transactions
continue to Beneficially Own in the aggregate more than 50% of the Voting Stock
of such entity, or continue to Beneficially Own sufficient Equity Interests in
such entity to elect a majority of its directors, managers, trustees or other
persons serving in a similar capacity for such entity or its general partner, as
applicable, or (b) no “person,” other than a Permitted Holder, Beneficially Owns
more than 50% of the Voting Stock of such entity or its general partner, as
applicable. In addition, notwithstanding the preceding, a Change of Control
shall not occur (i) as a result of any transaction in which more than 50% of the
Voting Stock of Guarantor (measured by voting power rather than number of
shares, units or the like) remains controlled by a Subsidiary of Foresight
Reserves L.P. but one or more intermediate holding companies between Guarantor
and Foresight Reserves L.P. are added, liquidated, merged or consolidated out of
existence or (ii) as a result of any transaction in which Guarantor remains a
wholly owned Subsidiary of the MLP but one or more intermediate holding
companies between Guarantor and the MLP are added, liquidated, merged or
consolidated out of existence; provided that following any of the transactions
described in the foregoing clause (i) or (ii), of this paragraph, either (1) the
“persons” (as that term is used in Section 13(d)(3) of the Exchange Act) who
Beneficially Owned the Equity Interests of Guarantor immediately prior to such
transactions continue to Beneficially Own in the aggregate more than 50% of the
Voting Stock of such entity, or continue to Beneficially Own sufficient Equity
Interests in such entity to elect a majority of its directors, managers,
trustees or other persons serving in a similar capacity for such entity or its
general partner, as applicable, or (b) no “person,” other than a Permitted
Holder, Beneficially Owns more than 50% of the Voting Stock of such entity or
its general partner, as applicable. Notwithstanding the foregoing, in no event
shall the exercise of the Murray Option (as defined in the A&R Foresight Energy
Credit Agreement), the exercise of the Murray Purchase (as defined in the A&R
Foresight Energy Credit Agreement) or the conversion or exchange of the
Exchangeable Notes (as defined in the A&R Foresight Energy Credit Agreement)
into or for Equity Interests of the MLP constitute a Change of Control.

“Charges” is defined in Section 12.9.

 

8



--------------------------------------------------------------------------------

“Cline Group” means Christopher Cline and his estate and trusts created for the
benefit of members of his immediate family, Cline Resource and Development
Company and Charterwood Holdings LLC.

“Closing Date” means the date on which the conditions precedent set forth in
Section 6.2 are satisfied or waived in accordance with Section 12.4.

“Coal Act” means the Federal Coal Mine Health and Safety Act of 1969, as amended
from time to time.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral Agent” means the Person to be appointed “Collateral Agent” by
Administrative Agent pursuant to the Security Agreement when executed.

“Commercial Operation Date” means the earlier of (a) the date on which the
Production Threshold shall have been achieved, as certified by a Responsible
Officer of Borrower and the Independent Engineer, in each case, in form and
substance reasonably satisfactory to Administrative Agent and (b) June 15, 2012.

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Term Loans to Borrower, in an aggregate amount not to exceed the amount
set forth opposite the name of such Lender on Schedule 2.1 (as the same may be
reduced from time to time pursuant to Section 2.2 or 12.7), up to an aggregate
principal amount for all Lenders equal to the Facility Amount.

“Commitment Expiration Date” means the earliest of (a) the first date on which
the aggregate amount of the Term Loans disbursed hereunder equals the amount of
the Facility Amount, (b) the Final Disbursement Date and (c) the date of
termination in whole of the Commitments of each Lender in accordance with
Section 10.2.

“Construction Budget” means a construction plan and budget for the Construction
Period with respect to the construction of the Deer Run Mine, detailed by month,
of anticipated revenues (to the extent generated) and expenditures, such budget
to include Debt Service, Capital Expenditures and other construction expenses
with respect to the Deer Run Mine (including reasonable allowance for
contingencies), reserves and all projected Capital Expenditures and other
construction expenses (including reasonable allowance for contingencies) for the
Deer Run Mine for the Construction Period.

“Construction Period” means the period commencing on the Closing Date and ending
on the day immediately preceding the Commercial Operation Date.

“Contract Price” is defined in the Recitals.

“Contract Price Eligible Portion” is defined in the Recitals.

“Contract Price Loan” is defined in Section 2.1(iii).

 

9



--------------------------------------------------------------------------------

“Contract Price Loan Cap” is defined in the Recitals.

“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Documents” means this Agreement, the Foresight Guaranty, the Fixed
Interest Rate Agreement, the Hermes Export Credit Guarantee Documents, the
Equity Contribution Agreement, the Security Agreement, the Fee Letter, the Term
Notes, any Acceptable Replacement Guaranty, any guaranty executed pursuant to
Section 9.10, each Borrower Disbursement Certificate and any other agreement or
letter agreement or similar document, entered into by a Lender Party, on the one
hand, and a Credit Party, on the other hand, in connection with the transactions
expressly contemplated by this Agreement, and all amendments thereto.

“Credit Parties” means Borrower and Guarantor.

“Debt Service” means, for any period, the sum of all scheduled interest,
scheduled principal, fees and other amounts payable during such period in
respect of all Indebtedness of Borrower outstanding during such period
(including all commissions, discounts and other fees and charges owed by
Borrower with respect to letters of credit and net costs under Interest Rate
Hedging Agreements to the extent such net costs are allocable to such period in
accordance with GAAP); provided that, for certainty, the term “Debt Service”
shall not be construed to include any of the amounts described above to the
extent arising under Indebtedness of Borrower incurred pursuant to and in
accordance with Section 9.1(b).

“Debt to Equity Ratio” means, as of any date, the ratio of (a) the aggregate
amount of outstanding Contract Price Loans as of such date to (b) the aggregate
Equity Contributions as of such date applied by Borrower to payment of a portion
of the Contract Price Eligible Portion.

“Deer Run Mine” is defined in the Recitals.

“Default” means any event or condition that upon notice, lapse of time or both
would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed or refused (and not
retracted and fully cured) to make available its portion of any Advance, (b) a
Lender having notified in writing Borrower and/or Administrative Agent that it
does not intend to comply with its obligations to make available its portion of
any Advance or (c) is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender, or is
the subject of a Bail-In Action (as defined in the A&R Foresight Energy Credit
Agreement).

 

10



--------------------------------------------------------------------------------

“Designated Disbursement Date” means any date designated as a “Disbursement
Date” in the Disbursement Schedule; provided that if any such “Disbursement
Date” is a day that is not a Business Day, then such “Disbursement Date” shall
be the immediately preceding Business Day.

“Disbursement Date” means (a) with respect to Hermes Guarantee Fee Loans and
Eligible Interest Loans, the date that is no earlier than two Business Days
prior to the day on which the proceeds of such Term Loans are applied in
accordance with Sections 2.5(i) and (ii), respectively, and (b) with respect to
Contract Price Loans, (i) any Designated Disbursement Date and (ii) any other
date on which the Lenders, Hermes Agent (acting at the instruction of Hermes)
and Administrative Agent agree that Contract Price Loans may be disbursed
hereunder in accordance with Section 2.3.1(B).

“Disbursement Schedule” means the Disbursement Schedule attached as Schedule
2.3.1.

“Discharge Date” means the date on which all principal and interest on the Term
Loans, fees and all other expenses or amounts payable under any Credit Document
shall have been paid in full in cash (other than amounts not yet owing under
those provisions which shall survive termination pursuant to Section 12.5) and
the Commitments have been terminated.

“Dollars” or “$” means lawful money of the United States of America.

“Eligible Assignee” means (a) any Lender, (b) any Affiliate of any Lender,
(c) any Approved Fund and (d) Hermes.

“Eligible Costs” is defined in the Recitals.

“Eligible Interest During Construction” means interest on (a) each Hermes
Guarantee Fee Loan, (b) each Eligible Interest Loan and (c) each Contract Price
Loan, in each case, accruing during the Construction Period.

“Eligible Interest Loan” is defined in Section 2.1(ii).

“Eligible Interest Loan Cap” is defined in the Recitals.

“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise defined in any Environmental Law.

“Environmental Consultant” means Weir International, Inc. Mining, Geology and
Energy Consultants or such other entity selected by the Lenders.

 

11



--------------------------------------------------------------------------------

“Environmental or Mining Claim” means any notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise) by any Governmental Authority or any other Person
arising (a) pursuant to or in connection with any actual or alleged violation of
any Environmental Law; (b) in connection with any Hazardous Material or any
actual or alleged Hazardous Materials Activity; (c) in connection with any
actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment; (d) in connection with the Reclamation, or alleged
need for Reclamation, of any future, current or former mines; (e) in connection
with any Mining Accident; or (f) in connection with any Black Lung Liability.
“Environmental or Mining Claims” also includes any such material claims alleging
liability for investigation, remediation, removal, cleanup, response, corrective
action, damages to natural resources, personal injury, property damage, fines,
penalties, criminal sanctions or other costs related to any item in the
preceding sentence.

“Environmental Law” means all federal, state or local laws, including common
law, ordinances, regulations, rules, codes, orders, judgments, decrees or other
requirements or rules of law that relate to (a) the prevention, abatement or
elimination of pollution, or the protection of the Environment, natural
resources or human health (to the extent relating to exposure to Hazardous
Materials), or natural resource damages; and (b) the use, generation, handling,
treatment, storage, disposal, Release, transportation or regulation of, or
exposure to, Hazardous Materials, including the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Endangered Species Act, 16 U.S.C. §§ 1531 et seq., the Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq., the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Clean Water Act, 33
U.S.C. §§ 1251 et seq., the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et
seq., the Emergency Planning and Community Right to Know Act, 42 U.S.C. §§ 11001
et seq. and the Occupational Safety and Health Act (to the extent relating to
exposure to Hazardous Materials), 29 U.S.C. §§ 651 et seq., each as amended, and
their state or local counterparts or equivalents. The term “Environmental Laws”
also includes all Mining Laws.

“Environmental or Mining Permit” means any Governmental Approval required for
coal mining, Reclamation or otherwise required under Environmental Law or Mining
Law.

“Environmental Report” means, collectively, (a) the Environmental Assessment of
Hillsboro Energy, LLC Report, dated October 14, 2009 (Deer Run No. 1 Mine), and
(b) the Environmental Audit and Phase I Environmental Site Assessment, Colt, LLC
Deer Run Mine Property Report, dated September 1, 2009, in each case, prepared
by the Environmental Consultant and, in each case, including all exhibits,
appendices and other attachments thereto.

“Equipment” is defined in the Recitals.

“Equipment Permitted Liens” means:

(a) Liens for Taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of Borrower in conformity with GAAP in any case,
only to the extent incurred by operation of law (and not by contract);

 

12



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or that are being contested in good faith by
appropriate proceedings; provided that (i) such proceedings shall not involve
any material risk of sale, forfeiture or loss of all or any portion of the
Equipment (or title thereof or any interest thereon), do not interfere with the
use or operation of the Equipment, (ii) adequate reserves with respect thereto
are maintained in the books of Borrower in conformity with GAAP and (iii) this
paragraph (b) shall expressly exclude any mechanics’, contractors’ or other Lien
of the contract miner of the Deer Run Mine on the Equipment (and the contract
mining agreement with respect to the Deer Run Mine shall expressly provide for a
waiver of the attachment of such a Lien to the Equipment by such operator) in
any case, only to the extent incurred by operation of law (and not by contract);

(c) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 10.1.10 in any case, only to the extent incurred by
operation of law (and not by contract); and

(d) from and after the execution and delivery of the Security Agreement in
accordance herewith, the security interest in the collateral described therein
(including the Equipment, the Equipment Supply Agreement and, in each case,
proceeds thereof) granted to Collateral Agent (for the benefit of the Lender
Parties) pursuant to the Security Agreement.

“Equipment Supplier” is defined in the Recitals.

“Equipment Supplier Disbursement Certificate” means a certificate delivered by
Equipment Supplier substantially in the form of Exhibit C-1 (with respect to any
request for disbursement to Equipment Supplier) or Exhibit C-2 (with respect to
any confirmation of reimbursement to Borrower), as the case may be.

“Equipment Supplier Closing Date Certificate” means a certificate, to be dated
the Closing Date, executed and delivered by a Responsible Officer of Equipment
Supplier for the benefit of the Lender Parties and certifying as to certain
matters requested by the Lender Parties.

“Equipment Supplier Undertaking to Hermes” means an undertaking
(Verpflichtungserklärung), to be dated as of the Closing Date, delivered by
Equipment Supplier to Hermes, pursuant to which Equipment Supplier indemnifies
Hermes for certain risks and liabilities.

“Equipment Supplier Undertaking to Lenders” means an undertaking, to be dated as
of the Closing Date, delivered by Equipment Supplier to the Lenders, pursuant to
which Equipment Supplier indemnifies Lenders for certain risks and liabilities.

“Equipment Supply Agreement” is defined in the Recitals.

 

13



--------------------------------------------------------------------------------

“Equity Contribution Agreement” means the Equity Contribution Agreement, dated
as of the Fourth Amendment Effective Date, by and among Guarantor, Borrower and
Administrative Agent, substantially in the form attached to the Fourth
Amendment.

“Equity Contributions” means, collectively, the Pre-Closing Equity Contributions
and thePost-Closingthe Post-Closing Equity Contributions.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination but excluding debt securities convertible or exchangeable into
such equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the regulations promulgated thereunder and any successor
statute.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) the occurrence of any “reportable event” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period has been waived, with respect to a
Plan; (b) any failure by any Plan to satisfy the applicable minimum funding
standards under Section 412 or 430 of the Code or Section 302 or 303 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) the
incurrence by Borrower or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan, or the provision by the
administrator of any Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such Plan in a distress termination under Section 4041(c) of
ERISA; (f) the receipt by Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan, or the occurrence of any event
or condition which could reasonably be expected to constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (g) the incurrence by Borrower or any ERISA Affiliates of any liability
with respect to the complete withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Borrower or any ERISA
Affiliate of any notice, concerning the

 

14



--------------------------------------------------------------------------------

imposition of Withdrawal Liability, the reorganization or insolvency of a
Multiemployer Plan pursuant to Section 4241 or 4245 of ERISA, the intent to
terminate or termination of a Multiemployer Plan pursuant to Section 4041A or
4042 of ERISA, or a determination that a Multiemployer Plan is, or is expected
to be, in critical or endangered status, within the meaning of Section 432 of
the Code or Section 305 of ERISA; (i) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be expected to result in liability to Borrower;
(j) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA or a violation of Section 436 of the Code with respect
to any Plan; or (k) any other event or condition with respect to a Plan with
respect to which Borrower is likely to incur liability, whether absolute or
contingent, other than in the ordinary course.

“Event of Default” means any of the events or conditions specified in
Section 10.1, provided that any requirement for the giving of notice, the lapse
of time or both has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchangeable Notes” means the senior secured second lien exchangeable PIK notes
due 2017 of the Guarantor and Foresight Finance issued pursuant to the
Exchangeable Notes Indenture.

“Exchangeable Notes Indenture” means the Indenture, dated on or about August 30,
2016, among the Guarantor, Foresight Finance, the subsidiaries of the Guarantor
party thereto and Wilmington Trust, N.A., as trustee.

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of Borrower
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America (or any subdivision thereof or therein)
or by the jurisdiction under the laws of which such Lender Party recipient is
organized or in which its principal office (or other fixed place of business) is
located or, in the case of any Lender, in which its applicable lending office is
located or any subdivision thereof or therein, (b) any branch profits tax that
is imposed by any jurisdiction described in clause (a) above, (c) any
withholding tax imposed by the United States that is in effect and would apply
to amounts payable hereunder to it at the time it becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender or other recipient (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 3.8.1, (d) any withholding taxes attributable to such Lender Party’s or
such other recipient’s failure (other than as a result of a Change in Law) to
comply with Section 3.8.4 or 3.8.5 and (e) income or franchise taxes imposed on
(or measured by) its net income as a result of a present or former connection
between such Lender Party and the jurisdiction of the Governmental Authority
imposing such tax (other than any such connection arising solely from such
Lender Party’s having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Credit
Document).

 

15



--------------------------------------------------------------------------------

“Execution Date” means the date on which the conditions precedent set forth in
Section 6.1 are satisfied or waived in accordance with Section 12.4, which date
is May 14, 2010.

“Facility Amount” is defined in the Recitals.

“Fee Letter” means the letter agreement, dated as of the Execution Date, among
Administrative Agent, Hermes Agent, Borrower and Foresight Reserves.

“Final Disbursement Date” means the later of (a) September 30, 2012 and (b) any
date agreed by the Lenders, Hermes Agent (acting at the instruction of Hermes)
and Administrative Agent.

“Finance Document” means the Credit Documents and the Equipment Supplier
Undertaking to Lenders.

“Financial Covenant Compliance Certificate” means a certificate of a Responsible
Officer of Borrower or Guarantor, as applicable, certifying that, as of the
applicable date, Borrower or Guarantor, as applicable, would be (on a pro forma
basis) in compliance with the financial covenants set forth in Section 9.14 of
this Agreement or Section 4.5 of the Foresight Guaranty for the Semi-Annual
Periods required under Section 9.1(a) or (b), as applicable, which certificate
shall include reasonably detailed calculations with respect to the determination
of the ratios described in Section 9.14 of this Agreement or Section 4.5 of the
Foresight Guaranty, as applicable.

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer or controller of such Person
(or, in the case of a partnership, of any general partner of such Person).

“First Principal Payment Date” means the first Semi-Annual Date occurring after
the Commercial Operation Date.

“Fixed Interest Rate” means a rate per annum to be specified in the Fixed
Interest Rate Agreement.

“Fixed Interest Rate Agreement” means the Fixed Interest Rate Agreement, to be
dated as of the Closing Date, between Borrower and Administrative Agent (on
behalf of the Lenders) and acknowledged by Hermes Agent.

“Fixed Interest Rate Breakage Costs” means the amount that a Lender reasonably
determines in good faith to be the total losses and costs incurred by such
Lender in terminating (whether in whole or in part), liquidating, discharging,
obtaining and/or re-establishing any Lender Hedging Arrangements or related
trading positions, including (without duplication) any loss of bargain, cost of
funding and reasonable legal charges and expenses (including in connection with
the enforcement of such Lender’s rights under any Lender Hedging Arrangement or
related trading position). For certainty, a Lender shall have the right (but not
the obligation) to determine its Fixed Interest Rate Breakage Costs by reference
to quotations of relevant rates or prices from one or more leading dealers in
the relevant market.

 

16



--------------------------------------------------------------------------------

“Foresight Finance” means Foresight Energy Finance Corporation, a Delaware
corporation.

“Foresight Energy Bonds” means Indebtedness anticipated to be incurred on or
around August 23, 2013 by Foresight Energy, LLC in an aggregate principal amount
not exceeding $600,000,000 under an unsecured bond issuance with Morgan Stanley,
Citi, Barclays, JPMorgan, Goldman Sachs, Deutsche Bank and UBS Investment Bank
acting as Joint Book- Running Managers, and any full or partial refinancings or
add-on offerings thereof; provided that (a) the full amount of the obligations
of Foresight Energy LLC thereunder shall be at all times jointly and severally
guaranteed by each of Borrower, Sugar Camp Energy, LLC, Macoupin Energy LLC and
Williamson Energy, LLC and (b) each of such entity’s respective obligations
under such guaranties shall be subject to the limitation that the amount thereof
will not exceed an amount necessary so as to avoid rendering such entity
insolvent.

“Foresight Energy Secured Facility” means Indebtedness incurred or to be
incurred by Foresight Energy LLC on or around August 23, 2013 in an aggregate
principal amount not exceeding $950,000,000 under secured term and revolving
credit facilities with Citibank, N.A., as administrative agent, and any full or
partial refinancings, replacements, extensions, increases, modifications,
renewals or amendments thereof in an aggregate principal amount not to exceed
$1,250,000,000; provided that (a) the full amount of the obligations of
Foresight Energy LLC thereunder shall be at all times jointly and severally
guaranteed by each of Borrower, Sugar Camp Energy, LLC, Macoupin Energy LLC and
Williamson Energy, LLC, together with pledges of each of their respective assets
(excluding the Equipment, the Equipment Supply Agreements and certain related
assets specified or to be specified in the Security Agreement and certain
similar assets of Sugar Camp Energy, LLC), and (b) each of such entity’s
respective obligations under such guaranties shall be subject to the limitation
that the amount thereof will not exceed an amount necessary so as to avoid
rendering such entity insolvent.

“Foresight Guaranty” means the Guaranty, dated as of the Fourth Amendment
Effective Date, by Guarantor in favor of Administrative Agent and Hermes Agent,
substantially in the form attached to the Fourth Amendment.

“Foresight Reserves” means Foresight Reserves, LP.

“Fourth Amendment” means the Fourth Amendment to Credit Agreement, dated as of
the Fourth Amendment Effective Date, by and among Borrower, the Lenders from
time to time parties thereto, Administrative Agent and Hermes Agent.

“Fourth Amendment Effective Date” means May 27, 2011.

 

17



--------------------------------------------------------------------------------

“Funds Flow Memorandum” means the memorandum, to be dated on or prior to the
Closing Date, delivered by Borrower to the Lender Parties with respect to the
disbursement of funds on the Closing Date.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.

“General Partner” means Foresight Energy GP, LLC, a Delaware limited liability
company, and any of its successors or assigns that is the general partner of the
MLP from time to time.

“General Permitted Liens” means:

(a) Liens for Taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of Borrower in conformity with GAAP in any case,
only to the extent incurred by operation of law (and not by contract);

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens on any Property other than the Equipment arising in the ordinary
course of business which are not overdue for a period of more than 60 days or
that are being contested in good faith by appropriate proceedings in any case,
only to the extent incurred by operation of law (and not by contract);

(c) easements, rights-of-way, restrictions, covenants, conditions, building code
laws, zoning restrictions, other land use laws, development, site plan or
similar agreements and other similar encumbrances on Property other than the
Equipment incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Borrower in any case, only to the extent
incurred by operation of law (and not by contract);

(d) Liens on Property other than the Equipment the Equipment Supply Agreement
and, in each case, proceeds thereof securing Indebtedness of Borrower incurred
in the ordinary course of Borrower’s business to finance development and
construction costs with respect to the Deer Run Mine, including to finance the
acquisition of fixed or capital assets, in any such case, other than the
Equipment;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 10.1.9 in any case, only to the extent incurred by
operation of law (and not by contract);

(f) without duplication of any of the foregoing clauses, Liens on Property of
Borrower (other than the collateral described or to be described in the Security
Agreement (including the Equipment, the Equipment Supply Agreement and, in each
case, proceeds thereof)) securing the ForesigtForesight Energy Secured Facility;
and

 

18



--------------------------------------------------------------------------------

(g) from and after the execution and delivery of the Security Agreement in
accordance herewith, the security interest in the collateral described or to be
described therein (including the Equipment, the Equipment Supply Agreement and,
in each case, proceeds thereof) granted to Collateral Agent (for the benefit of
the Lender Parties) pursuant to the Security Agreement.

“Governmental Approval” means any franchise, license, lease, permit, approval,
notification, certification, registration, authorization, exemption,
qualification, easement, right of way, Lien and other right, privilege and
approval required to be obtained from, or otherwise issued by, a Governmental
Authority under any Applicable Law.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantor” is defined in the Recitals.

“Hazardous Materials” means (a) any chemical, material or substance, which may
or could pose a hazard to the health and safety of any Persons or to the indoor
or outdoor environment, (b) any gasoline or petroleum (including crude oil or
any fraction thereof) or petroleum products, (c) polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, or asbestos containing materials in any
form or condition, (d) radon or any other radioactive materials including any
source, special nuclear or by-product material, (e) any coal ash, coal
combustion by-products or waste, boiler slag, scrubber residue or flue
desulphurization material and (f) any other pollutants, contaminants, chemicals,
wastes or any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could give rise to liability under any
Environmental Law.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of, or exposure to, any Hazardous Materials, and any
corrective action or response action with respect to any of the foregoing.

“Hedging Agreement” means any Interest Rate Hedging Agreement or any other
agreement with respect to any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions (including any phantom stock or similar plan).

 

19



--------------------------------------------------------------------------------

“Hermes” is defined in the Recitals.

“Hermes Agent” is defined in the introductory paragraph of this Agreement.

“Hermes Export Credit Guarantee Documents” means, as the case may be, (a) the
Hermes Export Credit Guarantee Statement, the Hermes Export Credit Guarantee
Final Acceptance and the Hermes Export Credit Guarantee Final Order, or (b) to
the extent one of the documents listed in clause (a) above is not in effect or
has been expressly superseded in its entirety by another of the foregoing
documents, only those of such documents that are in effect and have not been so
superseded in their entirety.

“Hermes Export Credit Guarantee Final Acceptance” means the written final
acceptance by Hermes on or prior to the Closing Date of its agreement to deliver
the Hermes Export Credit Guarantee Final Order, in form and substance
satisfactory to Administrative Agent, Hermes Agent and the Lenders.

“Hermes Export Credit Guarantee Final Order” means the written final policy
issued by Hermes after the Closing Date with respect to the guarantee by Hermes
described in the Hermes Export Credit Guarantee Statement, in form and substance
satisfactory to Administrative Agent, Hermes Agent and the Lenders.

“Hermes Export Credit Guarantee Statement” means the Export Credit Guarantee
Statement issued by Hermes prior to the Execution Date in favor of the Lenders,
in form and substance satisfactory to Administrative Agent, Hermes Agent and the
Lenders.

“Hermes Final Invoice” means the final invoice provided by Hermes to Hermes
Agent on or after the occurrence of the Commercial Operation Date (after the
schedule of principal amortization has been determined).

“Hermes Guarantee Fee Loan” is defined in Section 2.1(i).

“Hermes Guarantee Fee Loan Cap” is defined in the Recitals.

“Hermes Guarantee Fee Refund” means the positive difference, if any, between
(a) the Hermes Guarantee Fee Loan Cap and (b) the sum of (i) the amount of the
Hermes Guarantee Fees paid or payable by Hermes Agent in accordance with the
Hermes Preliminary Invoice and (ii) the amount (if any) of any final invoice of
the Hermes Guarantee Fees paid or payable by Hermes Agent in accordance with the
Hermes Final Invoicesuch final invoice.

“Hermes Guarantee Fee Shortfall” means the positive difference, if any, between
(a) the sum of (i) the amount of the Hermes Guarantee Fees paid or payable by
Hermes Agent in accordance with the Hermes Preliminary Invoice and (ii) the
amount (if any) of the Hermes Guarantee Fees paid or payable by Hermes Agent in
accordance with the Hermes Final Invoice and (b) the Hermes Guarantee Fee Loan
Cap.

 

20



--------------------------------------------------------------------------------

“Hermes Guarantee Fees” means the guarantee fees, premiums and surcharges
payable to Hermes in accordance with the respective invoice issued by Hermes in
connection with the Hermes Export Credit Guarantee Documents.

“Hermes Preliminary Invoice” means the preliminary invoice provided by Hermes to
Hermes Agent substantially concurrently with the issuance by Hermes of the
Hermes Export Credit Guarantee Final Order.

“Hillsboro Business Interruption Insurance Proceeds” means proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings with respect to or otherwise connected to the Deer Run Mine.

“Hillsboro Mining Event” means the March 26, 2015 combustion event at the Deer
Run Mine, the cessation of mining activities at the Deer Run Mine as a result
thereof, and the temporary or permanent closure of the Deer Run Mine necessary
to comply with any law, rule, regulation, order, or other similar directive from
a regulatory authority as a result thereof.

“Historical Debt Service Coverage Ratio” means, at any date of determination,
for the period of 12 months immediately preceding such date, the ratio of
(a) Cash Flow Available for Debt Service for such period to (b) Debt Service for
such period; provided that, for the Semi-Annual Periods prior to the first
anniversary of the Commercial Operation Date, such Cash Flow Available for Debt
Service and Debt Service shall be annualized for each such Semi-Annual Period
rather than calculated for the two consecutive Semi-Annual Periods most recently
ended.

“Historical Leverage Ratio” means, at any date of determination, the ratio of
(a) outstanding Indebtedness for borrowed money of Borrower on such date
(provided that, for certainty, except for purposes of determining whether or not
any Indebtedness would be permitted to be incurred under Section 9.1(a), the
term “outstanding Indebtedness for borrowed money of Borrower” in this clause
(a) shall not be construed to include any Indebtedness incurred pursuant to and
in accordance with Section 9.1(b)), to (b) Cash Flow Available for Debt Service
for the immediately preceding two Semi-Annual Periods; provided that, for the
Semi-Annual Periods prior to the first anniversary of the Commercial Operation
Date, such Cash Flow Available for Debt Service shall be annualized for each
such Semi-Annual Period rather than calculated for the two consecutive
Semi-Annual Periods most recently ended.

“Huntington Debt” means the Indebtedness incurred pursuant to (a) the Term Loan
Agreement, dated as of September 10, 2009, among Sugar Camp Energy, LLC,
Macoupin Energy LLC and Borrower, as borrowers, Foresight Energy, LLC and Adena
Minerals, LLC, as guarantors, and The Huntington National Bank, as lender and
(b) the Term Loan Agreement, dated as of December 22, 2009, among Sugar Camp
Energy, LLC, Macoupin Energy LLC and Borrower, as borrowers, Foresight Energy,
LLC and Adena Minerals, LLC, as guarantors, and The Huntington National Bank, as
lender.

 

21



--------------------------------------------------------------------------------

“Huntington Liability Allocation Agreements” means the letter agreements, dated
as of February 5, 2010, among Borrower, Sugar Camp Energy, LLC and Macoupin
Energy LLC, setting forth the allocation of liabilities with respect to the
Huntington Debt.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than, for the avoidance
of doubt, surety, performance and similar bonds), (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
acquired by such Person (other than trade accounts payable and other accrued
expenses arising in the ordinary course of business), (e) all Capital Lease
Obligations of such Person, (f) all outstanding Hedging Agreements of such
Person, (g) the principal component of all obligations, contingent or otherwise,
of such Person (i) as an account party in respect of letters of credit, surety
bonds or similar arrangements and (ii) in respect of bankers’ acceptances, (h)
the liquidation value of all mandatory redeemable preferred Equity Interests in
such Person, and (i) all guarantees by such Person of any of the foregoing. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” is defined in 12.8.2.

“Independent Consultants” means the Independent Engineer, the Environmental
Consultant and the Insurance Consultant.

“Independent Engineer” means Weir International, Inc. Mining, Geology and Energy
Consultants or such other entity selected by the Lenders.

“Independent Engineer Report” means the report entitled the Preliminary Due
Diligence Review, Hillsboro Energy, LLC, dated May 13, 2010 delivered by the
Independent Engineer and including all exhibits, appendices and any other
attachments thereto.

“Insurance Consultant” means Moore-McNeil, LLC.

“Insurance Report” means the report entitled Insurance Report (The Cline Group
and Hillsboro Energy LLC for Crédit Agricole Corporate and Investment Bank New
York Branch), dated May 13, 2010, delivered by the Insurance Consultant and
including all exhibits, appendices and any other attachments thereto.

“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, whether arising under United States, state, multinational
or foreign laws or otherwise, including copyrights, copyright licenses, patents,
patent licenses, trademarks, trademark licenses, service-marks, technology,
know-how and processes, recipes, formulas, trade secrets, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

 

22



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) each Semi-Annual Date occurring after the
Closing Date, (b) the Commercial Operation Date and (c) the Maturity Date.

“Interest Rate Hedging Agreement” means any interest rate exchange agreement
entered into by a Person for the purpose of hedging a Person’s interest rate
exposure under any Indebtedness that bears interest at a variable rate.

“Lender” means each financial institution listed on Schedule 2.1, as well as any
Person that becomes a “Lender” hereunder pursuant to Section 12.7.

“Lender Hedging Arrangements” means any Interest Rate Hedging Agreement entered
into by a Lender for the purpose of hedging such Lender’s interest rate exposure
under this Agreement.

“Lender Parties” means the Lenders and the Agents.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. For the
avoidance of doubt, any shared facilities arrangements shall be deemed to be a
“Lien”.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means any change, event or circumstance that is
materially adverse to (a) the assets, properties, business, operations,
performance or condition of any Credit Party, (b) the ability of any Credit
Party to fully and timely perform its obligations under any Credit Document to
which it is a party, (c) the legality, validity, binding effect or
enforceability against any Credit Party of any Credit Document to which it is a
party or (d) the rights and remedies available to, or conferred upon, any Lender
Party under any Credit Document; provided that the Hillsboro Mining Event shall
not be considered in determining whether a Material Adverse Effect has occurred
under this Agreement or any other Credit Document.

“Maturity Date” means the date that is the earlier of (a) the eighthseventh
(7th) anniversary of the First Principal Payment Date and (b) the date on which
the Term Loans are accelerated in accordance with Section 10.2.

“Maximum Rate” is defined in Section 12.9.

“Mine Documents” means the Equipment Supply Agreement and each other contract or
agreement related to the development, construction, operation, maintenance,
management, administration, ownership, financing or use of the Deer Run Mine,
the sale of coal generated thereby and Real Property rights and interests
relating to the Deer Run Mine, in each case, entered into by, or assigned to,
Borrower.

 

23



--------------------------------------------------------------------------------

“Mine Revenues” means all revenues, payments, cash and proceeds from whatever
source received by or on behalf of Borrower arising from the ownership and
operations of the Deer Run Mine, including (a) amounts received pursuant to any
coal sales agreement and any other Mine Document (including reimbursements or
refunds received by Borrower under a Mine Document and any buyout proceeds
received by Borrower under a coal sales agreement), (b) proceeds of any
insurance, (c) proceeds of any permitted sale and (d) investment income.

“Mining Accidents” means any and all mine subsidences, collapses or accidents as
could reasonably be expected to result in any fatalities or in the temporary or
permanent entrapment of one or more Persons.

“Mining Facilities” means the Deer Run Mine and the related facilities and
assets.

“Mining Laws” means any and all applicable current or future foreign or
domestic, federal, state or local (or any other subdivision) statutes,
ordinances, orders, rules, regulations, judgments, governmental authorizations,
or any other requirements of Governmental Authorities relating to surface or
subsurface mining operations and activities. Mining Laws shall include, but not
be limited to, the Federal Coal Leasing Amendments Act, 30 U.S.C. §§181 et seq.;
the Surface Mining Control and Reclamation Act, 30 U.S.C. §§1201 et seq.; all
other applicable land reclamation and use statutes and regulations; the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. §§801 et seq.; the Black Lung
Benefits Act, 30 U.S.C. §§901 et seq.; and the Coal Industry Retiree Health
Benefit Act of 1992, 26 U.S.C. §§9701 et seq., each as amended, and any
comparable state and local laws or regulations.

“Mining Lease Litigation” means the current litigation between Borrower and WPP,
LLC relating to that certain Coal Mining Lease and Sublease Agreement dated as
of October 10, 2009 between WPP, LLC and the Borrower, as amended.

“Mining Title” means fee simple title to surface and/or coal or an undivided
interest in fee simple title thereto or a leasehold interest in all surface
and/or coal or a leasehold interest in an undivided interest in surface and/or
coal together with no less than those real properties, easements, licenses,
privileges, rights and appurtenances as are necessary to mine, remove, process
and transport coal in the manner presently operated.

“MLP” means Foresight Energy LP, a Delaware limited partnership and the owner of
100% of the Equity Interests of Guarantor as of the Seventh Amendment Effective
Date.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and in
respect of which Borrower or any ERISA Affiliate is an “employer” as defined in
Section 3(5) of ERISA.

“Murray Energy” means Murray Energy Corporation, an Ohio corporation, and its
Subsidiaries.

 

24



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, with respect to the proceeds of any insurance policy,
the cash proceeds of such insurance policy, net of that portion of reasonable
out-of-pocket costs and expenses incurred by the Borrower in connection with the
collection of such proceeds, awards or other compensation in respect of such
insurance proceeds (with any costs and expenses of any combined collection
action to be allocated, as reasonably determined by the Borrower, among property
insurance claims in respect of the Collateral and, as applicable, (i) business
interruption insurance claims and (ii) property insurance claims in respect of
assets that are not Collateral).

“Non-U.S. Lender” is defined in Section 3.8.4.

“Non-Voting Lender” means any Affiliate of any Credit Party that from time to
time holds any Commitment or any Term Loan.

“Obligations” means all amounts owing to any Lender Party pursuant to the terms
of this Agreement or any other Credit Document.

“Operating Period” means the period commencing on the Commercial Operation Date
and ending on the Discharge Date.

“Organizational Documents” means, with respect to any Person, as applicable, its
certificate of incorporation, bylaws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement and all
shareholder agreements, voting trusts and similar arrangements applicable to any
such Person’s partnership interests, limited liability company interests or
authorized shares of Capital Stock.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise, property, intangible, mortgage, recording or similar Taxes
arising from any payment made hereunder or from the execution, delivery or
enforcement of, or otherwise with respect to, any Credit Document.

“Overnight LIBO Rate” means, in relation to any Term Loan, (a) the applicable
Screen Rate or (b) if no Screen Rate is available, the arithmetic mean of the
rates (rounded upwards to four decimal places) quoted by Administrative Agent to
leading banks in the London interbank market, in each case, as of 11:00 a.m.
London time, on the Quotation Day for the offering of deposits in the currency
of that Term Loan for overnight borrowing.

“Participant” is defined in Section 12.7.3(A).

“Participant Register” is defined in Section 12.7.3(C).

“Pass-Through Entity” means an entity that is properly treated for U.S. federal
and applicable state, local and foreign income and franchise Tax purposes as
(a) disregarded as an entity separate from its owner or (b) a partnership.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

25



--------------------------------------------------------------------------------

“Permitted Holder” means, collectively, (a) (i) Chris Cline and his children and
other lineal descendants, Robert E. Murray, Brenda L. Murray, Robert Edward
Murray (son of Robert E. Murray), Jonathan Robert Murray and Ryan Michael Murray
(or any of their estates, or heirs, lineal descendants or beneficiaries by
will); (ii) the spouses or former spouses, widows or widowers and estates of any
of the Persons referred to in clause (i) above; (iii) any trust having as its
sole beneficiaries one or more of the persons listed in clauses (i) and
(ii) above; and (iv) any Person a majority of the voting power of the
outstanding Equity Interest of which is owned by one or more of the Persons
referred to in clauses (i), (ii) or (iii) above, (b) Murray Energy and any
investor that participates with Murray Energy, which shall include any Affiliate
of Murray Energy, in the exercise of the Murray Investment (as defined in the
A&R Foresight Energy Credit Agreement), including the Murray Group (as defined
in the A&R Foresight Energy Credit Agreement) (c) any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that, in the case
of such group and without giving effect to the existence of such group or any
other group, such Persons referenced in clauses (a) and (b) above, collectively,
have beneficial ownership of more than 50% of the total voting power of the
voting units or stock of the Borrower or any Parent thereof, (d) Foresight
Reserves L.P. and (e) the General Partner.

“Permitted Transfer” means a direct or indirect transfer of all of the Capital
Stock in Borrower to an Acceptable Transferee; provided that, from and after the
consummation of a Permitted Transfer, the Foresight Guaranty shall remain in
full force and effect or shall have been replaced by an Acceptable Replacement
Guaranty (which, upon execution and delivery thereof and thereafter, shall be
deemed to constitute a Credit Document).

“Person” means any natural person, corporation, business trust, individual or
family trusts, joint venture, association, company, partnership, limited
liability company, any government or any agency or political subdivision
thereof.

“Plan” means any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA and in
respect of which Borrower or any ERISA Affiliate is (or if such plan were
terminated Borrower would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Post-Closing Equity Contributions” means the cash common equity contributed to
Borrower by Guarantor and/or Foresight Reserves (in either case, directly or
indirectly) to fund a portion of the Contract Price on or after the Closing
Date.

“Pre-Closing Equity Contributions” means the cash common equity contributed to
Borrower by Foresight Reserves (directly or indirectly) to fund a portion of the
Contract Price prior to the Closing Date, the aggregate amount of which is
certified by Borrower in the Borrower Closing Date Certificate.

“Principal Payment Date” means the First Principal Payment Date, each
Semi-Annual Date occurring after the First Principal Payment Date and the
Maturity Date.

 

26



--------------------------------------------------------------------------------

“Production Threshold” means, during a consecutive 60-day period, Borrower shall
have produced no less than 80% of the amounts set forth in the Base Case
Projections for Borrower’s clean ton coal production for the 2012 calendar year
allocated on a pro rata basis for 60 days.

“Projected Cash Flow Available for Debt Service” means, for any period, the Cash
Flow Available for Debt Service projected during such period.

“Projected Debt Service” means, for any period, the Debt Service projected to be
payable during such period (excluding any principal payments on the Term Loans
not scheduled to be paid pursuant to 3.2 during such period).

“Projected Debt Service Coverage Ratio” means, at any date of determination, for
the period of 12 months immediately succeeding such date, the ratio of
(a) Projected Cash Flow Available for Debt Service for such period to
(b) Projected Debt Service for such period; provided that any and all
assumptions used in the calculation thereof shall be reasonably acceptable to
Administrative Agent.

“Projected Leverage Ratio” means, at any date of determination, the ratio of (a)
Indebtedness for borrowed money of Borrower projected to be outstanding on such
date provided that, for certainty, except for purposes of determining whether or
not any Indebtedness would be permitted to be incurred under Section 9.1(a), the
term “outstanding Indebtedness for borrowed money of Borrower” in this clause
(a) shall not be construed to include any Indebtedness incurred pursuant to and
in accordance with Section 9.1(b)”; and (b) Projected Cash Flow Available for
Debt Service for the immediately succeeding two Semi-Annual Periods; provided
that any and all assumptions used in the calculation thereof shall be reasonably
acceptable to Administrative Agent.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“Proportionate Share” means, with respect to each Lender and as of any date of
determination, (a) prior to the end of the Availability Period, the then-current
ratio of such Lender’s Commitment to the Facility Amount and (b) thereafter, the
then-current ratio of the principal amount of all outstanding Term Loans of such
Lender to the principal amount of all outstanding Term Loans of all Lenders. The
Proportionate Shares as of the Execution Date are set forth in Schedule 2.1.

“Prudent Operating Practice” means the mining practices, methods and acts that
would be employed by a prudent mining operator having assets and operations
similar in type, size, location and scope to Borrower, using modern mining
equipment and techniques in the conduct of diligent and safe mining operations
in an attempt to recover the maximum amount of economically mineable and
merchantable coal from the Mining Facilities with due regard for all Applicable
Law, all in accordance and compliance with Environmental or Mining Permits held
by Borrower.

 

27



--------------------------------------------------------------------------------

“Quarterly Updated Projections” means updated Base Case Projections
substantially in the form of the Base Case Projections and otherwise in form and
substance acceptable to Administrative Agent.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of such period.

“Real Property” means all right, title and interest of Borrower in and to any
and all parcels of real property owned or leased by Borrower together with all
of Borrower’s interests in all improvements and appurtenant fixtures, equipment,
personal property, rights of way, easements and other property and rights
appurtenant thereto or affixed thereon (to the extent constituting real
property).

“Reclamation” means the reclamation and restoration of land, water and any
future, current or former mines, and any other Environment affected by such
mines, as required pursuant to any Mining Law or any Environmental or Mining
Permit.

“Register” is defined in Section 2.7.2.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reinvestment” and “Reinvest” are defined in Section 3.4.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing or migrating in, into or onto or through the Environment.

“Replacement Collateral” is defined in Section 3.4.

“Required Lenders” means the Lenders having a combined number of votes more than
50% of all votes validly cast (determined pursuant to Section 12.3.3 and
exclusive of the Commitments of or the principal amount of Term Loans held by
Non-Voting Lenders and Defaulting Lenders).

“Required Payment” is defined in Section 2.3.4.

“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person (or, in the case of a partnership, of any general partner
of such Person) and any other officer or similar official thereof responsible
for the administration of the obligations of such Person in respect of any
Credit Document or Equipment Supplier Disbursement Certificate.

 

28



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in Borrower, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
defeasance, retirement, acquisition, cancellation or termination of any Capital
Stock in Borrower or any option, warrant or other right to acquire any such
Capital Stock in Borrower.

“Restricted Subsidiaries” means, with respect to the Guarantor, its “Restricted
Subsidiaries” as defined in the A&R Foresight Energy Credit Agreement.

“Restructuring” shall have the meaning set forth in the Amendment Agreement.

“Sanctions” shall mean any economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the United States (including OFAC and
United States Department of State), (b) the United Nations Security Council,
(c) the European Union or any member state, (d) the United Kingdom (including
Her Majesty’s Treasury), or (e) any other applicable jurisdiction.

“Screen Rate” means, in relation to the Overnight LIBO Rate, the British
Bankers’ Association Interest Settlement Rate for the relevant currency for
overnight borrowing, displayed on the appropriate page of the Telerate screen.
If the agreed page is replaced or service ceases to be available, Administrative
Agent may specify another page or service displaying the appropriate rate after
consultation with Borrower and the Lenders.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Notes” means the senior secured second lien PIK notes due 2021 of
the Guarantor and Foresight Finance issued pursuant to the Second Lien Notes
Indenture.

“Second Lien Notes Indenture” means the Second Lien Notes Indenture, dated as of
August 30, 2016, among the Guarantor, Foresight Finance, the subsidiaries of the
Guarantor party thereto and Wilmington Savings Fund Society, FSB, as trustee.

“Second Lien Secured Notes” means, collectively, (a) the Second Lien Notes and
(b) the Exchangeable Notes.

“Security Agreement” means the Security Agreement to be entered into by Borrower
in favor of Collateral Agent and agreed by Administrative Agent in accordance
with this Agreement, in form and substance satisfactory to Collateral Agent,
Administrative Agent and Hermes Agent.

 

29



--------------------------------------------------------------------------------

“Semi-Annual Date” means (a) during the period between (and including) the
Closing Date and the day prior to the Commercial Operation Date, the last
Business Day of each June and December and (b) during the period between (and
including) the Commercial Date and the Maturity Date, the last Business Day of
each March and September.

“Semi-Annual Period” means each six-month period (a) commencing on January 1 and
ending on June 30 of each year or (b) commencing on July 1 and ending on
December 31 of each year, as applicable; provided that, solely for purposes of
Section 5.1, “Semi-Annual Period” means, with respect to any date of
determination, (i) if such date of determination occurs during the period
between and including the Closing Date and the date prior to the Commercial
Operation Date, (A) each six-month period commencing on January 1 and ending on
June 30 of each year or (B) each six-month period commencing on July 1 and
ending on December 31 of each year, as applicable, and (ii) if such date of
determination occurs during the period between and including the Commercial
Operation Date and the Maturity Date, (A) each six-month period commencing on
April 1 and ending on September 30 of each year or (B) each six-month period
commencing on October 1 of each year and ending on March 31 of the year
following such year, as applicable.

“Seventh Amendment” means the Seventh Amendment to Credit Agreement, Third
Amendment to Guaranty, and Waiver (Hillsboro Energy LLC), dated as of the
Seventh Amendment Effective Date among Borrower, Guarantor, Administrative
Agent, Hermes Agent and the Lenders party thereto.

“Seventh Amendment Effective Date” means August 30, 2016.

“Solvency Certificates” means (a) a certificate, dated the Closing Date, of a
Financial Officer of Borrower certifying that, as of the Closing Date, Borrower
is Solvent and (b) a certificate, dated the Closing Date, of a Financial Officer
of Foresight Reserves certifying that, as of the Closing Date, Foresight
Reserves is Solvent.

“Solvent” means, with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with Applicable Laws governing determinations of the insolvency of
debtors, (b) the present fair saleable value of the assets of such Person will,
as of such date, be greater than the amount that will be required to pay the
liability of such Person on its debts as such debts become absolute and matured,
(c) such Person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business, (d) such Person will be able to pay
its debts as they mature and (e) such Person is not insolvent within the meaning
of Applicable Law. For purposes of this definition, (i) “debt” means liability
on a “claim”, and (ii) “claim” means any (A) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, matured,
unmatured, legal, equitable, secured or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, matured or unmatured, secured or unsecured.

 

30



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which
securities or other ownership interests representing 50% or more of the equity
or 50% or more of the ordinary voting power or 50% or more of the general
partnership interests are, at the time any determination is being made, directly
or indirectly, owned, Controlled or held by such Person.

“Super-Majority Lenders” means the Lenders having a combined number of votes
more than 66 2/3% of all votes validly cast (determined pursuant to
Section 12.3.3 and exclusive of the Commitments of or the principal amount of
Term Loans held by Non-Voting Lenders and Defaulting Lenders).

“Taxes” means any and all present or future taxes, levies, imposts, fees, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed, levied, withheld, collected or assessed by any Taxing
Authority and any and all interest, penalties, fines and additions related
thereto.

“Taxing Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body, in each case responsible for the imposition of any Tax or exercising Tax
regulatory authority.

“Term Loan” is defined in Section 2.1.

“Term Note” means a promissory note substantially in the form of Exhibit D.

“Transaction Documents” means the Credit Documents and the Equipment Supply
Agreement.

“Underground Equipment” means the mining equipment currently underground at the
Deer Run Mine and subject to an insurance claim under the “Quota Share Property
Damage / Time Element Policy” issued to Foresight Energy LLC for the policy
period March 31, 2014 to March 31, 2015 for losses arising out of or relating to
the Hillsboro Mining Event.

“U.S. Lender” is defined in Section 3.8.5.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations
promulgated thereunder from time to time in effect.

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to (i) vote for the
election of directors (or person performing similar functions) of such Person,
even if the right to so vote has been suspended by the happening of such a
contingency, (ii) control the election of directors (or person performing
similar functions) of such Person, or (iii) control such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

31



--------------------------------------------------------------------------------

1.2 Interpretation. Except as otherwise expressly provided, the following rules
of interpretation shall apply to this Agreement, the other Credit Documents and
each Equipment Supplier Disbursement Certificate:

(i) the singular includes the plural and the plural includes the singular;

(ii) the word “or” is not exclusive;

(iii) a reference to an Applicable Law or Environmental Law includes any
amendment or modification of such Applicable Law or Environmental Law, as the
case may be, and all regulations, rulings and other Applicable Laws or
Environmental Laws, as the case may be, promulgated thereunder;

(iv) a reference to a Person includes its permitted successors and permitted
assigns;

(v) the words “include,” “includes” and “including” are not limiting;

(vi) a reference in a document to a Section, Exhibit, Schedule, Annex or
Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated. Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document;

(vii) references to any document, instrument or agreement (A) shall include all
exhibits, schedules and other attachments thereto, (B) shall include all
documents, instruments or agreements issued or executed in replacement thereof
and (C) means such document, instrument or agreement, or replacement thereto, as
amended, modified and supplemented from time to time and in effect at any given
time;

(viii) the words “hereof,” “herein” and “hereunder” and words of similar import
when used in any document shall refer to such document as a whole and not to any
particular provision of such document;

(ix) references to “days” means calendar days; and

(x) whenever any payment of principal, interest, fees or other amounts payable
hereunder shall be due on a day that is not a Business Day, such payment shall
be made on the next succeeding Business Day (or, in the event that the next
succeeding Business Day falls in the succeeding calendar month, the immediately
preceding Business Day).

SECTION 2. COMMITMENTS; ADVANCES

2.1 Commitments. Subject to the terms and conditions set forth in this Agreement
(including Sections 2.3 and 6), the Hermes Export Credit Guarantee Documents and
the general conditions of Hermes, and for the purposes described in Section 2.5,
each Lender severally agrees to make, pro rata based on its Proportionate Share,
to Borrower (and, in any event, in an aggregate principal amount not exceeding
such Lender’s Commitment), the following loans (each, a “Term Loan”):

 

32



--------------------------------------------------------------------------------

(i) Term Loans the proceeds of which shall be used in accordance with
Section 2.5(i) (each, a “Hermes Guarantee Fee Loan”); provided that in no event
shall the aggregate principal amount of Hermes Guarantee Fee Loans exceed the
Hermes Guarantee Fee Loan Cap;

(ii) Term Loans the proceeds of which shall be used in accordance with
Section 2.5(ii) (each, an “Eligible Interest Loan”); provided that in no event
shall the aggregate principal amount of Eligible Interest Loans exceed the
Eligible Interest Loan Cap; and

(iii) Term Loans the proceeds of which shall be used in accordance with
Section 2.5(iii) (each, a “Contract Price Loan”); provided that in no event
shall the aggregate principal amount of Contract Price Loans exceed the Contract
Price Loan Cap.

In the event that the Facility Amount is not disbursed in full prior to the
Commitment Expiration Date, the amount of any undrawn portion thereof shall be
automatically cancelled and terminated on such date.

2.2 Reduction of Commitments. Borrower may, with the prior consent of Hermes
Agent (acting at the instruction of Hermes), reduce or cancel any unused
Commitments. Commitments reduced or cancelled pursuant to this Section 2.2 may
not be reinstated. From the effective date of any such reduction or
cancellation, the commitment fees due pursuant to Section 5.1 shall be computed
on the basis of the Commitments as so reduced. Each reduction of the Commitments
shall be made and allocated among the Lenders pro rata according to their
respective Proportionate Shares. In connection with any such reduction, the
Contract Price Loan Cap, the Hermes Guarantee Fee Loan Cap and the Eligible
Interest Loan Cap will be adjusted by Borrower as necessary with the consent of
Hermes Agent (acting at the instruction of Hermes), Administrative Agent and the
Lenders.

2.3 Making of Advances.

2.3.1 Advances on Disbursement Dates. Borrower may request the making of
Advances on any Disbursement Date. In the case of an Advance requested for the
purpose of making any payment of the Contract Price Eligible Portion, the amount
of such Advance shall not be in excess of the amount set forth adjacent to the
applicable Designated Disbursement Date on the Disbursement Schedule. In no
event shall Borrower request more than one Advance per calendar month; provided
that Borrower may request two Advances in a calendar month for not more than
three calendar months occurring in a calendar year.

2.3.2 Mandatory Request for Disbursement by Borrower. In the event that
Equipment Supplier has provided an Equipment Supplier Disbursement Certificate
in connection with an Advance requested for the purpose of making any payment of
the Contract Price Eligible Portion, Borrower shall be required to request such
Advance by delivering a

 

33



--------------------------------------------------------------------------------

Borrower Disbursement Certificate; provided that, in the event that (a) the
requested Advance is requested to be made on a date other than a Designated
Disbursement Date, (b) the amount of the requested Advance is in excess of the
applicable Designated Disbursement Date, (c) Borrower is not able to make the
certifications set forth in the Borrower Disbursement Certificate in connection
with the requested Advance, or (d) any other condition set forth in Section 6.3
is not satisfied in connection with the requested Advance, Borrower shall
immediately notify Administrative Agent and Hermes Agent thereof, and the
Lenders, Hermes Agent (acting at the instruction of Hermes) and Administrative
Agent shall determine whether such Advance (and in what amount such Advance)
shall be made by the Lenders.

2.3.3 Conditions to Funding.

(A) The Lenders shall be obligated to make Advances on a Disbursement Date with
respect to Contract Price Loans if, and only if, (1) not later than 10:00 a.m.
New York time on the date that is five Business Days prior to such Disbursement
Date, Administrative Agent shall have received (and each Lender shall have
received promptly thereafter) (x) from Borrower an appropriately completed
Borrower Disbursement Certificate and (y) from Equipment Supplier an
appropriately completed Equipment Supplier Disbursement Certificate, and (2) the
other conditions set forth in Section 6.3 are satisfied.

(B) Subject to Section 2.4, the Lenders shall be obligated to make Advances on a
Disbursement Date with respect to Eligible Interest Loans if, and only if,
(1) not later than 10:00 a.m. New York time on the date that is five Business
Days prior to such Disbursement Date, Administrative Agent shall have received
(and each Lender shall have received promptly thereafter) from Borrower an
appropriately completed Borrower Disbursement Certificate and (2) the other
conditions set forth in Section 6.3 are satisfied.

(C) The Lenders shall be obligated to make Advances on a Disbursement Date with
respect to Hermes Guarantee Fee Loans if, and only if, (1) (x) not later than
10:00 a.m. New York time on the date that is five Business Days prior to such
Disbursement Date, Administrative Agent shall have received (and each Lender
shall have received promptly thereafter) from Borrower an appropriately
completed Borrower Disbursement Certificate and (y) the other conditions set
forth in Section 6.3 are satisfied or (2) not later than 10:00 a.m. New York
time on the date that is three Business Days prior to such Disbursement Date,
Administrative Agent shall have received (and each Lender shall have received
promptly thereafter) from Hermes Agent a written notice that Hermes Agent has
paid, or wishes to pay, all or any portion of the Hermes Guarantee Fees, which
written notice shall be include a request for an Advance in an amount equal to
such portion of the Hermes Guarantee Fees (provided that in no event shall
Hermes Agent request an Advance for payment by Hermes Agent of any Hermes
Guarantee Fee Shortfall).

 

34



--------------------------------------------------------------------------------

2.3.4 Required Payments. Subject to Sections 2.4.1 and 2.4.2, each Lender shall,
on or before 12:00 p.m. New York time on each Disbursement Date, make available
to Administrative Agent in immediately available funds, such Lender’s
Proportionate Share of the aggregate Advances requested in the corresponding
Borrower Disbursement Certificate (such Lender’s “Required Payment”). Unless
Administrative Agent shall have received notice from a Lender prior to a
Disbursement Date that such Lender will not make available to Administrative
Agent its Required Payment on such Disbursement Date, Administrative Agent may
assume that such Lender has made such Required Payment available on such date in
accordance with the immediately preceding sentence and may, in its sole
discretion, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its
Required Payment at such time on such Disbursement Date available to
Administrative Agent, then such Lender and Borrower severally agree to pay to
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to Administrative Agent, at the Overnight LIBO Rate. If such Lender pays
such amount to Administrative Agent, then such amount shall constitute such
Lender’s Term Loan included in such Advance.

2.4 Deemed Funding of Eligible Interest Loans.

2.4.1 Satisfaction of Conditions. Notwithstanding anything to the contrary set
forth herein, to the extent that Advances are requested to be utilized to pay
Eligible Interest During Construction and the conditions precedent to the making
of such Advances set forth Section 6.3 have been satisfied or waived on the
applicable Disbursement Date, each Lender’s Proportionate Share of such Advances
shall not be made available to Administrative Agent but shall be deemed
(a) funded by such Lender as Eligible Interest Loans and (b) paid by Borrower to
such Lender for Eligible Interest During Construction on the applicable
Disbursement Date.

2.4.2 Failure to Satisfy Conditions. Notwithstanding anything to the contrary
set forth herein, to the extent Hermes Agent determines that Borrower has not
requested Advances to be utilized to pay Eligible Interest During Construction
in an amount sufficient to pay such obligations when due, and notwithstanding
the absence of a request from Borrower for such Advances or the failure to
satisfy any conditions set forth in Section 6.3, if Hermes Agent so elects by
providing written notice to Borrower, Administrative Agent and each Lender, each
Lender’s Proportionate Share of Advances in an aggregate amount specified in
such notice shall be deemed (a) funded by such Lender as Eligible Interest Loans
and (b) paid by Borrower to such Lender for Eligible Interest During
Construction in the amount and on the date specified in such written notice.

2.5 Use of Term Loans. Borrower shall not request or apply any portion of any
Term Loan other than:

(i) to pay, or to be used by Borrower to reimburse Hermes Agent for its payment
of, Hermes Guarantee Fees up to the Hermes Guarantee Fee Loan Cap;

 

35



--------------------------------------------------------------------------------

(ii) to pay, or reimburse Borrower for its payment of, Eligible Interest During
Construction up to the Eligible Interest Loan Cap; and

(iii) to pay directly to Equipment Supplier, or reimburse Borrower for its
payment of, the Contract Price Eligible Portion up to the Contract Price Loan
Cap.

2.6 Authorizations by Borrower.

2.6.1 Hermes Guarantee Fees. To the extent that any Advances are requested to be
utilized to pay Hermes Guarantee Fees pursuant to Section 2.5(i), Borrower
hereby irrevocably authorizes (a) Hermes Agent to deliver the written notice
described in clause (2) of Section 2.3.3(C), (b) Administrative Agent to deliver
the received proceeds of such Advances to an account designated by Hermes Agent
and (c) Hermes Agent to (i) deliver such proceeds, upon receipt thereof, to an
account designated by Hermes or (ii) reimburse itself for amounts previously
paid to an account designated by Hermes. To the extent Hermes Agent receives all
or any portion of any Hermes Guarantee Fee Refund from Hermes, Hermes Agent
shall promptly send such amounts to Administrative Agent for application by
Administrative Agent to the prepayment of the Term Loans in accordance with
Section 3.4, and such prepayment shall be deemed to have been made by Borrower
in accordance with Section 3.4 (provided that, notwithstanding the foregoing,
Borrower shall be obligated pay any other amounts specified in Section 3.4).

2.6.2 Eligible Interest During Construction. To the extent that any Advances are
requested to be utilized to pay Eligible Interest During Construction pursuant
to Section 2.5(ii) or Hermes Agent elects to request and utilize any Advances to
pay Eligible Interest During Construction pursuant to Section 2.4.2, Borrower
hereby irrevocably authorizes each Lender to deem funded, on behalf of and for
the account of Borrower as Term Loans, such Lender’s Proportionate Share of the
aggregate of such Advances as provided in Section 2.4, and any such payments of
Eligible Interest During Construction shall be deemed paid by Borrower to such
Lender.

2.6.3 Contract Price. To the extent that any Advances are requested to be
utilized to pay any portion of the Contract Price Eligible Portion pursuant to
Section 2.5(iii) or (iv), respectively, Borrower hereby irrevocably authorizes
Administrative Agent to deliver the received proceeds of such Advances to an
account designated by Equipment Supplier in the applicable Equipment Supplier
Disbursement Certificate.

2.7 Evidence of Indebtedness; Register; Term Notes.

2.7.1 Evidence of Indebtedness. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Indebtedness of
Borrower to such Lender resulting from each Term Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. Borrower agrees that all computations of interest
by a Lender based on such account or accounts shall, in the absence of manifest
error, be prima facie evidence of the amount thereof.

 

36



--------------------------------------------------------------------------------

2.7.2 Register. Administrative Agent, on behalf of Borrower, shall maintain a
register (the “Register”) in which it shall record (a) the names and addresses
of the Lenders, (b) the amount of each Term Loan of each Lender made hereunder,
(c) the amount of any principal or interest due and payable or to become due and
payable from Borrower to each Lender hereunder and (d) any amount received by
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof. Administrative Agent shall provide Borrower access to the
Register upon reasonable request by Borrower.

2.7.3 Term Notes. Any Lender may request that Term Loans made by it to Borrower
be evidenced by a Term Note. In such event, Borrower shall prepare, execute and
deliver to such Lender a Term Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Term Loans evidenced by such Term Note and interest thereon
shall at all times (including after assignment pursuant to Section 12.7) be
represented by one or more Term Notes in such form payable to the order of the
payee named therein (or, if such Term Note is a registered note, to such payee
and its registered assigns).

2.8 Obligations Several. The failure of any Lender to make available its
Proportional Share of an Advance shall not relieve any other Lender of its
obligation under this Agreement to make available its Proportional Share of any
Advance. No Lender shall be responsible for the failure of any other Lender to
make available its Proportional Share of an Advance on a Disbursement Date.

2.9 Set-Off.

2.9.1 Lender Parties. If an Event of Default shall have occurred and be
continuing, each Lender Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender Party to or for the
credit or the account of Borrower, against any and all obligations of Borrower
under this Agreement or any other Credit Document held by such Lender Party,
irrespective of whether or not such Lender Party shall have made any demand
under this Agreement or such other Credit Document and although the obligations
may be unmatured. The rights of each Lender Party under this Section are in
addition to other rights and remedies (including other rights of set-off) that
such Lender Party may have.

2.9.2 Borrower. Notwithstanding anything set forth herein to contrary, in no
event shall Borrower be permitted to set off any amounts owing by Borrower
hereunder against any amounts requested to be advanced by the Lenders hereunder.

SECTION 3. PAYMENTS BY BORROWER

3.1 Interest.

3.1.1 Interest Rate. Borrower shall pay interest on the unpaid principal amount
of each Term Loan made to Borrower at the Fixed Interest Rate. All interest
hereunder shall be computed on the basis of a year of 360 days and in each case
payable for the actual number of days elapsed.

 

37



--------------------------------------------------------------------------------

3.1.2 Payment Dates. Accrued interest on each Term Loan shall be payable by
Borrower in arrears on each Interest Payment Date; provided that (a) interest
accrued pursuant to Section 3.1.3 shall be payable on demand and (b) in the
event of any repayment or prepayment of any Term Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

3.1.3 Default Interest. If any principal of or interest on any Term Loan or any
fee, indemnity or other amount remains unpaid after such amount is due
hereunder, Borrower shall pay interest (to the extent permitted by Applicable
Law) on such overdue amount, at a rate per annum equal to 2.00% plus the greater
of (a) the Fixed Interest Rate and (b) the sum of the Lenders’ cost of making or
maintaining the Term Loans and the Applicable Spread, as reasonably determined
by Administrative Agent, from the date such amount was due until the date of its
paymentsuch unpaid amount is repaid in full.

3.2 Principal. Commencing on the Firstfirst Principal Payment Date after the
Seventh Amendment Effective Date, and on each Principal Payment Date thereafter,
Borrower shall repay, to Administrative Agent for the account of each Lender
based on its Proportionate Share, outstanding Term Loans in equal semi-annual
installments (it being agreed that Borrower’s installment payment of principal
on the First Principal Payment Date shall include 1/17 of the principal amount
of Term Loans being disbursed on the First Principal Payment Date)accordance
with the amortization schedule set forth on Schedule 3.2 hereto; provided
however that the amount of the final installment on the Maturity Date shall in
any event be equal to the remaining outstanding principal amount of Term Loans
as of the Maturity Date. Borrower may not reborrow the principal amount of any
Term Loan that is repaid or prepaid (whether by voluntary prepayment or
mandatory prepayment).

3.3 Voluntary Prepayments. At any time prior to the Commitment Expiration Date,
Borrower may make, on any Interest Payment Date, voluntary prepayments of Term
Loans in whole or in part with the written consent of Hermes Agent (acting at
the instruction of Hermes) and Administrative Agent and upon 30 days prior
written notice thereof to Administrative Agent (which notice shall be
irrevocable). At any time on or after the Commitment Expiration Date, Borrower
may make voluntary prepayments of Term Loans in whole or in part without the
consent of any party and upon 30 days prior written notice thereof to
Administrative Agent (which notice shall be irrevocable). Any such prepayment
shall (a) include payment of accrued and unpaid interest on the Term Loans being
prepaid and any fees, breakage costs and other charges payable in connection
with such a prepayment under the terms of this Agreement (including
Section 3.7), if any, and (b) be applied to remaining amortization payments and
the payments at final maturity thereof (i) in inverse order of maturity or
(ii) on a pro rata basis, at the option of Hermes Agent (acting at the
instruction of Hermes). Amounts prepaid as voluntary prepayments of Term Loans
may not be re-borrowed.

 

38



--------------------------------------------------------------------------------

3.4 Mandatory Prepayments. Borrower shall be required to make mandatory
prepayments of the Term Loans upon each of the following:

(i) the receipt by Borrower or any of its Affiliates of any damages or other
amounts from Equipment Supplier under the Equipment Supply Agreement (including
as a result of a delayed delivery pursuant to Section 4 of the Equipment Supply
Agreement and as a result of any cancellation by Equipment Supplier pursuant to
Section 19 of the Equipment Supply Agreement), in an amount equal to (A) during
the continuance of any Default or Event of Default, the amount of such damages
or other amounts, or (B) so long as there is not continuing any Default or Event
of Default, such portion of the amount of such damages as Hermes Agent (at the
instruction of Hermes) shall designate in writing as the amount (if any) of the
Term Loans no longer eligible for coverage under the Hermes Export Credit
Guarantee Documents as a result of such payment of amounts by Equipment Supplier
to Borrower;

(ii) any failure of the Hermes Export Credit Guarantee Documents to be effective
with respect to any portion of the Term Loans, in an amount equal to such
portion of the Term Loans; and

(iii) the refund to Borrower of any Hermes Guarantee Fees by Hermes in an amount
equal to the Hermes Guarantee Fee Refund., which amount, notwithstanding any
term set forth in this Section 3.4, shall be prepaid by Borrower in accordance
with the written instructions of Hermes or Hermes Agent (at the instruction of
Hermes) accompanying such Hermes Guarantee Fee Refund; and

(iv) the Net Cash Proceeds of any insurance policy to the extent such Net Cash
Proceeds are in respect of Collateral (as defined in the Security Agreement);
provided, Borrower shall have no obligation to prepay the Term Loans with any
Hillsboro Business Interruption Insurance Proceeds.

Any such prepayment (including any deemed prepayment with the Hermes Guarantee
Fee Refund made in accordance with 2.6.1, but excluding any prepayment made in
accordance with Section 3.4(iii) if and solely to the extent the written
prepayment instructions of Hermes or Hermes Agent (at the instruction of Hermes)
differ from those set forth in this paragraph) shall (A) include payment by
Borrower of accrued and unpaid interest on the Term Loans being prepaid and any
fees, breakage costs and other charges payable in connection with such a
prepayment under the terms of this Agreement (including Section 3.7), if any,
and (B) be applied to remaining amortization payments and the payments at final
maturity thereof (1) in inverse order of maturity or (2) solely with respect to
payments made in accordance with Section 3.4(i)-(iii) above, on a pro rata
basis, at the option of Hermes Agent (acting at the instruction of Hermes).
Amounts prepaid as mandatory prepayments of Term Loans may not be re-borrowed.
Notwithstanding the foregoing, solely with respect to the Net Cash Proceeds
described in Section 3.4(iv) hereof (other than the Net Cash Proceeds of
Underground Equipment, to which this sentence shall not apply, and which shall
be prepaid in accordance with Section 3.4(iv) hereof), so long as Borrower
establishes to Administrative Agent’s reasonable satisfaction that such Net Cash
Proceeds are sufficient to fund in full the purchase of equipment or replacement
equipment for, or repair of, damaged mining equipment constituting Collateral
(the consummation of such purchase or repair, the “Reinvestment” and the act of
undertaking a Reinvestment, to “Reinvest”), all of which equipment, replacement
equipment and repaired equipment (collectively, the “Replacement Collateral”)
will (x) be used

 

39



--------------------------------------------------------------------------------

for mining activities and (y) be subject to a first priority security interest
in favor of Collateral Agent (and Borrower hereby agrees to notify
Administrative Agent if and when it undertakes a Reinvestment, to provide to
Administrative Agent all details regarding the Replacement Collateral reasonably
requested by Administrative Agent (including without limitation, the location of
the Replacement Collateral, serial numbers and descriptions of make, model and
quantity of the Replacement Collateral), to grant to Collateral Agent for the
benefit of the Lenders a first priority security interest in the Replacement
Collateral, and to take any action reasonably requested by Collateral Agent to
create or perfect such security interest), Borrower may Reinvest such Net Cash
Proceeds in lieu of prepayment; provided that the Net Cash Proceeds Borrower
intends to use for Reinvestment shall be deposited in a deposit account
designated by the Collateral Agent (and at Collateral Agent’s request, subject
to an account control agreement between Borrower, Collateral Agent and the
depository bank) prior to the Reinvestment, and if not Reinvested within twelve
(12) months, shall be applied to prepayment of the Term Loans in accordance with
the first sentence of this paragraph.

3.5 Making of Payments. All payments and prepayments of principal of and
interest on the Term Loans, fees, indemnities and other amounts payable by
Borrower under this Agreement shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, for the benefit of
Administrative Agent for the account of each Lender by credit to an account
designated by Administrative Agent, not later than 10:00 a.m. New York time on
the date on which such payment shall become due.

3.6 Increased Costs.

3.6.1 Change in Law. If any Change in Law shall (a) impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender or
(b) impose on any Lender any other condition affecting this Agreement (other
than Taxes), and the result of either of the foregoing shall be to reduce the
amount of any sum received or receivable by such Lender (whether of principal,
interest or otherwise) (other than for Taxes), then Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

3.6.2 Capital Adequacy. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or any of the Term Loans
made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

3.6.3 Procedure. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
Section 3.6.1 or 3.6.2 shall be delivered to Borrower and shall be conclusive
absent manifest error. Borrower shall pay such Lender the amount shown as due on
any such certificate within

 

40



--------------------------------------------------------------------------------

ten days after receipt thereof. Promptly after any Lender has determined that it
will make a request for increased compensation pursuant to this Section, such
Lender shall notify Borrower thereof. Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; and provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

3.7 Fixed Interest Rate Breakage Costs. Within five Business Days following a
Lender’s delivery of a written notice of the incurrence of Fixed Interest Rate
Breakage Costs (which notice shall include reasonably detailed calculations with
respect to the calculation of the Fixed Interest Rate Breakage Costs), Borrower
shall pay the amount of Fixed Interest Rate Breakage Costs to such Lender in
accordance with Section 3.11. A written notice of a Lender as to the amount of
any Fixed Interest Rate Breakage Costs shall be conclusive absent manifest error
of such Lender.

3.8 Taxes.

3.8.1 Indemnified Taxes. Any and all payments by or on account of any Obligation
of any Credit Party under any Credit Document shall be made free and clear of
and without deduction or withholding for or on account of any Indemnified Taxes;
provided that if by law any Indemnified Taxes are required to be deducted or
withheld from such payments, then (a) the sum payable shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to Indemnified Taxes payable
under this Section 3.8) each Lender Party receives an amount equal to the sum it
would have received had no such deductions and withholdings for Indemnified
Taxes been made, (b) such Credit Party shall make such deductions and
withholdings and (c) such Credit Party shall timely pay or cause to be paid the
full amount deducted or withheld to the relevant Taxing Authority in accordance
with Applicable Law. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by a Credit Party to a Taxing Authority, such Credit Party
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Taxing Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

3.8.2 Other Taxes. In addition, Borrower shall timely pay or cause to be paid
any Other Taxes to the relevant Taxing Authority in accordance with Applicable
Law.

3.8.3 Indemnification. Borrower shall indemnify or cause to be indemnified each
Lender Party, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (other than any penalties and interest
resulting from gross negligence or willful misconduct of such Lender Party (as
finally determined by a court of competent jurisdiction) and without duplication
of any amounts paid to such Lender Party under Section 3.8.1) paid by such
Lender Party or any of its Affiliates on or with respect to

 

41



--------------------------------------------------------------------------------

any payment by or on account of any Obligation of any Credit Party under any
Credit Document (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.8) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Taxing Authority. A certificate as to the amount of such payment
or liability and setting forth in reasonable detail the calculation for such
payment or liability delivered to Borrower by a Lender Party, or by
Administrative Agent on its own behalf or on behalf of another Lender Party,
shall be conclusive absent manifest error of such Lender Party.

3.8.4 Non-U.S. Lenders. Each Lender Party that is not a “United States person”
as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall
deliver to Borrower and Administrative Agent two copies of U.S. Internal Revenue
Service Form W-8BEN, Form W-8ECI, Form W-8EXP or Form W-8IMY, as applicable
(together with any necessary attachments), or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit E and a Form W-8BEN, or, in each case, any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by Borrower under this
Agreement and the other Credit Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of a Participant that seeks the benefits of this Section 3.8, on or
before the date the relevant participation was purchased). In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered form or statement to Borrower (or any other form of certification
adopted by the U.S. Taxing Authorities for such purpose). Notwithstanding any
other provision of this Section 3.8.4 or Section 3.8.5, a Lender Party shall not
be required to deliver any form pursuant to this Section 3.8.4 or Section 3.8.5
that such Lender Party is not legally able to deliver.

3.8.5 U.S. Lenders. Each Lender Party that is a “United States person” as
defined in Section 7701(a)(30) of the Code (a “U.S. Lender”) agrees to complete
and deliver to Borrower and Administrative Agent a duly completed and executed
copy of U.S. Internal Revenue Service Form W-9 (or any successor form)
establishing that such Lender Party is not subject to U.S. backup withholding
tax. Such form shall be delivered by each U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of a Participant that seeks
the benefits of this Section 3.8, on or before the date the relevant
participation was purchased). In addition, each U.S. Lender shall deliver such
forms promptly upon the obsolescence, expiration or invalidity of any form
previously delivered by such U.S. Lender.

3.8.6 Payment Over. If any Lender Party has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this
Section 3.8, it shall pay over such refund to Borrower (but only to the extent
of indemnity payments made, or

 

42



--------------------------------------------------------------------------------

additional amounts paid, to such Lender Party by Borrower under this Section 3.8
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Lender Party (including any
Taxes imposed with respect to such refund) as determined by such Lender Party in
good faith and in its sole discretion and as will leave such Lender Party in no
worse position than it would be in if such Indemnified Taxes or Other Taxes had
been imposed, and without interest (other than any interest paid by the relevant
Taxing Authority with respect to such refund); provided that Borrower, upon
receipt of the written request of such Lender Party along with a certificate of
such Lender Party certifying that such refund is required to be repaid to the
relevant Taxing Authority, agrees to repay as soon as reasonably practicable the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Taxing Authority) to such Lender Party in the event such
Lender Party is required to repay such refund to such Taxing Authority. This
Section 3.8 shall not be construed to require any Lender Party to make available
its tax returns (or any other information relating to its Taxes which it deems
confidential) to Borrower or any other Person.

3.9 Illegality. If it becomes unlawful under any Applicable Law for a Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain any Term Loan, (a) such Lender shall promptly notify Administrative
Agent upon becoming aware thereof, and (b) Administrative Agent shall promptly
notify Borrower thereof. For a period of 30 days following such notification,
such Lender shall take the steps set forth in Section 3.10.1 and, to the extent
such steps are not effective, Borrower, Administrative Agent and such Lender
shall use commercially reasonable efforts to identify a third party assignee of
the Term Loans of such Lender; provided that, during such 30-day period, such
Lender shall not be required to make any Advances. If the foregoing steps are
not effective within such 30-day period, notwithstanding Section 3.12 or any
other provision herein to the contrary, (i) the Commitment of such Lender shall
be immediately cancelled and (ii) Borrower shall repay the Term Loans of such
Lender (including accrued and unpaid interest thereon and any fees, breakage
costs and charges payable in connection therewith (including pursuant to
Section 3.7)) on the earlier of (A) the immediately succeeding Interest Payment
Date and (B) the date specified in writing by such Lender (being no earlier than
the last day of any applicable grace period permitted by Applicable Law).

3.10 Mitigation; Replacement of Lenders.

3.10.1 Mitigation. If (a) any Lender requests compensation under 3.6, (b)
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.8, or
(c) any Lender has notified Administrative Agent that it has become unlawful for
such Lender to fund or maintain any Term Loan pursuant to Section 3.9, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Term Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.6 or 3.8, as
applicable, in the future or allow such Lender to maintain or fund Term Loans,
as applicable, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

43



--------------------------------------------------------------------------------

3.10.2 Replacement of Lenders. If (a) any Lender requests compensation under
3.6, (b) Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.8,
(c) any Lender has notified Administrative Agent that it has become unlawful for
such Lender to fund or maintain any Term Loan pursuant to Section 3.9 or (d) any
Lender has become a Defaulting Lender, then Borrower may, at its sole expense
and effort, upon notice to such Lender and Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 12.7), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of Administrative Agent (which consent shall not unreasonably be
withheld), (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Term Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or Borrower
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.6 or payments required
to be made pursuant to Section 3.8, such assignment will result in a reduction
in such compensation or payments to such new Lender. Nothing in this Section
shall be deemed to prejudice any rights that Borrower may have against any
Lender that is a Defaulting Lender.

3.11 Payments Generally. Unless otherwise specified, Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or of amounts payable under Section 3.6, 3.7 or 3.8 or otherwise) prior to
10:00 a.m., New York City time, on the date when due, in immediately available
funds, without condition or deduction for any defense, recoupment, set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to Administrative Agent to the applicable account
designated to Borrower by Administrative Agent, except that payments pursuant to
Sections 3.6, 3.7, 3.8 and 12.10 shall be made directly to the Persons entitled
thereto. Administrative Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day (or, in the event that the next succeeding Business Day
falls in the succeeding calendar month, the immediately preceding Business Day),
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder of (a)
principal or interest in respect of any Term Loan or (b) any other amount due
hereunder or under any other Credit Document shall be made in Dollars. Any
payment required to be made by Administrative Agent hereunder shall be deemed to
have been made by the time required if Administrative Agent shall, at or before
such time, have taken the necessary steps to make such payment in accordance
with the regulations or operating procedures of the clearing or

 

44



--------------------------------------------------------------------------------

settlement system used by Administrative Agent to make such payment. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders hereunder that Borrower will not make such payment, Administrative Agent
may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the greater
of (i) the Overnight LIBO Rate and (ii) a rate reasonably determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation. If any Lender shall fail to make any payment required to be made
by it pursuant to the immediately preceding sentence, then Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such sentence until all such
unsatisfied obligations are fully paid.

3.12 Pro Rata Treatment. If at any time insufficient funds are received by and
available to Administrative Agent from Borrower to pay fully all amounts of
principal, interest and fees then due from Borrower hereunder, such funds shall
be applied towards payment of principal, interest and fees then due from
Borrower in a manner directed by Hermes Agent (acting at the instruction of
Hermes) and ratably among the parties entitled to such amounts.

3.13 Sharing of Set-off. If any Lender shall, by exercising any right of set-off
or counterclaim, obtain payment in respect of any principal of or interest on
any of its Term Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (a) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (b) the
provisions of this Section 3.13 shall not be construed to apply to any payment
made by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee or Participant, other than to Borrower (as to which the provisions of
this Section 3.13 shall apply). Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under Applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against Borrower’s rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of Borrower in
the amount of such participation.

 

45



--------------------------------------------------------------------------------

SECTION 4. EQUITY CONTRIBUTIONS.

4.1 Equity Contributions.

4.1.1 Required Equity Contributions.

(A) On or prior to the date that is five Business Days prior to the Disbursement
Date for each Advance, Borrower shall cause Equity Contributions to be made in
an amount such that, after giving effect to all Advances and Equity
Contributions made on or prior to such Disbursement Date, the Debt to Equity
Ratio is not greater than 85:15. The proceeds of the Equity Contributions
received pursuant to this Section 4.1.1(A) shall be applied by Borrower to the
payment to Equipment Supplier of the Contract Price Eligible Portion no later
than three Business Days prior to the applicable Disbursement Date.

(B) On or prior to the date that is five Business Days following any payment by
Hermes Agent of any portion of the Hermes Guarantee Fee Shortfall, Borrower
shall apply amounts received from Guarantor pursuant to Section 2.1(ii) of the
Equity Contribution Agreement to the reimbursement of Hermes Agent for the
payment by Hermes Agent of such portion of the Hermes Guarantee Fee Shortfall.
Notwithstanding anything to the contrary set forth herein, Borrower shall not be
entitled to request an Advance for the reimbursement to Borrower or Guarantor of
any payment made pursuant to the immediately preceding sentence.

4.1.2 Payment of Equity Portion of Equipment Supply Agreement. Notwithstanding
anything to the contrary set forth herein, on or prior to the occurrence of the
Commercial Operation Date, Borrower shall have received, and applied to the
payment of the Contract Price Eligible Portion, Equity Contributions in an
amount equal to 15% of the sum of the Contract Price Eligible Portion.

4.2 Reimbursement of Pre-Closing Equity Contributions. Borrower shall, on the
Closing Date, request an Advance, in accordance with the provisions of Section 2
and in an amount up to an amount such that, after giving effect to all Advances
and the Equity Contributions made on or prior to the Closing Date, the Debt to
Equity Ratio is not greater than 85:15, as reimbursement for any portion of (but
not exceeding) Pre-Closing Equity Contributions applied to the payment of the
Contract Price Eligible Portion.

SECTION 5. FEES

5.1 Commitment Fee. On each Interest Payment Date until the Commitment
Expiration Date and on the Commitment Expiration Date, Borrower shall pay to
Administrative Agent, for the benefit of each Lender (other than a Defaulting
Lender), a commitment fee in arrears for the Semi-Annual Period then ending (or
(a) in the case of the first installment of commitment fees payable hereunder,
for the period from the Execution Date to the first Semi- Annual Date occurring
thereafter or (b) in the case of the last installment of commitment fees payable
hereunder, for the period from the preceding Semi-Annual Date to the Commitment
Expiration Date) equal to the product of (i) 1.00% and (ii) the aggregate
average daily unutilized Commitments for such period and (iii) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 360.

 

46



--------------------------------------------------------------------------------

5.2 Agency Fees. Borrower shall pay to Administrative Agent an annual
administrative agency fee in the amount and at the times set forth in the Fee
Letter.

5.3 Hermes Guarantee Fees. The Hermes Guarantee Fees shall be paid in one or
more of the following ways, as applicable:

(i) Borrower may request an Advance on a Disbursement Date with respect to
Hermes Guarantee Fee Loans pursuant to clause (1) of Section 2.3.3(C), and the
proceeds of such Advance shall be paid to Hermes Agent for (A) the payment of
the Hermes Guarantee Fees then due and payable or (B) the reimbursement of
Hermes Agent for its prior payment of the Hermes Guarantee Fees than due and
payable, as applicable;

(ii) Hermes Agent may request an Advance on a Disbursement Date with respect to
Hermes Guarantee Fee Loans pursuant to clause (2) of Section 2.3.3(C), and the
proceeds of such Advance shall be paid to Hermes Agent for (A) the payment of
the Hermes Guarantee Fees then due and payable or (B) the reimbursement of
Hermes Agent for its prior payment of the Hermes Guarantee Fees than due and
payable, as applicable;

(iii) in the event that there is any Hermes Guarantee Fee Shortfall, Hermes
Agent may make a demand on Guarantor (in accordance with the Equity Contribution
Agreement) and/or Borrower to pay to Hermes Agent the amount of such Hermes
Guarantee Fee Shortfall, and the proceeds of such payment by Guarantor and/or
Borrower, as applicable, shall be applied by Hermes Agent to (A) the payment of
the Hermes Guarantee Fees then due and payable or (B) the reimbursement of
Hermes Agent for its prior payment of the Hermes Guarantee Fees than due and
payable, as applicable; or

(iv) in the event that neither Borrower nor Hermes Agent requests an Advance
pursuant to Section 2.3.3(C) in connection with any portion of the Hermes
Guarantee Fees becoming due and payable, Borrower shall pay, or cause to be
paid, to Hermes Agent, in immediately available funds, an amount equal to such
portion.

SECTION 6. CONDITIONS TO EXECUTION DATE, CLOSING DATE AND ADVANCES

6.1 Conditions to Execution Date. The effectiveness of this Agreement is subject
to the satisfaction or waiver in accordance with Section 12.4 of each of the
following:

6.1.1 Credit Agreement. The Credit Agreement, in form and substance satisfactory
to Administrative Agent, Hermes Agent and each Lender as of the Execution Date,
shall have been duly executed and delivered by each party thereto and shall be
in full force and effect.

 

47



--------------------------------------------------------------------------------

6.1.2 Hermes Export Credit Guarantee Statement. (a) The Hermes Export Credit
Guarantee Statement shall have been delivered by Hermes and shall be in full
force and effect and (b) all applicable conditions under the Hermes Export
Credit Guarantee Statement have been satisfied.

6.1.3 Fee Letter. The Fee Letter, in form and substance satisfactory to
Administrative Agent and Hermes Agent, shall have been duly executed and
delivered by each party thereto and shall be in full force and effect.

6.1.4 Equipment Supply Agreement. The Equipment Supply Agreement shall have been
fully executed (and shall include such terms as are required under the Hermes
Export Credit Guarantee Documents) and a copy thereof (including all schedules,
exhibits, attachments, supplements and amendments thereto), certified by a
Responsible Officer of Borrower, shall have been delivered to Administrative
Agent and Hermes Agent, and shall be in full force and effect. The Contract
Price shall not have been modified from the Contract Price of $90,989,293.41,
except to the extent permitted under the Equipment Supply Agreement and approved
by Administrative Agent and Hermes Agent.

6.1.5 Certificates. The following, each in form and substance reasonably
satisfactory to Administrative Agent, shall have been delivered to
Administrative Agent and Hermes Agent:

(A) copies of each Organizational Document of Borrower, in form and substance
reasonably satisfactory to Administrative Agent, executed and delivered by
Borrower and certified as of the Execution Date by a Responsible Officer of
Borrower as being in full force and effect without modification or amendment;

(B) signature and incumbency certificates of the Responsible Officer of Borrower
executing the Credit Agreement;

(C) resolutions of the Board of Directors or similar governing body of Borrower
approving and authorizing the execution, delivery and performance of the Credit
Agreement, certified as of the Execution Date by a Responsible Officer of
Borrower as being in full force and effect without modification or amendment;

(D) a good standing certificate from the applicable Governmental Authority of
Borrower’s jurisdiction of formation and in each jurisdiction in which it is
required to be qualified as a foreign limited liability company to do business,
each dated a recent date; and

(E) the Borrower Execution Date Certificate.

 

48



--------------------------------------------------------------------------------

6.1.6 Consultants’ Reports. The Independent Engineer Report, the Environmental
Report and the Insurance Report, in each case, in form and substance reasonably
satisfactory to Administrative Agent and permitting reliance thereon by
Administrative Agent and the Lenders, shall have been delivered to
Administrative Agent.

6.1.7 Insurance. Evidence of insurance coverage for Borrower and the Deer Run
Mine satisfying the requirements of the Transaction Documents, which insurance
shall be in form and substance reasonably satisfactory to Administrative Agent,
together with evidence that such policy or policies are in full force and
effect, shall have been delivered to Administrative Agent.

6.1.8 Financial Statements. Each of the consolidating (if requested) and
consolidated audited and unaudited (as applicable) balance sheet and the related
statements of income, stockholder’s equity and cash flow of Foresight Reserves
and its Subsidiaries and the unaudited balance sheet and the related statements
of income, stockholder’s equity and cash flow of Borrower, in each case, for the
fiscal years ended December 31, 2007, December 31, 2008 and December 31, 2009
and the fiscal quarter ended March 31, 2010 shall have been delivered, and shall
be in form and substance reasonably satisfactory, to Administrative Agent and
the Lenders.

6.1.9 Governmental Approvals. (a) Evidence that all Governmental Approvals
necessary in connection with the financing contemplated herein and the
transactions contemplated hereby shall have been obtained and such evidence
shall have been delivered to Administrative Agent, (b) each such Governmental
Approval shall be in full force and effect and (c) all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the financing contemplated hereby.

6.1.10 Construction Budget. Administrative Agent shall have received each of the
Construction Budget in form and substance reasonably satisfactory to
Administrative Agent (in consultation with the Independent Engineer).

6.1.11 Base Case Projections. Administrative Agent shall have received detailed
financial projections covering the period from the Execution Date through and
including the 2022 fiscal year (the “Base Case Projections”), including therein
projections of revenues, operating expenses, cash flow, debt service and other
related items, in form and substance reasonably satisfactory to Administrative
Agent and the Independent Engineer.

6.1.12 USA Patriot Act and other Applicable Law. Each Lender Party shall have
received, at least five Business Days prior to the Execution Date, all
documentation and other information regarding any Credit Party or any Affiliate
thereof required by regulatory authorities under applicable “know your customer”
policies and Anti-TerrorismAnti-Corruption Laws, including the USA Patriot Act,
that shall have been requested by such Lender Party.

 

49



--------------------------------------------------------------------------------

6.1.13 Representations and Warranties. The representations and warranties in the
Credit Documents and in any certificate, document or financial or other
statement furnished thereunder or in connection therewith (other than those
which speak only as to a different date) shall be true and correct in all
material respects (except to the extent any such representation and warranty
itself is qualified by “materiality,” “Material Adverse Effect” or similar
qualifier, in which case, it shall be true and correct in all respects) on the
Execution Date as if made on the Execution Date.

6.2 Conditions to Closing Date. The occurrence of the Closing Date is subject to
the satisfaction or waiver in accordance with Section 12.4 of each of the
following:

6.2.1 Credit Documents. Each applicable Credit Document, in form and substance
satisfactory to Administrative Agent and Hermes Agent, shall have been duly
executed and delivered by each party thereto and shall be in full force and
effect. Without limiting the generality of the foregoing, (a) (i) all conditions
to the effectiveness of the Hermes Export Credit Guarantee Final Acceptance or
the Hermes Export Credit Guarantee Final Order, as the case may be, shall have
been satisfied and (ii) the Contract Price Eligible Portion set forth in Hermes
Export Credit Guarantee Final Acceptance or the Hermes Export Credit Guarantee
Final Order, as the case may be, shall be equal to $90,989,293.41, (b) each of
Borrower, Administrative Agent and Hermes Agent shall have duly executed and
delivered the Fixed Interest Rate Agreement pursuant to which the Fixed Interest
Rate shall have been specified (and, upon such execution and delivery, the Fixed
Interest Rate Agreement shall be incorporated into, and deemed to be a part of,
this Agreement).

6.2.2 Equipment Supply Agreement. A copy of any amendments or other
modifications to the Equipment Supply Agreement (provided that any such
modification shall be in accordance with Section 9.11(a)), each in form and
substance reasonably satisfactory to Administrative Agent and Hermes Agent,
shall have been delivered to Administrative Agent and Hermes Agent. The Contract
Price shall not have been modified from the Contract Price of $90,989,293.41,
except to the extent permitted under the Equipment Supply Agreement and approved
by Administrative Agent and Hermes Agent.

6.2.3 Equipment Supplier Undertakings. Each of the Equipment Supplier
Undertaking to Lenders and the Equipment Supplier Undertaking to Hermes, in each
case, in form and substance satisfactory to the respective beneficiaries
thereof, shall have been duly executed and delivered by Equipment Supplier to
such beneficiaries and shall be in full force and effect.

6.2.4 Huntington Liability Allocation Agreements. The Huntington Liability
Allocation Agreements, in form and substance satisfactory to Administrative
Agent, shall have been duly executed and delivered by each party thereto and
shall be in full force and effect.

6.2.5 Lien Searches. Administrative Agent shall have received (a) certified
copies of requests for information or copies (Form UCC-11), or equivalent
reports, listing all effective financing statements that name (i) Borrower as
debtor and that are filed in each relevant jurisdiction and (ii) Foresight
Holding Company, LLC as debtor and that are filed in each relevant jurisdiction,
together with, in each case, copies of such financing statements (none of which
shall cover the Equipment (except to the extent evidencing Equipment Permitted
Liens), the Equipment Supply Agreement or the Equity Interests in Borrower) and
(b) results of fixture, tax and judgment Lien searches in Bond and Montgomery
Counties, Illinois.

 

50



--------------------------------------------------------------------------------

6.2.6 Certificates. The following, each in form and substance reasonably
satisfactory to Administrative Agent (and, in the case of the Equipment Supplier
Closing Date Certificate, to Hermes Agent), shall have been delivered to
Administrative Agent (and, in the case of the Equipment Supplier Closing Date
Certificate, to Hermes Agent):

(A) copies of each Organizational Document of each Credit Party, in form and
substance reasonably satisfactory to Administrative Agent and Hermes Agent,
executed and delivered by such Credit Party and certified as of the Closing Date
by a Responsible Officer of such Credit Party as being in full force and effect
without modification or amendment;

(B) signature and incumbency certificates of the Responsible Officers of each
Credit Party executing the Credit Documents to which it is a party;

(C) resolutions of the Board of Directors or similar governing body of each
Credit Party approving and authorizing the execution, delivery and performance
of the Credit Documents to which it is a party, certified as of the Closing Date
by a Responsible Officer of such Credit Party as being in full force and effect
without modification or amendment;

(D) a good standing certificate from the applicable Governmental Authority of
each Credit Party’s jurisdiction of formation and in each jurisdiction in which
it is required to be qualified as a foreign limited liability company to do
business, each dated a recent date;

(E) the Borrower Closing Date Certificate;

(F) the Solvency Certificates; and

(G) the Equipment Supplier Closing Date Certificate.

6.2.7 Legal Opinions. The legal opinions of (a) Bailey & Glasser LLP, counsel to
the Credit Parties, (b) Bracewell & Giuliani LLP, special New York counsel to
the Credit Parties, and (c) counsel to Equipment Supplier, each in form and
substance reasonably satisfactory to Administrative Agent, shall have been
delivered to Administrative Agent.

6.2.8 Payment of Transaction Costs; Funds Flow Memorandum. Borrower shall pay or
cause to be paid all closing costs and fees due on the Closing Date concurrently
with the borrowing occurring on the Closing Date and in accordance with the
Funds Flow Memorandum, which shall have been delivered, and be in form and
substance reasonably satisfactory, to Administrative Agent and Hermes Agent.

6.2.9 Execution Date. The Execution Date shall have occurred.

 

51



--------------------------------------------------------------------------------

6.3 Conditions to All Advances. The obligation of each Lender to make any
Advance (including any Advance on the Closing Date but excluding any Advance
requested by Hermes Agent pursuant to Section 2.3.3(C)) is subject to the
satisfaction or waiver by the Lenders of each of the following on the
Disbursement Date for such Advance:

6.3.1 Certificates. The certificates required to be delivered pursuant to
Section 2.3.3 have been delivered at the times specified therein (it being
understood and agreed that no Lender Party shall be required to verify the
accuracy or completeness of, or the validity of any signatures to, any
deliverables delivered in connection with any certificate delivered pursuant to
Section 2.3.3).

6.3.2 Representations and Warranties. The representations and warranties in the
Credit Documents and in any certificate, document or financial or other
statement furnished thereunder or in connection therewith (other than those
which speak only as to an earlier date) shall be true and correct in all
material respects (except to the extent any such representation and warranty
itself is qualified by “materiality,” “Material Adverse Effect” or similar
qualifier, in which case, it shall be true and correct in all respects) on such
Disbursement Date as if made on such Disbursement Date.

6.3.3 Required Equity Contributions. The Equity Contributions with respect to
such Advance required pursuant to Section 4.1 shall have been fully funded
(through allocations of Pre-Closing Equity Contributions (solely on the Closing
Date) or Post-Closing Equity Contributions, as the case may be), and the
proceeds thereof shall have been received by Equipment Supplier.

6.3.4 No Material Adverse Effect. At the time of such Advance, no circumstance
shall exist, and no change of law or regulation of any Governmental Authority
shall have occurred, that has had or could reasonably be expected to have a
Material Adverse Effect.

6.3.5 Fees. Borrower shall have paid, or caused to be paid, all fees, expenses
and other amounts then due under or in connection with the Credit Documents
(except to the extent that such fees, expenses and other amounts are to be paid
with proceeds of the requested Advance).

6.3.6 No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing or would result from the making of the requested
Advance.

6.3.7 Performance under Equipment Supply Agreement.

(A) Equipment Supplier shall have performed the work under the Equipment Supply
Agreement corresponding to the requested Advance, as certified by Equipment
Supplier in the applicable Equipment Supplier Disbursement Certificate, in each
case, delivered in connection with the requested Advance.

 

52



--------------------------------------------------------------------------------

(B) Without limiting the generality of Section 12.2, Borrower shall have waived
its right to challenge or contest its obligations to repay such Advance (or any
other Obligations) in the event that Borrower subsequently discovers that such
work had not been performed by Equipment Supplier, in each case, as set forth in
the applicable Borrower Disbursement Certificate.

6.3.8 Hermes Export Credit Guarantee Documents. Administrative Agent and Hermes
Agent shall be satisfied that (a) the Hermes Export Credit Guarantee Documents
are in full force and effect, (b) all applicable conditions under the Hermes
Export Credit Guarantee Documents have been satisfied, (c) there shall not exist
any material adverse effect on the ability of Borrower to perform its
obligations under the Credit Documents to which it is a party, and (d) the
Hermes Export Credit Guarantee Documents shall not be the subject of a dispute
that potentially affects the validity or coverage of the guarantees thereunder.
There shall be no outstanding notice from Hermes requesting, advising,
instructing or requiring the Lenders to suspend the making of Advances.

6.3.9 Equipment Supplier Lien Release. With respect to the Advance being made on
the Final Disbursement Date, Equipment Supplier shall have delivered an executed
copy of full lien releases with respect to its purchase money security interests
in the Equipment granted to Equipment Supplier in accordance with Section 3 of
the Term and Conditions to the Equipment Supply Agreement, which lien release
shall be in form and substance reasonably satisfactory to Administrative Agent.

6.3.10 Closing Date. The Closing Date shall have occurred. For certainty, the
only condition to the making of Advances requested by Hermes Agent pursuant to
clause (2) of Section 2.3.3(C) shall be that Hermes Agent shall have requested
such Advance in accordance with clause (2) of Section 2.3.3(C).

SECTION 7. REPRESENTATIONS AND WARRANTIES

Borrower makes all of the following representations and warranties to and in
favor of each Lender Party as of the Execution Date, the Closing Date and each
Disbursement Date (except as such representations and warranties expressly
relate to an earlier date, in which case, such representations and warranties
shall be true and correct as of such earlier date):

7.1 Existence; Compliance with Law. Borrower (a) is duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign limited liability company and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of its Property or the
conduct of its business requires such qualification and (d) is in compliance
with all Applicable Laws except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

53



--------------------------------------------------------------------------------

7.2 Power; Authorization; Enforceability. Borrower has the power and authority,
and the legal right, to make, deliver and perform the Transaction Documents to
which it is a party and to borrow hereunder. Borrower has taken all necessary
limited liability company action to authorize the execution, delivery and
performance of the Transaction Documents to which it is a party and to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
transactions contemplated herein, the borrowings hereunder or the execution,
delivery, performance, validity or enforceability of any Transaction Documents
(other than the filings referred to in Section 7.19). Each Transaction Document
to which Borrower is a party that is in effect on the date this representation
and warranty is made has been duly executed and delivered on behalf of Borrower.
This Agreement constitutes, and each other Transaction Document to which
Borrower is a party, upon execution, will constitute, a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

7.3 No Conflict. The execution, delivery and performance of the Credit Documents
to which Borrower is a party by Borrower, the borrowings hereunder by Borrower
and the use of the proceeds thereof will not violate any Applicable Law, any
material Mine Document or any Organizational Document of Borrower and will not
result in, or require, the creation or imposition of any Lien on any of its
respective Properties or revenues pursuant to any Applicable Law or any such
Mine Document.

7.4 Financial Information.

7.4.1 Financial Statements. Each of the consolidating (if requested) and
consolidated audited balance sheet and the related statements of income,
stockholder’s equity and cash flow of Guarantor and its Subsidiaries as of and
for the fiscal years ended December 31, 2007, December 31, 2008 and December 31,
2009, copies of which have heretofore been furnished to each Lender, present
fairly the financial condition and results of operation and cash flows of
Guarantor and its Subsidiaries as of such date and for such period. The
unaudited balance sheet and the related statements of income, stockholder’s
equity and cash flow of each Credit Party as of and for the fiscal quarter ended
March 31, 2010 and (in the case of Borrower) the fiscal years ended December 31,
2007, December 31, 2008 and December 31, 2009, copies of which have heretofore
been furnished to each Lender, present fairly the financial condition and
results of operations and cash flows of such Credit Party as of such date and
for such periods.

7.4.2 No Contingent Liabilities. No Credit Party has any material contingent
liability, liability for Taxes or any long-term leases or unusual forward or
long-term commitments, including interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, in each
case, that was outstanding or otherwise in existence during any of the periods
described in Section 7.4.1 that are not reflected in the financial statements
described in Section 7.4.1.

 

54



--------------------------------------------------------------------------------

7.5 No Material Adverse Effect. Since December 31, 2009, there has been no event
that has had or could reasonably be expected to have a Material Adverse Effect.

7.6 No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of
Borrower, threatened by or against Borrower or any of its Properties or revenues
(a) with respect to any of the Transaction Documents or any of the transactions
contemplated thereby or (b) that could reasonably be expected to have a Material
Adverse Effect.

7.7 No Default. Borrower is not in default in any material respect under or with
respect to any of its material Contractual Obligations. No Default or Event of
Default has occurred and is continuing.

7.8 Sole Purpose Nature; No Subsidiaries. Borrower has not conducted and is not
conducting any business or activities other than businesses and activities
directly or indirectly relating to the ownership, development, construction,
operation, maintenance and financing of the Deer Run Mine and business
activities reasonably related thereto. Other than as approved by Administrative
Agent in accordance with Section 9.10, Borrower has no Subsidiaries and does not
own any Capital Stock of any Person.

7.9 Accuracy of Information, etc. No statement or information contained in any
Credit Document or any other document, certificate or statement furnished to any
Lender Party by or on behalf of any Credit Party for use in connection with the
transactions contemplated by the Credit Documents (including the financial
statements referred to in Section 7.4.1), taken as a whole, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading.

7.10 Title to Property. Borrower is the sole owner of, legally and beneficially,
and has good marketable and insurable title in fee simple to, or a valid
leasehold interest in, all its Property (including the Deer Run Mine), and none
of such Property is subject to any claims, liabilities, obligations, charges or
restrictions of any kind, nature or description or to any Lien other than
General Permitted Liens and Equipment Permitted Liens. At the time this
representation is made, Borrower has Mining Title to all Mining Facilities
covered by outstanding Governmental Approvals issued to Borrower to the extent
necessary to conduct its business as currently conducted and to utilize such
properties for their intended purpose at such time. The properties of Borrower
that are material to its business, taken as a whole, are in good operating
order, condition and repair (ordinary wear and tear excepted) constitutes all
the property that is required for the business and operations of Borrower as
conducted on the date this representation is made or repeated.

7.11 Intellectual Property. Borrower owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does Borrower know of any
valid basis for any such claim in each case, that could reasonably be expected
to result in a Material Adverse Effect. The use of Intellectual Property by
Borrower does not infringe on the rights of any Person in such Intellectual
Property in any material respect.

 

55



--------------------------------------------------------------------------------

7.12 Taxes.

7.12.1 Filing; Payment. Borrower (a) has timely filed or caused to be timely
filed all federal and material other Tax returns required to have been filed by
or with respect to it, and each such Tax return is complete and accurate in all
material respects and (b) has timely paid or caused to be timely paid all
material Taxes shown thereon to be due and payable by it and all other material
Taxes or assessments (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of Borrower).

7.12.2 No Liens. (a) No Liens for material Taxes (other than General Permitted
Liens) have been filed with respect to the assets of Borrower, and no unresolved
claim has been asserted in writing to Borrower or its Affiliates or members with
respect to any material Taxes of Borrower, and (b) no waiver or agreement by
Borrower is in force for the extension of time for the assessment or payment of
any material Tax that has not expired, and, to Borrower’s knowledge, no request
for any such extension or waiver is currently pending. There is no pending or
threatened in writing audit or investigation by any Taxing Authority with
respect to Borrower.

7.12.3 Pass-Through Entity. Borrower is, and has been since its formation, a
Pass-Through Entity. Borrower is not subject to entity-level Tax for state,
local or foreign income or franchise Tax purposes. Borrower has not engaged in
any “listed transaction” (as defined in Treasury Regulation Section 1.6011-4) or
made any disclosure under Treasury Regulation
Section 1.6011-4.

7.13 Federal Regulations. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock. No part of the proceeds of any Term Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (a) to purchase or carry Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin Stock or to
refund indebtedness originally incurred for such purpose, or (b) for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or Regulation X.

7.14 ERISA. Borrower, each ERISA Affiliate and each Plan is in compliance with
all applicable provisions and requirements of ERISA and the Code and the
regulations and published interpretations thereunder, except for failures to so
comply which could not reasonably be expected to result in a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that
would subject Borrower to any Tax, penalty or other liabilities, which Tax,
penalty or other liabilities which individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect. The excess in the
present value of all benefit liabilities under each Plan (based on those
assumptions used to fund such Plan), as of the last annual valuation date
applicable thereto, over the fair market value of the assets of such Plan could
not, individually or in the aggregate, reasonably be expected to result in a

 

56



--------------------------------------------------------------------------------

Material Adverse Effect. As of the most recent valuation date for each
Multiemployer Plan, the potential liability of Borrower and its ERISA Affiliates
for a complete withdrawal from such Multiemployer Plan, when aggregated with
such potential liability for a complete withdrawal from all Multiemployer Plans,
is zero. Borrower and each of its ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to any payments to a Multiemployer Plan.

7.15 Black Lung Act and Coal Act. Except as could not reasonably be expected to
have a Material Adverse Effect, (a) Borrower and each of its Affiliates are in
compliance with both the Black Lung Act and the Coal Act and the regulations
promulgated thereunder, (b) none of Borrower or any of its Affiliates has
incurred any liability under the Black Lung Act, Coal Act and their respective
regulations, (c) Borrower, each of its Affiliates and their respective “related
persons” (as defined in Section 9701(c) of the Code) are in compliance with the
Coal Industry Retiree Health Benefit Act of 1992 and any regulations promulgated
thereunder, and (d) none of Borrower, any of its Affiliates or their respective
“related persons” has incurred any liability under the Coal Industry Retiree
Health Benefit Act of 1992.

7.16 Investment Company Act. Borrower is not an “investment company” within the
meaning of or otherwise subject to regulation under, the Investment Company Act
of 1940, as amended.

7.17 Environmental Matters.

7.17.1 Compliance. Other than exceptions to any of the following that (a) could
not reasonably be expected to result in liability to Borrower in excess of
$5,000,000 or (b) could not (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect:

(A) Borrower (1) is, and has been, in compliance with all applicable
Environmental Laws; (2) holds all Environmental or Mining Permits (each of which
is in full force and effect) required for its current operations (including all
Environmental or Mining Permits required for the Mining Facilities or any active
construction or expansion thereof); and (3) is, and has been, in compliance with
its Environmental or Mining Permits;

(B) Borrower has no reason to expect that (1) any action or challenge would
result in the preclusion of the issuance of, or the revocation or termination
of, any of its Environmental or Mining Permits or (2) any Environmental or
Mining Permits necessary for the Mining Facilities or any other reasonably
foreseeable operations or expansions (including any renewals of existing
Environmental or Mining Permits) will not be obtainable in the ordinary course
of the applicable permitting processes;

 

57



--------------------------------------------------------------------------------

(C) there has been no Hazardous Materials Activity by Borrower at, on, under,
in, or about any Real Property now or formerly owned, leased or operated by
Borrower or at any other location (including any location to which Hazardous
Materials have been sent for re-use or recycling or for treatment, storage, or
disposal) which could reasonably be expected to (1) give rise to liability of
Borrower under any applicable Environmental Law or otherwise result in costs to
Borrower, (2) interfere with Borrower’s operations or (3) impair the fair
saleable value of any Real Property owned or leased by Borrower; provided
however that, in the case of this clause (3), Borrower may have engaged in
Hazardous Materials Activities typically engaged in by a reasonably prudent
Person engaged in coal mining, processing and selling activities and that are in
compliance with Environmental Law;

(D) there are no pending or, to the knowledge of Borrower, threatened
Environmental or Mining Claims related to Borrower or the Deer Run Mine;

(E) Borrower has not received any written request for information, or been
notified that it is a potentially responsible party under or relating to any
Environmental Law;

(F) Borrower has not entered into or agreed to any consent decree, order, or
settlement or other agreement, or is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum
for dispute resolution, relating to compliance with or liability under any
Environmental Law;

(G) Borrower has not assumed or retained, by contract or operation of law, any
current liabilities of any kind, fixed or contingent, under any Environmental
Law or with respect to any Hazardous Material;

(H) there are no Black Lung Liabilities pending, threatened against Borrower,
nor have any Black Lung Liabilities been assumed by Borrower; and

(I) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
response, remediation or cleanup pursuant to any Environmental Law.

7.17.2 No Mining Accidents. There have not been any Mining Accidents with
respect to the Mining Facilities that would reasonably be expected to (a) result
in liability in excess of $5,000,000 or (b) have, either individually or in the
aggregate, a Material Adverse Effect.

7.17.3 No Violations. Borrower has not been (a) barred for a period of 30 or
more consecutive days from receiving surface or underground Environmental or
Mining Permits pursuant to the permit blockage provisions of the Surface Mining
Control and Reclamation Act, 30 U.S.C. §§1201 et seq. and the regulations
promulgated thereunder or pursuant to any other Environmental Law or (b) been
subject to any injunction or closure order pursuant to any Mining Law or
pursuant to any Environmental or Mining Permit.

 

58



--------------------------------------------------------------------------------

7.17.4 Access to Administrative Agent. Borrower has provided Administrative
Agent with access to all material records and files in the possession, custody
or control of, or otherwise reasonably available to Borrower concerning
compliance with or liability under Environmental Law, including those concerning
any Hazardous Materials Activity at the Mining Facilities.

7.18 Solvency. Borrower is, and after giving effect to the transactions
contemplated by the Credit Documents and the incurrence of all Indebtedness and
obligations being incurred in connection therewith, will be Solvent.

7.19 Sufficiency of Rights. All easements, leasehold and other property
interests, and all utility and other services, means of transportation,
facilities, other materials and other rights that can reasonably be expected to
be necessary for the construction, completion, operation and maintenance of the
Deer Run Mine in accordance with Applicable Law and the Transaction Documents
(including gas, electrical, water and sewage services and facilities) have been
procured under the Mine Documents or are commercially available to the Deer Run
Mine, and, to the extent appropriate, arrangements have been made on
commercially reasonable terms for such easements, interests, services, means of
transportation, facilities, materials and rights.

7.20 Governmental Approvals. No material Governmental Approval is or will be
required in connection with (a) the due execution, delivery and performance by
Borrower of the Credit Documents to which it is a party or (b) the consummation
of the transactions contemplated hereunder by Borrower, other than (i) such as
have been made or obtained and are in full force and effect, (ii) any
Governmental Approvals that are not yet necessary for the business, operations,
ownership and maintenance of the Deer Run Mine as currently conducted, and
(iii) such as are required by securities, regulatory or Applicable Law in
connection with an exercise of remedies.

7.21 Insurance. Borrower maintains with financially sound and reputable
insurance companies insurance on all its Property of the type and in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business, and all applicable policies are in full force and effect and all
premiums in respect thereof have been paid in full. Borrower (a) has not
received notice from any insurer or agent of such insurer that substantial
capital improvements or other material expenditures will have to be made in
order to continue such insurance and (b) has no reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers at a cost that could
not reasonably be expected to have a Material Adverse Effect.

7.22 Foreign Assets Control Regulations. The use of the proceeds of the Term
Loans by Borrower will not violate the Trading with the Enemy Act, as amended,
or any of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating

 

59



--------------------------------------------------------------------------------

thereto. No Credit Party (a) is or will become a Person or entity described by
section 1 of Executive Order 13224 of September 24, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (12 C.F.R. 595), and no Credit Party engages in dealings or
transactions with any such Persons or entities, or (b) is in violation of the
USA PATRIOT Act.

7.23 Anti-TerrorismAnti-Corruption Laws. Neither Borrower nor any Affiliate of
Borrower is in violation of any Anti-TerrorismAnti-Corruption Laws. The use of
the proceeds of the Term Loans by Borrower will not violate any
Anti-TerrorismAnti-Corruption Laws.

7.24 Use of Proceeds. Borrower has used the proceeds of all Advances in
accordance with the terms and conditions of the Credit Documents.

7.25 Collateral. As of each Disbursement Date from and after the execution and
delivery of the Security Agreement, (a) the Security Agreement is effective to
create, in favor of Collateral Agent, legally valid and enforceable security
interests in such right, title and interest Borrower shall from time to time
have in all personal property included in the collateral described in the
Security Agreement, (b) such security interests are subject to no Liens other
than General Permitted Liens or Equipment Permitted Liens, as applicable,
(c) except to the extent that any filing or recording is required for
perfection, all such action as is necessary has been taken to establish and
perfect Collateral Agent’s rights in and to the collateral granted pursuant to
the Security Agreement, and (d) Borrower has authorized the filings and
recordings by the Lender Parties required for the perfection of the security
interests described above by filing or recording.

SECTION 8. AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, until the Discharge Date, Borrower shall:

8.1 Financial Statements. Furnish (or cause to be furnished) to Administrative
Agent (for distribution to each Lender):

(i) as soon as available, but in any event within 12090 days after the end of
each fiscal year of the Credit Parties commencing with the fiscal year ending
December 31, 20102016, (A) a copy of each of the consolidating (if requested)
and consolidated audited (in the case of Guarantor and its Subsidiaries) or
unaudited (in the case of Borrower) balance sheet of each Credit Party as at the
end of such year and the related consolidating (if applicable) and consolidated
audited (in the case of Guarantor and its Subsidiaries) or unaudited (in the
case of Borrower)balance sheet, statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous yearof Foresight Energy LP and its Subsidiaries, in each
case under this paragraphclause (iA), reported on without a “going concern” or
any successor qualification or exception thereto, or any material qualification
arising out of the scope of the audit, by Ernst & Young LLP or other independent
certified public accountants of nationally recognized standing, and (B) a copy
of each of the unaudited balance sheet and statements of income of Borrower
(which may be in a consolidating format), certified by a Responsible Officer of
Borrower as being fairly stated in all material respects; and

 

60



--------------------------------------------------------------------------------

(ii) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Credit
Parties, a copy of each of the consolidating (if requested) and consolidated
unaudited balance sheet of each of Guarantor and its Subsidiaries and unaudited
balance sheet of Borrower as at the end of such quarter and, in each case, the
related consolidating (if requested) and consolidated (in the case of Guarantor
and its Subsidiaries) unaudited, statements of income and of cash flows of
Foresight Energy LP and its Subsidiaries and a copy of each of the unaudited
balance sheet and statements of income of the Borrower (which may be in a
consolidating format) for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer of such Credit PartyBorrower as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).

All financial statements delivered pursuant to paragraph (i) or (ii) above shall
be complete and correct in all material respects and to be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).

8.2 Certificates; Other Information; Notices. Furnish to Administrative Agent
(for distribution to each Lender or, in the case of paragraph (vi) below, to the
applicable Lender):

(i) concurrently with the delivery of any financial statements pursuant to
Section 8.1, a certificate of a Financial Officer of Borrower certifying that
(A) to the knowledge of such Financial Officer, no Event of Default or Default
has occurred and is continuing or, if such Financial Officer has knowledge that
an Event of Default or Default has occurred and is continuing, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto (other than litigation strategy and related
documentation subject to attorney-client privilege), and (B) no material adverse
change in the consolidated assets, liabilities, operations or financial
condition of Borrower has occurred since the date of the immediately preceding
financial statements provided to Administrative Agent and Hermes Agent or, if a
material adverse change has occurred, the nature of such change;

(ii) no later than ten Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to any Organizational Document of any Credit
Party;

(iii) (A) during the Construction Period, promptly upon the effectiveness
thereof, any modification to the Construction Budget and, (B) during the
Operating Period, (x) promptly upon adoption thereof, a copy of the Annual
Operating Budget with respect to the Deer Run Mine for each fiscal year (or
portion thereof) occurring during the Operating Period; and (y) as soon as
available and in any event within

 

61



--------------------------------------------------------------------------------

forty-five (45) days after the end of each fiscal year, forecasts prepared by
management of Guarantor, of balance sheets, income statements and cash flow
statements on a quarterly basis for the fiscal year following such fiscal year
and on an annual basis for each fiscal year thereafter until the maturity date
together with a line item budget for each fiscal quarter and fiscal year, and
(C) within thirty (30) days following the material physical movement of any
equipment comprising Collateral (including any Replacement Collateral), written
notice of such movement, and the new location of such Collateral, and within
forty-five (45) days after the end each of the first three quarterly periods of
each fiscal year, and ninety (90) days after the end of each fiscal year, a
summary setting forth the physical location of all equipment comprising
Collateral (including any Replacement Collateral);

(iv) within 3045 days following (A) the last day of each calendar quarter
occurring during the Construction Period, a reasonably detailed summary of the
development and construction of the Deer Run Mine for such calendar quarter, and
(B) the last day of each calendar quarter occurring during the Operating Period,
a reasonably detailed summary of the after the end of each of the first three
quarterly periods of each fiscal year, and ninety (90) days after the end of
each fiscal year, a summary setting forth the actual results of operations and
production of the Deer Run Mine for such calendar quarter, as reflected in
reports filed by Borrower or its Affiliates with the SEC;

(v) promptly, such additional financial and other information as any Lender may
from time to time reasonably request through Administrative Agent, including
with respect to applicable “know your customer” and Anti-Terrorism Laws
(including the USA Patriot Act);

(vi) promptly upon request by Administrative Agent, copies of (A) each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) filed with the
Internal Revenue Service with respect to a Plan, (B) the most recent actuarial
valuation report for any Plan, (C) all notices received from a Multiemployer
Plan sponsor or any governmental agency concerning an ERISA Event and
(D) promptly upon request by Administrative Agent, such other documents or
governmental reports or filings relating to any Plan or Multiemployer Plan as
Administrative Agent shall reasonably request; and

(vii) promptly upon becoming aware thereof, notice of the following (together
with a statement of a Responsible Officer of Borrower setting forth details of
the occurrence referred to therein and stating what action Borrower proposes to
take with respect thereto) (for distribution to each Lender):

(A) the occurrence of any Default or Event of Default;

(B) any default or event of default (or alleged default) under, or earlier
termination of, the Equipment Supply Agreement;

 

62



--------------------------------------------------------------------------------

(C) (1) any litigation, investigation or proceeding which may exist at any time
between Borrower and any Governmental Authority, that, if adversely determined,
could reasonably be expected to have a Material Adverse Effect and (2) any
material change in the status of the Mining Lease Litigation, including any
judgment issued with respect thereto or settlement thereof;

(D) any litigation or proceeding affecting Borrower (1) in which the amount
involved is $5,000,000 or more and not covered by insurance, (2) in which
injunctive or similar relief is sought or (3) which relates to any Transaction
Document;

(E) any casualty, damage or loss to (1) the Equipment or (2) the Deer Run Mine
(other than the Equipment), in each case, whether or not insured, through fire,
theft, other hazard or casualty, or through any act or omission of Borrower, its
employees, agents, contractors, consultants or representatives, or of any other
Person, if such casualty, damage or loss, in the case of clause (2), affects
Borrower or the Deer Run Mine in excess of $5,000,000 for any one such event or
$10,000,000 in the aggregate in any policy period;

(F) the occurrence of (1) any ERISA Event, (2) the adoption of any new Plan by
Borrower or any ERISA Affiliate, (3) the adoption of an amendment to a Plan or
(4) the commencement of contributions by Borrower or any ERISA Affiliate to a
Plan or Multiemployer Plan, in each case, if such occurrence could reasonably be
expected to result in a Material Adverse Effect; and

(G) any event that has had or could reasonably be expected to have a Material
Adverse Effect.

8.3 Maintenance of Title and Existence. (a) Maintain good and valid title to all
of its Properties (that are individually or in the aggregate material), subject
only to General Permitted Liens and Equipment Permitted Liens and other than
those Properties disposed of in accordance with this Agreement and the other
Credit Documents, and (b) preserve, renew and keep in full force and effect its
existence as a limited liability company and all material rights, privileges and
franchises necessary in the normal conduct of its business.

8.4 Compliance with Law. (a) Take all reasonable action to maintain all rights,
privileges and Governmental Approvals necessary in the normal conduct of its
business and comply with all Applicable Law, and maintain and enforce policies
and procedures designed to promote and achieve compliance by Borrower with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions, and
(b) promptly take any and all actions necessary to (i) cure any violation of
applicable Environmental Laws or Mining Laws that could reasonably be expected
to result in liability to Borrower or otherwise related to the Mining Facilities
in excess of $5,000,000; (ii) make an appropriate response to any Environmental
or Mining Claim against Borrower and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
result in liability to Borrower or otherwise

 

63



--------------------------------------------------------------------------------

related to the Mining Facilities in excess of $5,000,000; (iii) comply, and use
commercially reasonable efforts to cause all contractors, lessees and other
Persons occupying any Real Property to comply, with all Environmental Laws,
Mining Laws and Environmental or Mining Permits where the failure to do so could
reasonably be expected to result in liability to Borrower in excess of
$5,000,000; and (iv) obtain, maintain in full force and effect and renew all
material Environmental or Mining Permits applicable to its operations and Real
Property; provided, the Hillsboro Mining Event shall not constitute a default in
the observance or performance of this Section 8.4.

8.5 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (including all Taxes and amounts under the
Equipment Supply Agreement), other than with respect to any such obligation the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and for which reserves in conformity with GAAP have been
provided on the books of Borrower.

8.6 Maintenance of Property; Insurance. (a) Keep all Property and systems useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted; provided, the Hillsboro Mining Event shall not constitute a
default in the observance or performance of this Section 8.6(a), (b) cause the
Deer Run Mine to be constructed, operated and maintained in compliance in all
material respects with the Construction Budget (as modified from time to time)
and the terms and provisions of all Environmental or Mining Permits and in
accordance with Prudent Operating Practice and; provided, the Hillsboro Mining
Event shall not constitute a default in the observance or performance of this
Section 8.6(b), (c) maintain with financially sound and reputable insurance
companies insurance on all its Property of the type and in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business,
provided such insurance is available on commercially reasonable terms, which
insurance shall name Administrative Agent as lender loss payee and additional
insured thereunder (solely with respect to policies insuring Collateral, as
defined in the Security Agreement) (and Borrower shall provide Administrative
Agent with reasonable evidence of such insurance coverage from time to time and
as requested by Administrative Agent), (d) deliver to Administrative Agent
annually copies of all policies maintained in accordance with the terms of this
Section 8.6, including all certificates and endorsements respecting such
policies, and (e) keep Administrative Agent apprised of the (x) filing of any
claims under such policies applicable to the Administrative Agent, and (y) the
status of any such claims; provided that Borrower shall procure and maintain
insurance in compliance with this clause (c) of this Section 8.6 for the
preparation plant owned by Borrower at all times from and after the commencement
of operation of such preparation plant.

8.7 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and, in all material respects, all Applicable Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) permit representatives of (i) Hermes and Administrative Agent to, at
Borrower’s expense, visit and inspect any of its properties once a

 

64



--------------------------------------------------------------------------------

year and (ii) subject to the last sentence of this Section 8.7, any Lender and
the Independent Engineer to visit and inspect any of its properties and examine
and, at Borrower’s expense, make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of Borrower
with officers and employees of Borrower and with its independent certified
public accountants; provided that, if such visit and inspection occurs at a time
when no Default or Event of Default has occurred and is continuing, such visit
and inspection by Lenders shall be coordinated through Administrative Agent and
shall be limited to (A) four visits and inspections during any consecutive
12-month period occurring in whole or in part during the Construction Period and
(B) two visits and inspections during any consecutive 12-month period occurring
in whole during the Operating Period (in each case, subject to compliance with
Applicable Law and Borrower’s standard policies concerning mine safety).

8.8 Environmental Laws; Mining Laws. Deliver to Administrative Agent (for
distribution to each Lender):

(i) as soon as practicable following receipt thereof, copies of all
environmental or mining audits, investigations, analyses and reports of any kind
or character, except for those required to be prepared in the normal course of
mining operations, whether prepared by personnel of Borrower or by independent
consultants, governmental authorities or any other Persons, with respect to
significant environmental matters at any Property or with respect to any
Environmental or Mining Claims if such matters or Environmental or Mining Claims
could reasonably be expected to result in liability to Borrower or otherwise
related to the Mining Facilities in excess of $5,000,000;

(ii) promptly after the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws that could reasonably be
expected to result in liability to Borrower or otherwise related to the Mining
Facilities in excess of $5,000,000, (B) any remedial action taken by Borrower or
any other Person in response to (1) any Hazardous Materials Activities the
existence of which has a reasonable possibility of resulting in one or more
Environmental or Mining Claims that could reasonably be expected to result in
liability to Borrower or otherwise related to the Mining Facilities in excess of
$5,000,000 or (2) any Environmental or Mining Claims that could reasonably be
expected to result in liability of Borrower in excess of $5,000,000, and (C) any
matter or occurrence that could reasonably be expected to result in an
injunction or the issuance of any closure order pursuant to any Mining Law or
pursuant to any Environmental or Mining Permit or otherwise related to the
Mining Facilities;

(iii) as soon as practicable following the sending or receipt thereof by
Borrower, a copy of any and all written communications with respect to (A) any
Environmental or Mining Claims (including any citations and orders issued
pursuant to any Mining Law) that could reasonably be expected to result in
liability to Borrower or otherwise related to the Mining Facilities in excess of
$5,000,000, (B) any Release required to be reported to any Governmental
Authority and that could reasonably be

 

65



--------------------------------------------------------------------------------

expected to result in liability to Borrower or otherwise related to the Mining
Facilities in excess of $5,000,000, and (C) any request for information from any
Governmental Authority or other Person that suggests such Person is
investigating whether Borrower may be potentially responsible for any Hazardous
Materials Activity that could reasonably be expected to result in liability to
the or otherwise related to the Mining Facilities in excess of $5,000,000;

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by Borrower that could reasonably be
expected to (1) expose Borrower to, or result in, Environmental or Mining Claims
that could reasonably be expected to result in liability to Borrower or
otherwise related to the Mining Facilities in excess of $5,000,000, or
(2) affect the ability of Borrower to maintain in full force and effect all
material Environmental or Mining Permits required for their respective
operations, and (B) any proposed action to be taken by Borrower to modify
current operations in a manner that could reasonably be expected to subject
Borrower to any additional material obligations or requirements under any
Environmental Laws or Mining Laws the cost of which would exceed $5,000,000; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 8.8.

8.9 Environmental or Mining Permits. Obtain, maintain in full force and effect
and comply with all Environmental or Mining Permits required for the business
and operations of Borrower as conducted, except to the extent that a failure to
do so could not reasonably be expected to have a Material Adverse Effect.

8.10 Equipment Supply Agreement. Maintain in full force and effect, preserve,
protect and defend its rights under and take all commercially reasonable actions
necessary to prevent termination or cancellation of the Equipment Supply
Agreement.

8.11 Further Assurances. Upon the request of an Agent, Borrower shall execute
and deliver, or cause to be executed and delivered, all documents as shall be
necessary or that such Agent shall reasonably request in connection with the
rights and remedies of the Lender Parties under the Credit Documents and each
Equipment Supplier Disbursement Certificate, and perform such other reasonable
acts as may be necessary to carry out the intent of the Credit Documents and
each Equipment Supplier Disbursement Certificate.

8.12 Separate Existence. (a) Maintain its own separate books and records and
bank accounts, (b) at all times conduct its business solely in its own name in a
manner not misleading to other Persons as to its identity (including through the
use of separate stationary, signage and business cards), (c) file its own Tax
returns as may be required under Applicable Law, and pay any Taxes required to
be paid under Applicable Law, (d) not commingle its assets with assets of any
other Persons and hold all of its assets in its own name, (e) comply in all
material respects with all organizational formalities to maintain its separate
existence, (f) maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and (g) correct
any known misunderstanding regarding its separate identity and not identify
itself as a division of any other Person.

 

66



--------------------------------------------------------------------------------

8.13 Tax Treatment. Ensure that Borrower is and shall remain a Pass-Through
Entity.

8.14 Use of Proceeds. Use the proceeds of the Term Loans only for the purposes
specified in Section 2.5 (it being understood that no Lender Party shall have
any obligation to monitor Borrower’s use of the proceeds of the Term Loans).

8.15 Delivery of Quarterly Updated Projections. Deliver the Quarterly Updated
Projections, in form and substance reasonably satisfactory to Administrative
Agent, on the last Business Day of each fiscal quarter.RESERVED.

8.16 RESERVED.

8.17 Hermes-Requested Information. Upon request by Hermes Agent, promptly
provide to Hermes Agent (and with a copy to Administrative Agent) all financial,
technical and other information as Hermes Agent advises Borrower that Hermes has
requested pursuant to the Hermes Export Credit Guarantee Documents.

8.18 Security Agreement; Collateral Further Assurances. No later than October
15, 2010, Borrower shall enter into the Security Agreement with Collateral Agent
and Administrative Agent pursuant to which Borrower shall grant a security
interest in the collateral described therein (including the Equipment, the
Equipment Supply Agreement and, in each case, proceeds thereof) to Collateral
Agent (for the benefit of the Lender Parties). At the time of such entry and
from time to time thereafter, Borrower shall (a) execute and deliver any
amendments to this Agreement and the other Credit Documents and any additional
related documents, in each case, determined to be reasonably necessary or
advisable by any Agent in connection with the grant of the security interest and
the appointment of Collateral Agent pursuant to the Security Agreement,
(b) execute, acknowledge, record, register, deliver and/or file all such
notices, statements, instruments and other documents (including any UCC
financing statement or continuation statement or certificate of title) relating
to the security interest granted pursuant to the Security Agreement, and
(c) take such other steps, including the delivery of a legal opinion with
respect to the Security Agreement and the security interests granted thereunder,
in form and substance satisfactory to Administrative Agent, as may be reasonably
necessary or advisable to render fully valid and enforceable under all
applicable laws the rights, Liens and priorities of the Lender Parties with
respect to all collateral granted pursuant to the Security Agreement, in the
case of each of clauses (a), (b) and (c), in such form and at such times as
shall be reasonably satisfactory to the Agents, and pay all reasonable fees and
expenses (including reasonable attorneys’ fees) incident to compliance with this
Section.

 

67



--------------------------------------------------------------------------------

SECTION 9. NEGATIVE COVENANTS

Borrower covenants and agrees that, until the Discharge Date, Borrower shall
not:

9.1 Indebtedness.

(a) Create, incur, assume or suffer to exist any Indebtedness (other than the
Second Lien Secured Notes or the A&R Foresight Energy Bonds or the Foresight
Energy Revolver),Secured Facility) unless after giving effect to such creation,
incurrence, assumption or sufferance, BorrowerGuarantor would be (on a pro forma
basis) in compliance with the financial covenants set forth in Section 9.14,
(i) with respect to any such creation, incurrence, assumption or sufferance
during the Construction Period, for the first two full Semi-Annual Periods
occurring after the Commercial Operation Date (assuming at the time of such
calculation that the Commercial Operation Date will occur on a day between and
including July 1, 2011 and December 31, 2011), and (ii) with respect to any such
creation, incurrence, assumption or sufferance during the Operating Period,4.5
and 4.6 of the Foresight Guaranty for the two Semi-Annual Periods ending on the
following two Semi AnnualSemi-Annual Dates, and Borrower shall have
deliveredcaused Guarantor to deliver a Financial Covenant Compliance Certificate
evidencing such compliance; provided however, that Borrower may incur
Indebtedness within an aggregate principal amount of up to $5,000,000
(individually in the case of such Indebtedness or series of related
Indebtedness) or $25,000,000 (in the aggregate in the case of all such
Indebtedness) without submission ofcausing Guarantor to deliver a Financial
Covenant Compliance Certificate as described above; or

(b) Create, incur, assume or suffer to exist any guaranty by Borrower of the
Second Lien Secured Notes or the A&R Foresight Energy Bonds or the Foresight
Energy Revolver Secured Facility, unless after giving effect to such creation,
incurrence, assumption or sufferance, Guarantor would be (on a pro forma basis)
in compliance with the financial covenants set forth in Sections 4.5 and 4.6 of
the Foresight Guaranty for the two Semi-Annual Periods ending on the following
two Semi AnnualSemi-Annual Dates, and Borrower shall have caused Guarantor to
deliver a Financial Covenant Compliance Certificate evidencing such compliance.

9.2 Liens. Create, incur, assume or suffer to exist any Lien upon (a) the
Equipment, whether now owned or hereafter acquired, other than Equipment
Permitted Liens, or (b) the Equipment Supply Agreement.

9.3 Fundamental Changes. (a) Enter into any merger, consolidation or
amalgamation (other than any merger that (i) could not reasonably be expected to
have a Material Adverse Effect, (ii) would not result in a Change of Control and
(iii) would result in Borrower being the surviving Person), or (b) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
dispose of all or substantially all of its Property or business.

9.4 Disposition of Property. Sell, transfer or otherwise dispose of (a) any
Equipment, whether now owned or hereafter acquired, or (b) any of its other
Property (including receivables and leasehold interests), whether now owned or
hereafter acquired, unless, after giving effect to such disposition described in
clause (b), Borrower would be (on a

 

68



--------------------------------------------------------------------------------

pro forma basis) in compliance with the financial covenants set forth in
Section 9.14, (a) with respect to any such incurrence during the Construction
Period, for the first two full Semi- Annual Periods occurring after the
Commercial Operation Date, and (b) with respect to any such incurrence during
the Operating Period, for the two Semi-Annual Periods ending on the following
two Semi Annual Dates and shall deliver a Financial Covenant Compliance
Certificate evidencing such compliance; provided however that Borrower may,
without submission of a Financial Covenant Compliance Certificate as described
above in this Section 9.4, (i) dispose of obsolete or worn out property in the
ordinary course of business, (ii) sell inventory in the ordinary course of
business (including forward coal sales in the ordinary course of business),
(iii) enter into any sale-leaseback transaction (other than with respect to the
Equipment) to the extent entered into in the ordinary course of business of
Borrower and upon arm’s length terms, and (iv) during any calendar year, sell,
transfer or otherwise dispose of up to $5,000,000 (individually or in a series
of related transactions) of its Property (including receivables and leasehold
interests but excluding the Equipment).

9.5 Restricted Payments. Make any Restricted Payment other than, solely during
the Operating Period, Restricted Payments to Guarantor of excess cash after the
payment of Debt Service and other amounts paid or payable by Borrower so long
as, at the time of such Restricted Payment, Borrower would be (on a pro forma
basis) in compliance with the financial covenants set forth in Section 9.14 for
the following two Semi-Annual Periods and has delivered a Financial Covenant
Compliance Certificate with respect to such time.

9.6 Investments. Make any investments of funds (whether by purchase of stocks,
bonds, notes or other securities, loan, extension of credit, advance or
otherwise) other than (a) extensions of trade credit in the ordinary course of
business, (b) Capital Expenditures and (c) ordinary course investments in cash
equivalents.

9.7 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
unless such transaction is (a) otherwise not prohibited under this Agreement,
(b) in the ordinary course of business of Borrower and (c) upon fair and
reasonable terms no less favorable to Borrower than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.

9.8 Lines of Business. Conduct any business or activities other than businesses
and activities directly or indirectly relating to the ownership, development,
construction, operation, maintenance and financing of the Deer Run Mine and
business activities reasonably related thereto.

9.9 Fiscal Year, Name, Location and EIN. Change (a) Borrower’s name, federal
employer identification number or the location of its principal place of
business to any location within the United States without 30 days prior written
notice to Administrative Agent and Hermes Agent or (b) Borrower’s principal
place of business to any location outside of the United States.

 

69



--------------------------------------------------------------------------------

9.10 No Subsidiaries or Joint Ventures. (a) Create, form or acquire any
subsidiary without the prior written approval thereof by Administrative Agent;
provided that, immediately upon any such creation, formation or acquisition,
(i) the newly created, formed or acquired subsidiary shall enter into a guaranty
of the Obligations, which guaranty shall (A) include applicable representations,
warranties, covenants and other obligations similar to such provisions set forth
in this Agreement and otherwise be in form and substance reasonably satisfactory
to Administrative Agent and (B) shall, upon execution and delivery and
thereafter, be deemed to constitute a Credit Document, and (ii) Borrower and
Administrative Agent (on behalf of the Lenders) shall enter into such amendments
and other modifications of this Agreement as are deemed by Administrative Agent
to be necessary or appropriate in connection with such creation, formation or
acquisition, or (b) enter into any partnership or joint venture.

9.11 Modification of Certain Documents. Without the prior written consent of the
Required Lenders (acting in consultation with the Independent Engineer, if
necessary), amend, supplement, waive, cancel, terminate or otherwise modify
(a) the Equipment Supply Agreement (including with respect to any modification
of the payment schedule attached thereto) and (b) any Organizational Document of
Borrower.

9.12 ERISA. Maintain, sponsor or contribute to (or be required to maintain,
sponsor or contribute to) any employee benefit plans subject to ERISA.

9.13 Regulations. Directly or indirectly apply any part of the proceeds of any
Term Loan or other revenues to the purchasing or carrying of any Margin Stock.

9.14 RESERVED

SECTION 10. EVENTS OF DEFAULT

10.1 Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:

10.1.1 Payment. (a) Borrower shall fail to pay any principal of or interest on
any Term Loan within three Business Days after such principal or interest
becomes due in accordance with the terms hereof or (b) Borrower shall fail to
pay any other amount payable hereunder or under any other Credit Document within
five Business Days after any such other amount becomes due in accordance with
the terms hereof or thereof.

10.1.2 Representation or Warranty. Any representation or warranty made or deemed
made by any Credit Party in any Credit Document or contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with any Credit Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made or furnished and the
fact giving rise to such inaccuracy shall continue unremedied for a period of 30
days after the earlier of (a) knowledge thereof of Borrower and (b) receipt by
Borrower of notice thereof from any Lender Party.

 

70



--------------------------------------------------------------------------------

10.1.3 Covenants with No Cure Period. The applicable Credit Party shall default
in the observance or performance of any agreement contained in
(a) Section 8.2(vii)(A), 8.3(b) or 9 or (b) Sections 2.1.1, 4.3, 4.4, 4.5, 4.6,
4.7 and 4.8 of the Foresight Guaranty.

10.1.4 Covenants with Cure Period. Any Credit Party shall default in the
observance or performance of any other agreement contained in any Credit
Document (other than as provided in another Section of this Section 10.1), and
such default shall continue unremedied for a period of 30 days after the earlier
of (a) Borrower’s obtaining knowledge thereof and (b) receipt by Borrower of
notice thereof from any Lender Party; provided that, if (i) such default cannot
be cured within such 30 day period, (ii) such default is susceptible of cure
within 90 days, (iii) the relevant Credit Parties are proceeding with diligence
and in good faith to cure such default, (iv) the existence of such default has
not had and could not reasonably be expected to have a Material Adverse Effect
and (v) Administrative Agent shall have received a certificate of a Responsible
Officer of Borrower to the effect of clauses (i) through (iv) above and stating
what action the Credit Parties are taking to cure such default, then such 30 day
cure period shall be extended to such date, not to exceed 90 days, as shall be
necessary for the Credit Parties to diligently cure such default.

10.1.5 Other Indebtedness. Any Credit Party shall default beyond any applicable
grace period in making any payment of any principal of or interest on any
Indebtedness (other than the Term Loans) or in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity; provided however that it shall not be an Event of
Default if any such default or condition occurs with respect to any Indebtedness
with an aggregate principal amount of, in the case of Borrower, $5,000,000 or
less, or, in the case of Guarantor, $25,000,000 or less, in each case, on the
due date with respect thereto.

10.1.6 Equipment Supply Agreement.

(A) Borrower Breach. Borrower shall be in breach in any material respect of, or
in default in any material respect under, the Equipment Supply Agreement and
such breach or default shall continue unremedied for the lesser of (1) a period
of ten Business Days from the time Borrower obtains knowledge thereof and
(2) such period of time under the Equipment Supply Agreement which Borrower has
available to it in which to remedy such breach or default.

(B) Equipment Supplier Breach. Equipment Supplier shall be in breach of, or in
default under, the Equipment Supply Agreement and such breach or default (1) has
had, or could reasonably be expected to have, a Material Adverse Effect and
(2) shall continue unremedied for the lesser of (x) a period of ten Business
Days from the time Borrower obtains knowledge thereof and (y) such period of
time under the Equipment Supply Agreement which Borrower has available to it in
which to remedy such breach or default.

 

71



--------------------------------------------------------------------------------

(C) Termination. (1) The Equipment Supply Agreement shall terminate or shall be
declared null and void (except upon fulfillment of such party’s obligations
thereunder or the scheduled expiration of the term of the Equipment Supply
Agreement), or (2) any provision in the Equipment Supply Agreement shall for any
reason cease to be valid and binding on any party thereto (other than Borrower),
other than, in the case of clause (2) above, (x) any such failure to be valid
and binding that could not reasonably be expected to have a Material Adverse
Effect or (y) to the extent that such provision is restored or replaced by a
replacement provision in form and substance reasonably acceptable to
Administrative Agent within a ten-day period thereafter.

10.1.7 Bankruptcy. (a) Any Credit Party shall commence any case, proceeding or
other action (i) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (ii) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or such Credit Party shall make a
general assignment for the benefit of its creditors; or (b) there shall be
commenced against any Credit Party any case, proceeding or other action of a
nature referred to in clause (a) above that (i) results in the entry of an order
for relief or any such adjudication or appointment or (ii) remains undismissed,
undischarged and unbonded for a period of 60 days; or (c) there shall be
commenced against any Credit Party any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (d)
any Credit Party shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(a), (b), or (c) above; or (e) any Credit Party shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due.

10.1.8 ERISA. (a) One or more ERISA Events shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect, or (b) any fact or circumstance
shall exist that could reasonably be expected to result in the imposition of a
Lien or security interest under Section 430(k) of the Code or under
Section 303(k) of ERISA or a violation of Section 436 of the Code that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

10.1.9 Judgments. One or more judgments or decrees shall be entered against
Borrower involving a liability (not paid or fully covered by insurance as to
which the relevant insurance company has acknowledged coverage) of $5,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof.

 

72



--------------------------------------------------------------------------------

10.1.10 Abandonment of Deer Run Mine. (a) The construction or operation, as the
case may be, of the Deer Run Mine shall have been abandoned for a period of at
least 30 consecutive days or (b) any material portion of Borrower’s property is
damaged, seized or appropriated without applicable insurance proceeds (subject
to the underlying deductible) or fair value being paid therefor; provided that,
with respect to clause (a) above, an event of force majeure and maintenance and
repairs to the Deer Run Mine (whether or not scheduled) shall not constitute
abandonment of the Deer Run Mine, so long as Borrower is diligently attempting
to end such suspension or unavailability; provided, further, the Hillsboro
Mining Event, including the damage or abandonment for any period of time of the
Deer Run Mine in connection therewith, shall not constitute an Event of Default.

10.1.11 Credit Documents. Any Credit Document or Equipment Supplier Disbursement
Certificate shall cease, for any reason, to be in full force and effect or any
Credit Party or any Affiliate of any Credit Party shall so assert.

10.1.12 [RESERVED]

10.1.13 Change of Control. Any Change of Control shall occur.

10.1.14 Lien. At any time following the execution and delivery of the Security
Agreement, the security interest in the collateral purported to be created by
the Security Agreement shall fail or cease to be, or shall be asserted in
writing by Borrower not to be, a valid and perfected first-priority security
interest (subject only to General Permitted Liens or Equipment Permitted Liens,
as applicable) in assets covered thereby.

10.2 Remedies. Upon the occurrence and during the continuation of an Event of
Default, and at any time thereafter during the continuation of such Event of
Default:

(i) (A) if such event is an Event of Default specified in Section 10.1.7 with
respect to Borrower, automatically the Commitments of each Lender shall
immediately terminate and the Term Loans hereunder (with accrued interest
thereon) and all other amounts owing under the Credit Documents shall
immediately become due and payable without presentment, demand, protest or any
other notice of any kind, and (B) if such event is any other Event of Default,
with the consent of the Required Lenders, Administrative Agent may, or upon the
request of Hermes Agent (acting at the instruction of Hermes) or the Required
Lenders, Administrative Agent shall, by notice to Borrower, (1) declare the
Commitments of each Lender to be terminated forthwith, whereupon the Commitments
shall immediately terminate and (2) declare the Term Loans hereunder (with
accrued interest thereon) and all other amounts owing under the Credit Documents
to be due and payable forthwith, whereupon the same shall immediately become due
and payable;

 

73



--------------------------------------------------------------------------------

(ii) Hermes Agent (acting at the instruction of Hermes) or the Required Lenders
may direct Administrative Agent to exercise the rights and remedies under the
Credit Documents in accordance with the terms of thereof; and

(iii) without any obligation to do so, make disbursements or Term Loans to or on
behalf of any Credit Party to cure any Event of Default hereunder and to cure
any default and render any performance under the Equipment Supply Agreement as
the Required Lenders in their sole discretion may consider necessary or
appropriate, for any reason, and all sums so expended, together with interest on
such total amount at the rate provided in Section 3.1.3, shall be repaid by
Borrower to Administrative Agent on demand and shall be secured by the Credit
Documents.

10.1.14 Lien. At any time following the execution and delivery of the Security
Agreement, the security interest in the collateral purported to be created by
the Security Agreement shall fail or cease to be, or shall be asserted in
writing by Borrower not to be, a valid and perfected first-priority security
interest (subject only to General Permitted Liens or Equipment Permitted Liens,
as applicable) in assets covered thereby.

SECTION 11. AGENTS

11.1 Appointment. In connection with the transactions contemplated herein and in
the other Finance Documents, each Lender hereby appoints (a) Crédit Agricole
Corporate and Investment Bank to act as Administrative Agent and (b) Crédit
Agricole Corporate and Investment Bank Deutschland, Niederlassung einer
französischen Société Anonyme to act as Hermes Agent, and authorizes each such
Agent to exercise such rights, powers, authorities and discretions as are
specifically delegated to such Agent by the terms of this Agreement and the
other Finance Documents, together with all such rights, powers, authorities and
discretions as are reasonably incidental thereto. By its signature below,
(i) Crédit Agricole Corporate and Investment Bank (and any successor thereto
pursuant to Section 11.7) accepts such appointment as Administrative Agent and
(ii) Crédit Agricole Corporate and Investment Bank Deutschland, Niederlassung
einer französischen Société Anonyme (and any successor thereto pursuant to
Section 11.7) accepts such appointment as Hermes Agent. Administrative Agent
shall, on behalf of the Lenders and Hermes Agent (which Lenders and Hermes Agent
hereby authorize Administrative Agent to), appoint a Person to act as Collateral
Agent under the Security Agreement, and such Person, upon such appointment,
shall be an express third party beneficiary of, and shall be entitled to rely
upon and enforce the provisions of, this Agreement that are applicable to such
Person in its capacity as Collateral Agent.

11.2 Duties and Responsibilities. No Agent shall have any fiduciary duties or
responsibilities except those expressly set out in this Agreement or in the
other Finance Documents to which such Agent is a party. Notwithstanding anything
to the contrary contained in any Finance Document, no Agent shall be required to
take any action which is contrary to Applicable Law. An Agent may execute any of
its duties under this Agreement and the other Finance Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

74



--------------------------------------------------------------------------------

11.3 Exculpatory Provisions. Neither an Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Finance Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely and proximately from its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Credit Party or
any officer thereof contained in this Agreement or any other Finance Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by such Agent under or in connection with, this Agreement or
any other Finance Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Finance Document or for any failure of any Credit Party to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Finance Document, or to inspect the properties, books or records of any Credit
Party.

11.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Credit Parties), independent accountants and other experts selected by such
Agent. Each Agent may deem and treat the payee of any Term Note as the owner
thereof for all purposes unless such Term Note shall have been transferred in
accordance with Section 12.7 and all actions required by such Section in
connection with such transfer shall have been taken. Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Finance Document unless it shall first receive such advice or concurrence
of the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified by this Agreement) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Finance Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Term Loans.

11.5 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by Borrower and without limiting the
obligation of Borrower to do so), ratably according to their respective
Proportionate Shares in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought

 

75



--------------------------------------------------------------------------------

after the date upon which the Commitments shall have terminated and the Term
Loans shall have been paid in full, ratably in accordance with such
Proportionate Shares immediately prior to such date), for, and to save each
Agent harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including at any time following the
payment of the Term Loans) be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Finance Documents, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely and proximately from an Agent’s gross negligence or willful misconduct.
The agreements in this Section shall survive the payment of the Term Loans and
all other amounts payable hereunder.

11.6 Each Agent in its Individual Capacity. Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Credit Party as though such Agent were not an Agent. With respect to
its Term Loans made or renewed by it, each Agent shall have the same rights and
powers under this Agreement and the other Finance Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

11.7 Successor Agent. An Agent may resign as such upon 10 days’ notice to the
Lenders and Borrower. If an Agent shall resign as such under this Agreement and
the other Finance Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default shall have occurred and be continuing) be subject to
approval by Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the applicable Agent, and the term “Administrative Agent” or “Hermes
Agent”, as the case may be, means such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s or Hermes
Agent’s, as the case may be, rights, powers and duties as such shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Term Loans.
If no successor Agent has accepted appointment by the date that is 10 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective, and the Lenders shall
assume and perform all of the duties of such Agent hereunder until such time, if
any, as the Required Lenders appoint a successor Agent as provided for above.
After any retiring Agent’s resignation, the provisions of this Section 11.7
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Agent under this Agreement and the other Finance Documents.

 

76



--------------------------------------------------------------------------------

11.8 Withholding. To the extent required by any Applicable Law, Administrative
Agent may withhold from any payment to any Lender Party an amount equivalent to
any applicable withholding Tax. If the Internal Revenue Service or any other
Taxing Authority of the United States or other jurisdiction asserts a claim that
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender Party (because the appropriate form was not delivered,
was not properly executed, or because such Lender Party failed to notify
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding Tax ineffective, or for any other reason), or
Administrative Agent has paid over to the Internal Revenue Service or other
Governmental Authority applicable withholding Tax relating to a payment to a
Lender but no deduction has been made from such payment, such Lender Party shall
indemnify and hold Administrative Agent harmless for all amounts paid, directly
or indirectly, by Administrative Agent, as Tax or otherwise, including penalties
and interest, and including any Taxes imposed by any jurisdiction on the amounts
payable to Administrative Agent under this Section 11.8, together with all costs
and expenses (including attorneys fees and expenses). The obligation of the
Lender Parties under this Section 11.8 shall survive the payment of all
Obligations and the resignation or replacement of Administrative Agent.

11.9 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent shall receive such a
notice, such Agent shall give notice thereof to the Lenders. An Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that, unless and until such Agent shall have received
such directions, such Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

11.10 Hermes Export Credit Guarantee Documents.

11.10.1 Actions. Unless otherwise instructed in writing by the Required Lenders,
Hermes Agent (at the direction of the Required Lenders) shall, by written notice
to Hermes, issue demand notices and otherwise make claims for payment under the
Hermes Export Credit Guarantee Documents if it is entitled to do so at such time
pursuant thereto and shall exercise any and all rights and remedies available
under the Hermes Export Credit Guarantee Documents in accordance with the
provisions of this Section 11.

11.10.2 Compliance. Each Lender hereby (a) acknowledges that it will review the
Hermes Export Credit Guarantee Documents promptly following the issuance thereof
and will be familiar with the terms thereof and (b) agrees that it will
cooperate with Hermes Agent and will itself take such actions and/or refrain
from taking such actions as may be reasonably necessary to ensure (i) compliance
with the terms of the Hermes Export Credit Guarantee Documents and (ii) the
continuing validity of the Hermes Export Credit Guarantee Documents and the
ability to make claims thereunder.

 

77



--------------------------------------------------------------------------------

SECTION 12. MISCELLANEOUS

12.1 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received
(provided that any notice of Default or Event of Default provided by any Lender
Party to Borrower shall be deemed given or made when dispatched by such Lender
Party), addressed (a) in the case of Borrower and Agents, as follows, and (b) in
the case of the Lenders, as set forth in an administrative questionnaire
delivered to Administrative Agent or, in the case of a Lender that becomes a
party to this Agreement pursuant to an Assignment and Acceptance, in such
Assignment and Acceptance, or (c) in the case of any party, to such other
address as such party may hereafter notify to the other parties hereto:

 

Borrower:    Hillsboro Energy LLC   

3801 PGA Boulevard, Suite 903

Palm Beach Gardens, FL 33410

Attention: Mr. Donald Holcomb

Facsimile: (561) 626-4938

With a copy to:   

Bailey & Glasser LLP

209 Capitol Street

   Charleston, WV 25301   

Attention: Brian A. Glasser, Esq.

Facsimile: (304) 342-1110

Administrative Agent:   

Crédit Agricole Corporate and Investment Bank,

as Administrative Agent

   Structured Finance AgencyITB Middle Office Group   

1301 Avenue of the Americas

New York, New York 10019

Email: frank.tatulli@ca-cib.com

Attn: Frank Tatulli

   Attention: Ted Vandermel    With a copy to   

Crédit Agricole Corporate and Investment Bank

DAS - Debt Restructuring & Advisory Services

1301 Avenue of the Americas

  

New York, New York 10019

Email: pierre.bennaim@ca-cib.com

Attn: Pierre Bennaim

 

78



--------------------------------------------------------------------------------

Hermes Agent:   

Crédit Agricole Corporate and Investment Bank

Deutschland, Niederlassung einer französischen

  

Société Anonyme,

as Hermes Agent

Taunusanlage 14

60325 Frankfurt am Main,

Federal Republic of Germany

Attention: Jörg Redeker/Michael RieskampImad

Urf/Guido Berning

Facsimile: + 49 69 74221 201

12.2 Borrower’s Obligations Absolute. The obligation of Borrower to make
payments hereunder and to observe and perform all of its other obligations under
this Agreement are (subject to the terms of this Agreement) unconditional and
irrevocable obligations of Borrower and accordingly shall not be conditional on
performance by any Lender Party of any obligations save such as may be specified
in this Agreement as required to be performed in order to give rise to a
relevant obligation of Borrower thereunder. For certainty, Borrower’s
obligations under this Agreement shall not be conditional upon, or in any way
related to, performance by Equipment Supplier under the Equipment Supply
Agreement.

12.3 Voting.

12.3.1 Voting and Non-Voting Lenders. Subject to Section 12.3.2, in each
instance that Administrative Agent, Hermes Agent or the Lenders is or are
required to cast a vote with respect to any consent, waiver, approval,
determination, direction or other action in accordance with the Credit Documents
and an Equipment Supplier Disbursement Certificate, a vote shall be taken among
the Lenders within the period of time specified by Administrative Agent;
provided however that no Non-Voting Lender shall be entitled to participate in
any vote under this Agreement with respect to any Commitment or any Term Loan
held by such Person. Each Lender shall promptly notify Administrative Agent in
writing in the event that it is or becomes a Non-Voting Lender. The number of
votes allocated to each Lender will be calculated based on its Proportionate
Share.

12.3.2 Hermes-Directed Votes. In the event that Hermes Agent determines, in its
sole discretion, that Hermes has requested, advised, instructed or required any
Lender Party to vote in a certain manner or in favor of a certain result with
respect to any consent, waiver, approval, determination, direction or other
action or to otherwise take or refrain from taking any action relating to the
Credit Documents or an Equipment Supplier Disbursement Certificate, Hermes Agent
shall promptly notify each other applicable Lender Party of such determination,
and each such Lender Party shall, for all purposes hereunder and notwithstanding
anything herein to the contrary (other than the proviso to this Section 12.3.2),
be deemed as of the date indicated in such notification, to have cast its vote
in such manner or in favor of such result, or to have otherwise consented to
such action or inaction, and to have instructed Hermes Agent accordingly;
provided however that such deemed vote, consent or instruction may be superseded
by any actual vote, consent or instruction of all Lenders, and such superseding
action of the Lenders shall take precedence over any such deemed action. Each
Lender acknowledges that any such superseding action may cause the revocation or
termination of the Hermes Export Credit Guarantee Documents and the loss of any
and all cover and other benefits thereunder. For certainty, the indemnity of
Section 11.5 shall apply to

 

79



--------------------------------------------------------------------------------

any action or inaction of Hermes Agent taken in connection with any such
superseding vote, consent or instruction of the Lenders, except to the extent
caused by the gross negligence or willful misconduct of Hermes Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

12.3.3 Determination of Voting Percentages. The percentage of Lenders consenting
to, approving, waiving or providing direction with respect to a decision shall
be calculated as a fraction (expressed as a percentage) (a) the numerator of
which shall be the number of votes cast in favor of the proposed consent,
approval, waiver, direction or other action and (b) the denominator of which
shall be the total number of votes entitled to be cast with respect to such
matter. In the event any Lender does not cast its votes within the period of
time specified by Administrative Agent, the vote of such Lender shall be
excluded from both the numerator and denominator of the fraction described in
the preceding sentence. Any Lender that does not cast its vote hereby, or is
deemed to have cast its vote pursuant to Section 12.3.2, waives any and all
rights it may have to object to or seek relief from the decision of the Lenders
voting, or deemed to be voting, with respect to such issue and agrees to be
bound by such decision. Nothing contained in this Section 12.3.3 shall preclude
any Lender from participating in any re-voting or further voting relating to
such matter (including pursuant to the proviso to Section 12.3.2).

12.4 Amendments or Waivers.

12.4.1 No Deemed Waiver. No failure or delay of any Lender, Administrative Agent
or Hermes Agent in exercising any right or power hereunder or under any other
Finance Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce any such right or power, preclude any other
or further exercise thereof or the exercise of any other right or power. The
rights and remedies of the Lenders, Administrative Agent and Hermes Agent under
the Finance Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any
Finance Document or consent to any departure by Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.4.2, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances.

12.4.2 Consent of Certain Lenders. Neither this Agreement nor any other Finance
Document nor any provision hereof or thereof may be waived, amended or modified
except (a) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by Borrower and the Required Lenders and (b) in the case
of any other Finance Document, pursuant to an agreement or agreements in writing
entered into by each party thereto and consented to by the Required Lenders
(except where the provisions of any Finance Document expressly provide
otherwise); provided that no such agreement shall:

(A) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest (other than with respect to default
interest) on, any Term Loan without the prior written consent of each Lender
directly affected thereby;

 

80



--------------------------------------------------------------------------------

(B) extend or waive any date for payment of principal of any Term Loan
(including the Maturity Date) or reduce the amount due on any such date without
the prior written consent of each Lender adversely affected thereby;

(C) amend or modify the provisions of Section 3.3, 3.4, 3.12 or 3.13 in a manner
that would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby;

(D) amend or modify the provisions of this Section 12.4 or the definition of the
terms “Required Lenders”, “Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
prior written consent of each Lender adversely affected thereby;

(E) release the Foresight Guaranty or the Hermes Export Credit Guarantee
Documents prior to the Discharge Date without the prior written consent of each
Lender (unless otherwise permitted pursuant to the Credit Documents); or

(F) amend, modify or otherwise affect the rights or duties of Administrative
Agent or Hermes Agent hereunder without the prior written consent of
Administrative Agent or Hermes Agent, respectively, acting as such at the
effective date of such agreement.

Each Lender shall be bound by any waiver, amendment or modification authorized
by this Section and any consent by any Lender pursuant to this Section shall
bind any assignee of such Lender.

12.4.3 Hermes Export Credit Guarantee Documents. If at any time any Lender Party
or Borrower becomes aware of any circumstances that could reasonably be expected
to result in the loss of cover under the Hermes Export Credit Guarantee
Documents, either in whole or in part, such Person shall immediately inform
Hermes Agent thereof, and Borrower and Hermes Agent shall consult and negotiate
with each other to find a mutually acceptable solution which best addresses the
effect of such circumstances, including modifying or deleting the relevant
provision or otherwise amending this Agreement; provided that this
Section 12.4.3 shall not in any way limit the rights and remedies of the Lender
Parties under this Agreement upon a Hermes Export Credit Guarantee Document
failing to remain in full force and effect.

12.4.4 Certain Permitted Modifications. Notwithstanding the other provisions of
this Section 12.4, Borrower and Administrative Agent and/or Hermes Agent may
(but shall have no obligation to) amend or supplement the Credit Documents or an
Equipment Supplier Disbursement Certificate without the consent of any Lender
for the purpose of (a) curing any ambiguity, defect or inconsistency and
(b) making any change that would provide any additional rights or benefits to
the Lenders.

 

81



--------------------------------------------------------------------------------

12.5 Survival of Agreement. All covenants, agreements, representations and
warranties made by Borrower in this Agreement and the other Credit Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement (including each Equipment Supplier
Disbursement Certificate) or any other Credit Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Term Loans, the execution and delivery of the Credit Documents,
regardless of any investigation made by such Persons or on their behalf, and all
obligations of Borrower under this Agreement shall continue in full force and
effect until the Discharge Date.

12.6 Entire Agreement. This Agreement, including any agreement, document or
instrument attached hereto or referred to herein, integrates all the terms and
conditions mentioned herein or incidental hereto and supersedes all oral
negotiations and prior agreements and understandings of the parties hereto in
respect to the subject matter hereof.

12.7 Successors and Assigns.

12.7.1 Binding Effect. This Agreement shall become effective when it shall have
been executed by Borrower and the Agents and when Administrative Agent shall
have received copies hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of Borrower, each Lender Party and their respective successors
and permitted assigns, except that (a) Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or under any other Credit
Document without the prior written consent of each Lender (which consent shall
not be unreasonably withheld or delayed) and Hermes Agent (acting at the
instruction of Hermes), and any attempted assignment or transfer by Borrower
without such consent shall be null and void, and (b) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.7.3 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Lender Parties) and Indemnitees (with respect to
Section 12.8.2)) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

12.7.2 Assignments.

(A) Subject to the conditions set forth in paragraph (B) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Term Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of Borrower and Hermes Agent (acting at the instruction of
Hermes); provided that no consent of Borrower shall be required (1) for any
assignment of any Term Loan to an Eligible Assignee (other than an Approved Fund
that invests primarily in distressed assets) or (2) if an Event of Default has
occurred and is continuing.

 

82



--------------------------------------------------------------------------------

(B) Assignments shall be subject to each of the following additional conditions:

 

  (1) except in the case of an assignment to an Eligible Assignee or
anassignmentan assignment of the entire remaining amount of the assigning
Lender’s Term Loans, the amount of the Term Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to Administrative Agent)
shall not be less than $7,500,000, unless Borrower and Administrative Agent
otherwise consent; provided that no such consent of Borrower shall be required
if an Event of Default has occurred and is continuing;

 

  (2) each partial assignment of Term Loans shall be made as anassignmentan
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; and

 

  (3) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Acceptance.

(C) Subject to acceptance and recording thereof pursuant to paragraph (D) of
this Section, from and after the effective date specified in each Assignment and
Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender hereunder
shall, to the extent of the interest assigned by such Assignment and Acceptance,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.6, 3.7, 3.8 and
12.10 subject to the obligation of such Lender therein). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.7.3.

(D) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder) and any
written consent to such assignment required by paragraph (B)(1) of this Section,
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

83



--------------------------------------------------------------------------------

(E) An assignee shall not be entitled to receive any greater payment under
Sections 3.6, 3.7 or 3.8 than the applicable Lender would have been entitled to
receive with respect to the interest assigned to such assignee. An assignee
shall not be entitled to the benefits of Section 3.8 to the extent such assignee
fails to comply with Section 3.8.4 or 3.8.5, as applicable.

12.7.3 Participations.

(A) Any Lender may, without the consent of Borrower or Administrative Agent,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Term Loans owing to it); provided that
(a) such Lender’s obligations under this Agreement shall remain unchanged,
(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (c) Borrower and the Lender Parties
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument (oral or written) pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Credit Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Credit Documents; provided that (i) such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.3.1 or
paragraphs (A), (B), (C), (D) or (E) of the proviso to Section 12.4.2 that
affects such Participant and (B) no other agreement (oral or written) with
respect to such Participant may exist between such Lender and such Participant.
Subject to paragraph (B) of this Section, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.6, 3.7 or 3.8 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 12.7.2. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 2.9 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.13 as though it were a
Lender.

(B) A Participant shall not be entitled to receive any greater payment under
Section 3.6, 3.7 or 3.8 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent (which shall not be unreasonably withheld). A Participant shall
not be entitled to the benefits of Section 3.8 to the extent such Participant
fails to comply with Section 3.8.4 or 3.8.5, as applicable, as though it were a
Lender.

 

84



--------------------------------------------------------------------------------

(C) Each Lender that sells a participation shall maintain a register on which it
enters the name and address of each Participant and the principal amounts of
each Participant’s interest in the Term Loans (or other rights or obligations)
held by it (the “Participant Register”). The entries in the Participant Register
shall be conclusive, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such Term Loan (or other
right or obligation) hereunder as the owner thereof for all purposes of this
Agreement notwithstanding any notice to the contrary. Any such Participant
Register shall be available for inspection by an Agent at any reasonable time
and from time to time upon reasonable prior notice.

12.7.4 Pledge. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

12.8 Expenses; Indemnification.

12.8.1 Expenses. Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Agents in connection with the preparation
of this Agreement and the other Credit Documents and, each Equipment Supplier
Disbursement Certificate, and the documents effecting the Restructuring, or by
the Agents in connection with the administration of this Agreement (including
expenses incurred in connection with due diligence and incurred during any
workout, restructuring or negotiations in respect thereof) or in connection with
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by any Lender Party in connection with the enforcement
or protection of their rights in connection with this Agreement and the other
Credit Documents and, the Equipment Supplier Disbursement Certificates, in
connection with the Term Loans made hereunderor documents effecting the
Restructuring, including the reasonable fees, charges and disbursements of
(a) Latham & WatkinsSidley Austin LLP (counsel for Administrative Agent, Hermes
Agent and the Lenders) and (b) to the extent consistent with the internal
policies of any Lender, a single legal counsel to each such Lender, reasonable
fees, charges and disbursements of the Independent Consultants (pursuant to
agreements reasonably acceptable to Borrower, provided that no such acceptance
shall be required at any time an Event of Default shall have occurred and be
continuing) and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel for any Lender
Party (but no more than one such counsel for each Lender).

12.8.2 Indemnification. Borrower agrees to indemnify each Lender Party and each
of their respective directors, trustees, officers, employees, affiliates,
investment advisors and agents (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable and documented
counsel fees, charges and disbursements, incurred by or

 

85



--------------------------------------------------------------------------------

asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (a) the execution or delivery of this Agreement or any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereunder and the other transactions contemplated hereby, (b) the use of the
proceeds of the Term Loans or (c) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (other than claims solely as between the Lender Parties); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses result
primarily from the bad faith, gross negligence or willful misconduct of such
Indemnitee, as determined by the final judgment of a court of competent
jurisdiction. Subject to and without limiting the generality of the foregoing
sentence, Borrower agrees to indemnify each Indemnitee against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable and documented counsel or consultant
fees, charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) any
Environmental or Mining Claim to the extent related in any way to Borrower, or
(ii) any actual or alleged presence, Release or threatened Release of Hazardous
Materials at, under, on or from the Mining Facilities; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses result from the bad
faith, gross negligence or willful misconduct of such Indemnitee or any of its
Related Parties, as determined by the final judgment of a court of competent
jurisdiction. The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Credit Document, or any investigation made by or on
behalf of any Lender Party. All amounts due under this Section shall be payable
within 30 days at the written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

12.8.3 No Consequential Damages. No Indemnitee shall be liable for, and Borrower
hereby agrees not to assert any claim against any Indemnitee, on any theory of
liability, for consequential, incidental, indirect, punitive or special damages
arising out of or otherwise relating to the Credit Documents, any of the
transactions contemplated in the Credit Documents or the actual or proposed use
of the proceeds of the Term Loans.

12.8.4 Taxes Excepted. This Section 12.8 shall not apply to Taxes.

12.9 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the applicable interest rate, together with all fees and charges
that are treated as interest under Applicable Law (collectively, the “Charges”),
as provided for herein, any Credit Document or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with Applicable Law, the rate of interest payable hereunder
or any other Credit Document, together with all Charges payable to such Lender,
shall be limited to the Maximum Rate, provided that such excess amount shall be
paid to such Lender on subsequent payment dates to the extent not exceeding the
legal limitation.

 

86



--------------------------------------------------------------------------------

12.10 Reinstatement. This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of
Borrower’s obligations hereunder, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by Administrative Agent, Hermes Agent or any of the Lenders. In the
event that any payment or any part thereof is so rescinded, reduced, restored or
returned, such obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

12.11 Confidentiality. Each of each Lender Party agrees that it shall maintain
in confidence any information relating to any Credit Party and any other
Affiliate of Borrower provided to it by or on behalf of a Credit Party or any
other Affiliate of Borrower (other than information that (a) has become
generally available to the public other than as a result of a disclosure by such
party, (b) has been independently developed by such Lender Party without
violating this Section or (c) was available to such Lender Party from a third
party having, to such Person’s knowledge, no obligations of confidentiality to
any Credit Party or any other Affiliate of Borrower) and shall not reveal the
same other than to its Related Parties with a need to know or to any Person that
approves or administers the Term Loans on behalf of such Lender (so long as each
such Person shall have been instructed to keep the same confidential in
accordance with this Section), except (i) to the extent necessary to comply with
law or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (ii) as part of normal reporting or review
procedures to Governmental Authorities or the National Association of Insurance
Commissioners, (iii) to its parent companies, Affiliates or auditors (so long as
each such Person shall have been instructed to keep the same confidential in
accordance with this Section), (iv) in order to enforce its rights under any
Credit Document in a legal proceeding, (v) to any prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such Person shall agree to keep the same confidential in accordance with this
Section), (vi) to Hermes and its directors, officers, employees, agents and
advisors in connection with the Hermes Export Credit Guarantee Documents and
(vii) to Equipment Supplier and its directors, officers, employees, agents and
advisors as is deemed reasonably necessary to facilitate Equipment Supplier’s
ability to deliver the documents required to be delivered by Equipment Supplier
under the Credit Documents and each Equipment Supplier Disbursement Certificate.
In addition, the parties hereto acknowledge and agree that Hermes may, on or
following the Execution Date, publicly disclose that the closing of the
transactions contemplated herein has occurred and the identity of the parties
involved in such transactions.

12.12 Communications. Borrower hereby agrees that it will use all reasonable
efforts to provide to Administrative Agent and Hermes Agent all information,
documents and other materials that it is obligated to furnish to Administrative
Agent and Hermes Agent pursuant to this Agreement and any other Credit Document,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials (but excluding any such
communication that (a) relates to the payment of any principal or other

 

87



--------------------------------------------------------------------------------

amount due under this Agreement prior to the scheduled date therefor,
(b) provides notice of any Default or Event of Default under this Agreement or
(c) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement) by transmitting such communications in a format
reasonably acceptable to Administrative Agent and Hermes Agent at the respective
addresses referenced Section 12.1. Nothing in this Section shall prejudice the
right of any Lender Party or Borrower to give any notice or other communication
pursuant to this Agreement or any other Credit Document in any other manner
specified in this Agreement or any other Credit Document.

12.13 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

12.14 Submission To Jurisdiction; Waivers. Borrower hereby irrevocably and
unconditionally:

(i) submits for itself and its Property in any legal action or proceeding
relating to the Credit Documents to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive
generalexclusive jurisdiction of the courts of the State of New York located in
the County of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such
courtsandcourts and waives any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Borrower, as the case
may be at its address set forth in Section 12.1 or at such other address of
which Administrative Agent shall have been notified pursuant thereto;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.; and

(vi) agrees that nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Loan Party or its properties in the
courts of any jurisdiction.

 

88



--------------------------------------------------------------------------------

12.15 WAIVERS OF JURY TRIAL. BORROWER AND EACH LENDER PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

12.16 USA PATRIOT Act. The Lenders hereby notify Borrower that pursuant to the
USA Patriot Act, they are required to obtain, verify and record information that
identifies Borrower, including without limitation the name and address of
Borrower. The Lenders subject to the USA PATRIOTPatriot Act hereby notify
Borrower that pursuant to the requirements of the USA PATRIOTPatriot Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow each Lender to identify Borrower in accordance with
the USA PATRIOTPatriot Act.

12.17 Information and Reporting. The parties hereto acknowledge and consent to
Hermes Agent providing any information in connection with this Agreement and the
other Transaction Documents to Hermes and other authorities and institutions as
Hermes Agent considers necessary. The parties hereto acknowledge and consent to
each Lender fulfilling its obligations to report all cross-border payments in
accordance with §59 et. seq./69 et. seq. Aussenwirtschaftsverordnung (AWV) to
the relevant German authorities. The parties hereto acknowledge and consent to
each Lender fulfilling its obligations to make the necessary reports required of
it by §14 Kreditwesengesetz (Millionenkredite) on its own.

12.18 Third-Party Beneficiaries. This Agreement is for the benefit solely of the
parties hereto and their respective successors and permitted assigns, and
nothing herein shall give any other Person any benefit or any legal or equitable
right or remedy under this Agreement, other than as set forth in Section 12.7.1.
For certainty, Equipment Supplier shall not be a third party beneficiary of, or
be entitled to enforce, any provision of this Agreement (including
Section 2.3.2) or any other Credit Document.

12.19 Right of Subrogation by Hermes. Borrower hereby acknowledges the right of
Hermes to exercise any rights that it may now have or hereafter acquire against
Borrower or any other Credit Party that arise from the existence, payment,
performance or enforcement of Hermes’ obligations under the Hermes Export Credit
Guarantee Documents, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender Party against any Credit Party, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from any Credit Party,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, until the
Discharge Date. If Hermes shall make a payment to any Lender Party of all or any
part of the Obligations, such Lender Party shall (if requested by Hermes or
Hermes Agent) execute and deliver to Hermes appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to Hermes of an interest in the Obligations resulting
from such payment made by Hermes pursuant to the Hermes Export Credit Guarantee
Documents.

 

89



--------------------------------------------------------------------------------

12.20 Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

12.21 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.22 Counterparts. This Agreement may be executed in one or more duplicate
counterparts and when signed by all of the parties shall constitute a single
binding agreement. Delivery of an executed counterpart to this Agreement by
facsimile transmission or electronic transmission (e.g., “.pdf”) shall be as
effective as delivery of a manually signed original.

[SIGNATURE PAGES FOLLOW.]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and acknowledged by their respective officers or representatives hereunto duly
authorized, as of the date first above written.

 

HILLSBORO ENERGY LLC By:   Foresight Management LLC, in its capacity as Manager
By:  

 

Name:   Donald R. Holcomb Title:   Authorized Party

CREDIT AGREEMENT (HILLSBORO)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as Administrative Agent

By:  

 

Name:   Thomas W. Boylan Title:   Director By:  

 

Name:   Theodore Vandermel Title:   Director

CREDIT AGREEMENT (HILLSBORO)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK DEUTSCHLAND, NIEDERLASSUNG FINER
FRANZOSISCHEN SOCIETE ANONYME, as Hermes Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

CREDIT AGREEMENT (HILLSBORO)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK DEUTSCHLAND, NIEDERLASSUNG EINER
FRANZOSISCHEN SOCIETE ANONYME, as a Lender By:  

 

Name:   Title:   By:  

 

Name:   Title:  

CREDIT AGREEMENT (HILLSBORO)



--------------------------------------------------------------------------------

EXHIBIT A

TO THE CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of May 14, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Hillsboro Energy LLC, as Borrower (the “Borrower”), and the financial
institutions named therein as Lenders, Crédit Agricole Corporate and Investment
Bank, as Administrative Agent, and Crédit Agricole Corporate and Investment Bank
Deutschland, Niederlassung einer französischen Société Anonyme, as Hermes Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. The
Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows (this
“Assignment and Acceptance”):

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”, and collectively, the “Assigned Facilities”), in a principal amount
for each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Finance Document or any other instrument or
document furnished pursuant thereto or any other representation and warranty,
other than that the Assignor has not created any adverse claim upon the interest
being assigned by it hereunder and that such interest is free and clear of any
such adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower, any of its
Subsidiaries or any other obligor or the performance or observance by Borrower,
any of its Subsidiaries or any other obligor of any of their respective
obligations under the Credit Agreement or any other Finance Document or any
other instrument or document furnished pursuant hereto or thereto; and
(c) attaches any Term Notes held by it evidencing the Assigned Facilities and
(i) requests that Administrative Agent, upon request by the Assignee, exchange
the attached Term Notes for a new Term Note or Term Notes payable to the
Assignee and (ii) if the Assignor has retained any interest in the Assigned
Facility, requests that Administrative Agent exchange the attached Term Notes
for a new Term Note or Term Notes payable to the Assignor, in each case in
amounts which reflect the assignment being made hereby (and after giving effect
to any other assignments which have become effective on the Effective Date).

 

A-1



--------------------------------------------------------------------------------

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 8.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Finance Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Finance
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agents by the terms thereof together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to 3.8.4 of the
Credit Agreement.

4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to Administrative Agent for acceptance by it and recording by Administrative
Agent pursuant to the Credit Agreement, effective as of the Effective Date
(which shall not, unless otherwise agreed to by Administrative Agent be earlier
than five Business Days after the date of such acceptance and recording by
Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date,
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the applicable Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves].

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other
Finance Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

A-2



--------------------------------------------------------------------------------

7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. This Assignment and
Acceptance may be executed by one or more of the parties hereto on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page hereof by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

[Name of Assignor]     [Name of Assignee] By:         By:     Name:     Name:
Title:     Title:

Accepted and approved this         day of             , 20     :

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK DEUTSCHLAND,

NIEDERLASSUNG EINER

FRANZÖSISCHEN SOCIÉTÉ ANONYME,

as Hermes Agent

By:         By:     Name:     Name: Title:     Title: [Approved:     [Accepted
and approved this         day of             , 20     : HILLSBORO ENERGY LLC    

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as Administrative

Agent

By:   FORESIGHT MANAGEMENT LLC,       in its capacity as Manager       By:  

 

    By:  

 

Name:     Name: Title:]1     Title:]2

 

 

1  If and to the extent required by Section 12.7.2(A) of the Credit Agreement.

2  If and to the extent required by Section 12.7.2(A) of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Acceptance

Name of Assignor:                                       
                         

Name of Assignee:                                       
                        

Effective Date of Assignment:                                             

Principal Amount Assigned: $                                             

Commitment Percentage Assigned:                                    .%3

 

[Name of Assignor]     [Name of Assignee] By:  

 

    By:  

 

Name:     Name: Title:     Title:

 

 

3  Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

TO THE CREDIT AGREEMENT

FORM OF BORROWER DISBURSEMENT CERTIFICATE

[DATE]

Crédit Agricole Corporate and Investment Bank,

        as Administrative Agent

Structured Finance Agency Group

1301 Avenue of the Americas

New York, New York 10019

Attention: Ted Vandermel

 

  Re: Hillsboro Energy LLC

Ladies and Gentlemen:

We refer to the Credit Agreement, dated as of May 14, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Hillsboro Energy LLC, as Borrower (“Borrower”), and the financial
institutions named therein as Lenders, Crédit Agricole Corporate and Investment
Bank, as Administrative Agent, and Crédit Agricole Corporate and Investment Bank
Deutschland, Niederlassung einer französischen Société Anonyme, as Hermes Agent.
Terms used in this certificate (this “Disbursement Certificate”) shall have the
meaning given to them in the Credit Agreement.

The Disbursement Date of the Advance requested herein is [        ].

We hereby request the aggregate amount of $[        ] as Advances to be
disbursed hereunder in accordance with the terms and conditions of the Credit
Agreement for payment of Eligible Costs, in the following amounts:

 

1. $[        ] to pay to Equipment Supplier (in accordance with the applicable
Equipment Supplier Disbursement Certificate) up to 85% of the Contract Price
Eligible Portion;

 

2. $[        ] to reimburse Borrower for up to 85% of Borrower’s payment of a
portion of the Contract Price Eligible Portion (excluding any Pre-Closing Equity
Contributions being reimbursed under paragraph 6 below);

 

3. $[        ] to (i) reimburse Borrower for its prior payment to Hermes Agent
of up to100% of the Hermes Guarantee Fees or (ii) to be used by Borrower to
reimburse or cover Hermes Agent for its payment of up to 100% of the Hermes
Guarantee Fees;

 

4. $[        ] to pay up to 100% of Eligible Interest During Construction which
is due and payable by Borrower under the Credit Agreement;

 

B-1



--------------------------------------------------------------------------------

5. $[        ] to reimburse Borrower for up to 100% of Borrower’s payment of a
portion of the Eligible Interest During Construction then due and payable under
the Credit Agreement; and

 

6. $[        ] to reimburse Borrower for Pre-Closing Equity Contributions in
accordance with Section 4.2 of the Credit Agreement.]1

WE HEREBY CERTIFY THAT:

 

A. the proceeds of the Advances requested hereby will be applied in accordance
with the Credit Agreement;

 

B. the amounts requested to be reimbursed to Borrower pursuant to items (2),
(3)[,] [and] (5) [and (6)] represent amounts paid by Borrower to Equipment
Supplier with funds other than the proceeds of any Term Loans;

 

C. the amounts requested to be advanced under this Disbursement Certificate have
not been requested to be advanced pursuant to a previous Borrower Disbursement
Certificate;

 

D. the representations and warranties in the Credit Documents and in each
certificate, document or financial or other statement furnished thereunder or in
connection therewith (other than those which speak only as to an earlier date)
are true and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality,” “Material
Adverse Effect” or similar qualifier, in which case, it shall be true and
correct in all respects) on the date hereof as if made on the date hereof;

 

E. the Equity Contributions necessary with respect to such Advances to maintain
the Debt to Equity Ratio of 85:15 (and to constitute 15% of the aggregate amount
being paid to Equipment Supplier in connection with such Advances) are equal to
$[             ] and have been fully funded (through allocations of Pre-Closing
Equity Contributions in an amount equal to equal to $[             ] and/or
Post-Closing Equity Contributions in an amount equal to $[             ]), and
after giving effect to such Equity Contributions and the amount of the Advance
requested hereby, the Debt to Equity Ratio is not less than 85:15;

 

F. no Default or Event of Default has occurred and is continuing, and no
circumstance exists, and no change of law or regulation of any Governmental
Authority has occurred, that has had or could reasonably be expected to have a
Material Adverse Effect;

 

G. without limiting the generality of Section 12.2 of the Credit Agreement, we
irrevocably waive any right to challenge or contest our obligations to repay
such Advance (or any other Obligations) in the event that we subsequently
discover that such work had not been performed by Equipment Supplier; and

 

 

1  Only on the Closing Date.

 

B-2



--------------------------------------------------------------------------------

 

H. [delivered together with this Disbursement Certificate is] [we have requested
that Equipment Supplier deliver directly to you] a copy of the Equipment
Supplier Disbursement Certificate properly completed and duly executed by
Equipment Supplier [and an executed copy of full lien releases from Equipment
Supplier with respect to Equipment Supplier’s purchase money security interests
in the Equipment granted to Equipment Supplier in accordance with Section 3 of
the Term and Conditions to the Equipment Supply Agreement].2

 

Very truly yours, HILLSBORO ENERGY LLC By:  

 

Name: Title:

 

COPY TO:    Crédit Agricole Corporate and Investment Bank Deutschland,
Niederlassung einer französischen Société Anonyme   

Frankfurt/Main

Taunusanlage 14

60325 Frankfurt / Germany

 

 

2  Only on the Final Disbursement Date.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C-1

TO THE CREDIT AGREEMENT

FORM OF EQUIPMENT SUPPLIER DISBURSEMENT CERTIFICATE

(REQUEST FOR DISBURSEMENT TO EQUIPMENT SUPPLIER)

[DATE]

Crédit Agricole Corporate and Investment Bank,

        as Administrative Agent

Structured Finance Agency Group

1301 Avenue of the Americas

New York, New York 10019

Attention: Ted Vandermel

Hillsboro Energy LLC

3801 PGA Boulevard, Suite 903

Palm Beach Gardens, FL 33410

Attention: Mr. Donald Holcomb

 

  Re: Hillsboro Energy LLC

Ladies and Gentlemen:

We refer to (a) the Longwall Sale and Purchase Agreement, dated as of March 31,
2010 (as amended, supplemented or otherwise modified from time to time in
accordance its terms and the terms set forth in the Credit Agreement (as defined
below), the “Equipment Supply Agreement”), between Hillsboro Energy LLC
(“Hillsboro”) and Bucyrus Europe GmbH (“Equipment Supplier” or “we”), and
(b) the Credit Agreement, dated as of May 14, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Hillsboro,
and the financial institutions named therein as Lenders, Crédit Agricole
Corporate and Investment Bank, as Administrative Agent (“Administrative Agent”),
and Crédit Agricole Corporate and Investment Bank Deutschland, Niederlassung
einer französischen Société Anonyme, as Hermes Agent. Terms used in this
certificate (this “Disbursement Certificate”) shall have the meaning given to
them in the Credit Agreement.

We hereby request that Hillsboro provide to Administrative Agent a request for a
disbursement under the Credit Agreement in an amount equal to the sum of
$[             ], to be applied to the payment of a portion of the Contract
Price, to be paid by Administrative Agent to the account of Equipment Supplier
designated in Schedule 1 hereto in accordance with the Credit Agreement on
[        ].

 

C-1-4



--------------------------------------------------------------------------------

WE HEREBY CERTIFY THAT:

 

A. (i) the aggregate of all amounts previously paid to Equipment Supplier,
together with amounts to be paid pursuant to this Disbursement Certificate,
under the Equipment Supply Agreement to pay a portion of the Contract Price is
equal to $[            ], and of such amount, $[         ] in the aggregate has
been paid for goods or services originating from the United States;1

 

B. the amounts requested to be paid under this Disbursement Certificate have not
been the subject of a previous Equipment Supplier Disbursement Certificate;

 

C. the Equipment Supply Agreement is in full force and effect and neither we nor
Borrower is in default or breach of any term set forth in the Equipment Supply
Agreement;

 

D. to the best of our knowledge, the Hermes Export Credit Guarantee Documents
(i) are in full force and effect, (ii) are not the subject of a dispute that
potentially affects the validity or coverage of the guarantees thereunder, and
(iii) will apply to the Advance requested by Borrower and interest thereon
during the period that the Advance is outstanding, and there is no outstanding
notice from Hermes requesting, advising, instructing or requiring the Lenders to
suspend the making of Advances;

 

E. we have performed the work under the Equipment Supply Agreement corresponding
to the amount requested in paragraph 1 above and such amount is due and payable
to us pursuant to the Equipment Supply Agreement;

 

F. we have received from Borrower an amount equal to $[             ]2 as
partial payment of the amount due and payable pursuant to the Equipment Supply
Agreement;

 

G. all relevant approvals (including export licenses where appropriate) from any
relevant government and other authority in the country of origin of any goods
delivered and services rendered under the Equipment Supply Agreement have been
obtained and are in full force and effect; and

 

H. delivered together with this Disbursement Certificate [are][is] the
following:

 

  (a) a copy of the invoice[s] from Equipment Supplier, in the form required
pursuant to the Equipment Supply Agreement, evidencing the amounts specified in
paragraphs 1 and 2 above;

 

  (b) a copy of Equipment Supplier’s bank statement of account evidencing the
payment of amounts specified in paragraph F above[;] [and]

 

  (c) [a copy of any other document required to be delivered under the Equipment
Supply Agreement.]

 

 

1  Administrative Agent to calculate and confirm that Debt to Equity Ratio does
not exceed 85:15.

2  Administrative Agent to calculate and confirm that this amount is equal to no
less than 15% of the amount due and payable under the Equipment Supply Agreement
constituting the Contract Price Eligible Portion.

 

C-1-5



--------------------------------------------------------------------------------

Very truly yours, BUCYRUS EUROPE GMBH By:  

 

Name: Title:

 

Copy to:    Crédit Agricole Corporate and Investment Bank Deutschland,
Niederlassung einer französischen Société Anonyme    Frankfurt/Main   
Taunusanlage 14    60325 Frankfurt / Germany

 

C-1-6



--------------------------------------------------------------------------------

Schedule I

to Equipment Supplier Disbursement Certificate

PAYMENT INSTRUCTIONS OF EQUIPMENT SUPPLIER

 

                    Total Payment Amount: $    [                 ]
                    Bank:    [                 ]                     Account
No.:    [                 ]                     ABA No.:    [                 ]
                    Account Name:    [                 ]
                    Reference:    [                 ]

 

C-1-7

 



--------------------------------------------------------------------------------

EXHIBIT C-2

TO THE CREDIT AGREEMENT

FORM OF EQUIPMENT SUPPLIER DISBURSEMENT CERTIFICATE

(CONFIRMATION OF REIMBURSEMENT TO BORROWER)

[DATE]

Crédit Agricole Corporate and Investment Bank,

        as Administrative Agent

Structured Finance Agency Group

1301 Avenue of the Americas

New York, New York 10019

Attention: Ted Vandermel

Hillsboro Energy LLC

3801 PGA Boulevard, Suite 903

Palm Beach Gardens, FL 33410

Attention: Mr. Donald Holcomb

 

  Re: Hillsboro Energy LLC

Ladies and Gentlemen:

We refer to (a) the Longwall Sale and Purchase Agreement, dated as of March 31,
2010 (as amended, supplemented or otherwise modified from time to time in
accordance its terms and the terms set forth in the Credit Agreement (as defined
below), the “Equipment Supply Agreement”), between Hillsboro Energy LLC
(“Hillsboro”) and Bucyrus Europe GmbH (“Equipment Supplier” or “we”), and
(b) the Credit Agreement, dated as of May 14, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Hillsboro,
and the financial institutions named therein as Lenders, Crédit Agricole
Corporate and Investment Bank, as Administrative Agent (“Administrative Agent”),
and Crédit Agricole Corporate and Investment Bank Deutschland, Niederlassung
einer französischen Société Anonyme, as Hermes Agent. Terms used in this
certificate (this “Disbursement Certificate”) shall have the meaning given to
them in the Credit Agreement.

In connection with Borrower’s request for reimbursement of Borrower’s payment of
a portion of the Contract Price and a portion of the Contract Price pursuant to
the Borrower Disbursement Certificate dated [        ] and attached hereto as
Schedule I (the “Borrower Disbursement Certificate”), WE HEREBY CERTIFY THAT:

 

A. (i) Equipment Supplier has duly received 100% of the amount for which the
Borrower asks to be reimbursed pursuant to item[s] (2) [and (6)]1 of the
Borrower Disbursement Certificate and (ii) the amounts to be reimbursed to
Borrower pursuant to such item[s] (2) [and (6)]2 have not been the subject of a
previous Equipment Supplier Disbursement Certificate;

 

 

1  Only on the Closing Date

2  Only on the Closing Date.

 

C-2-1



--------------------------------------------------------------------------------

B. (i) the aggregate of all amounts previously paid, together with amounts to be
paid pursuant to this Disbursement Certificate, under the Equipment Supply
Agreement to pay a portion of the Contract Price is equal to $[            ],
and of such amount, $[            ] in the aggregate has been paid for goods or
services originating from the United States;3

 

C. each Equipment Supply Agreement is in full force and effect and neither we
nor Borrower is in default or breach of any term set forth in the Equipment
Supply Agreement;

 

D. to the best of our knowledge, the Hermes Export Credit Guarantee Documents
(as defined in the Credit Agreement) (i) are in full force and effect, (ii) are
not the subject of a dispute that potentially affects the validity or coverage
of the guarantees thereunder, and (iii) will apply to the Advance requested by
Borrower and interest thereon during the period that the Advance is outstanding,
and there is no outstanding notice from Hermes requesting, advising, instructing
or requiring the Lenders to suspend the making of Advances;

 

E. we have performed the work under the Equipment Supply Agreement corresponding
to the amounts set forth in the Borrower Disbursement Certificate attributable
to amounts paid pursuant to the Equipment Supply Agreement;

 

F. all relevant approvals (including export licenses where appropriate) from any
relevant government and other authority in the country of origin of any goods
delivered and services rendered under the Equipment Supply Agreement have been
obtained and are in full force and effect; and

 

G. delivered together with this Disbursement Certificate are the following:

 

  (i) a copy of the invoice[s] from Equipment Supplier, in the form required
pursuant to the Equipment Supply Agreement, with respect to the amounts
described in paragraph (A) above;

 

  (ii) a copy of the documentation evidencing payment of the amounts described
in paragraph (A) above (including Equipment Supplier’s bank statement of account
evidencing such payment)[;] [and]

 

 

3  Administrative Agent to calculate and confirm that Debt to Equity Ratio does
not exceed 85:15.

 

C-2-2



--------------------------------------------------------------------------------

  (iii) [a copy of any other document required to be delivered under the
Equipment Supply Agreement.]

 

Very truly yours, BUCYRUS EUROPE GMBH By:  

 

Name: Title:

 

Copy to:    Crédit Agricole Corporate and Investment Bank Deutschland,
Niederlassung einer französischen Société Anonyme    Frankfurt/Main   
Taunusanlage 14    60325 Frankfurt / Germany

 

C-2-3



--------------------------------------------------------------------------------

Schedule I

to Equipment Supplier Disbursement Certificate

BORROWER DISBURSEMENT CERTIFICATE

[See attached.]

 

C-2-4



--------------------------------------------------------------------------------

EXHIBIT D

TO THE CREDIT AGREEMENT

FORM OF TERM NOTE

PROMISSORY NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$[                 ]    New York, New York    Date:               ,         

FOR VALUE RECEIVED, the undersigned, HILLSBORO ENERGY LLC, a Delaware limited
liability company (“Borrower”), hereby unconditionally promises to pay to
[                     ] (the “Lender”) or its registered assigns at the office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, on theMaturitythe Maturity
Date the principal amount of (a) $[                     ], or, if less, (b) the
aggregate unpaid principal amount of all Loans made by the Lender to Borrower
under the Credit Agreement. The principal amount shall also be paid in the
amounts and on the dates specified in Sections 3.2 and 3.4 of the Credit
Agreement. Borrower further agrees to pay interest in like money at such office
specified in the Credit Agreement on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 3.1
of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Loan made pursuant to
the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof and each continuation thereof. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of Borrower in respect of any Term Loan.

This Note (a) is one of the promissory notes relating to Term Loans referred to
in the Credit Agreement, dated as of May 14, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Hillsboro
Energy LLC, as Borrower (the “Borrower”), and the financial institutions named
therein as Lenders, Crédit Agricole Corporate and Investment Bank, as
Administrative Agent, and Crédit Agricole Corporate and Investment Bank
Deutschland, Niederlassung einer französischen Société Anonyme, as Hermes Agent,
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.

 

D-1



--------------------------------------------------------------------------------

Upon the occurrence of any one or more Events of Default, all principal and
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind, except as expressly set forth
in the Credit Agreement.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 12.7 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

HILLSBORO ENERGY LLC By:  

 

Name: Title:

 

D-2



--------------------------------------------------------------------------------

Schedule A

to Promissory Note

TERM LOANS AND REPAYMENTS OF TERM LOANS

 

Date

   Amount of Term Loans    Amount of Principal of
Term Loans Repaid    Unpaid Principal
Balance of Term Loans    Notation Made By

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

TO THE CREDIT AGREEMENT

FORM OF CERTIFICATE OF NON-U.S. LENDER

CERTIFICATE OF NON-U.S. LENDER

Date:               ,         

Crédit Agricole Corporate and Investment Bank,

as Administrative Agent

Structured Finance Agency Group

1301 Avenue of the Americas

New York, New York 10019

Attention: Ted Vandermel

Hillsboro Energy LLC

3801 PGA Boulevard, Suite 903

Palm Beach Gardens, FL 33410

Attention: Mr. Donald Holcomb

 

  Re: Hillsboro Energy LLC

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of May 14, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Hillsboro Energy LLC, as Borrower (the “Borrower”), and the financial
institutions named therein as Lenders, Crédit Agricole Corporate and Investment
Bank, as Administrative Agent, and Crédit Agricole Corporate and Investment Bank
Deutschland, Niederlassung einer französischen Société Anonyme, as Hermes Agent.
Capitalized terms used but not otherwise defined in this certificate shall have
the meanings assigned to such terms in the Credit Agreement.

[Insert name of institution] (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 3.8.4 of the Credit Agreement. The Non-U.S.
Lender hereby represents and warrants that:

 

1. The Non-U.S. Lender is the sole record and beneficial owner of the Term Loans
or the obligations evidenced by note(s) issued pursuant to Section 2.7.3 of the
Credit Agreement in respect of which it is providing this certificate.

 

E-1



--------------------------------------------------------------------------------

2. The Non-U.S. Lender is not a “bank” for purposes of Section 871(h) or
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”). In
this regard, the Non-U.S. Lender further represents and warrants that:

 

  (a) The Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

  (b) The Non-U.S. Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements.

 

3. The Non-U.S. Lender is not a 10-percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code; and

 

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

[SIGNATURE PAGE FOLLOWS]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER] By:  

 

Name: Title:

 

E-3



--------------------------------------------------------------------------------

Exhibit C

Conformed Foresight Guaranty

[Please see attached.]

 

Exhibit C



--------------------------------------------------------------------------------

CONFORMED GUARANTY

 

 

 

GUARANTY

by

FORESIGHT ENERGY LLC,

as Guarantor,

in favor of

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Administrative Agent,

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK DEUTSCHLAND,

NIEDERLASSUNG EINER FRANZÖSISCHEN SOCIÉTÉ ANONYME,

as Hermes Agent

Dated as of May 27, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTSTABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS; INTERPRETATION

     5   

1.1

  Defined Terms      5   

1.2

  Rules of Interpretation      15   

SECTION 2. GUARANTY

     16   

2.1

  Guaranty; Limitation of Liability      16   

2.2

  Guaranty Absolute      16   

2.3

  Waivers and Acknowledgments      18   

2.4

  Subrogation      18   

2.5

  Subordination      19   

2.6

  Continuing Guaranty; Assignments      19   

SECTION 3. REPRESENTATIONS AND WARRANTIES

     20   

3.1

  Existence; Compliance with Law      20   

3.2

  Power; Authorization; Enforceability      20   

3.3

  No Conflict      20   

3.4

  Ownership      20   

3.5

  Financial Information      20   

3.6

  No Litigation      21   

3.7

  No Default      21   

3.8

  Accuracy of Information, etc.      21   

3.9

  Taxes      21   

3.10

  Investment Company Act      21   

3.11

  Solvency      21   

3.12

  Foreign Assets Control Regulations      22   

3.13

  Knowledge of Borrower      22   

3.14

  Substantial Benefit      22   

SECTION 4. COVENANTS

     22   

4.1

  Financial Statements      22   

4.2

  Compliance with Law      24   

4.3

  Fundamental Changes      24   

4.4

  Maintenance of Existence      24   

4.5

  Consolidated Interest Coverage Ratio      24   

4.6

  Senior Secured Leverage Ratio      24   

4.7

  [Reserved]      25   

4.8

  Certification of Compliance with Financial Covenants      25   



--------------------------------------------------------------------------------

SECTION 5. MISCELLANEOUS

     25   

5.1

  Notices      25   

5.2

  Termination or Release      26   

5.3

  Successors and Assigns      26   

5.4

  Waivers; Amendment      27   

5.5

  Entire Agreement      27   

5.6

  GOVERNING LAW      27   

5.7

  Submission To Jurisdiction; Waivers      27   

5.8

  WAIVERS OF JURY TRIAL      27   

5.9

  Limitation of Liability      28   

5.10

  Third-Party Beneficiaries      28   

5.11

  Rights of Administrative Agent and Hermes Agent      28   

5.12

  Rights of Hermes      28   

5.13

  Consent and Acknowledgement      28   

5.14

  Headings      28   

5.15

  Severability      28   

5.16

  Counterparts      28   

5.17

  USA Patriot Act      29   

 

3



--------------------------------------------------------------------------------

This GUARANTY, dated as of May 27, 2011 (this “Guaranty”), is made by FORESIGHT
ENERGY LLC, a Delaware limited liability company (“Guarantor”), in favor of
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as Calyon New York
Branch), not in its individual capacity but solely in its capacity as
administrative agent for the Lenders (in such capacity, together with its
successors appointed pursuant to the Credit Agreement, “Administrative Agent”)
for the benefit of each of the Lenders, and CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK DEUTSCHLAND, NIEDERLASSUNG EINER FRANZÖSISCHEN SOCIÉTÉ ANONYME
(formerly known as CALYON Deutschland Niederlassung einer französischen Société
Anonyme), not in its individual capacity but solely in its capacity as Hermes
agent (in such capacity, together with its successors appointed pursuant to the
Credit Agreement, “Hermes Agent”). Capitalized terms used in this Guaranty have
the meanings assigned to them in Section 1.1 below.

RECITALS

WHEREAS, Hillsboro Energy LLC (“Borrower”) (a) is undertaking the development,
design, construction and operation of the Deer Run Mine and (b) on March 31,
2010, Borrower and Bucyrus Europe GmbH (“Equipment Supplier”) entered into the
Longwall Sale and Purchase Agreement (the “Equipment Supply Agreement”) to,
together, effect the purchase by Borrower and the sale by Equipment Supplier of
one longwall mining unit and related equipment to be used in connection with the
construction of the Deer Run Mine;

WHEREAS, Borrower has entered into that certain Credit Agreement, dated as of
May 14, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), with the lenders from time
to time party thereto (collectively, the “Lenders”), Administrative Agent and
Hermes Agent, in order to finance its obligations under the Equipment Supply
Agreement and other obligations related thereto;

WHEREAS, (a) Borrower is a wholly-owned, direct Subsidiary of Guarantor and
(b) Guarantor will derive substantial direct and indirect benefit from the
execution and delivery of the Credit Agreement and each other Credit Document
and the making of loans and extensions of credit contemplated thereby;

WHEREAS, effective concurrently with the effectiveness of the Fourth Amendment
to Credit Agreement (the “Fourth Amendment”) on the date hereof, Guarantor has
agreed to guarantee the payment and performance of all Guaranteed Obligations
for the benefit of Administrative Agent, for and on behalf of the Lenders, and
Hermes Agent; and

WHEREAS, it is a condition precedent to the occurrence of the effectiveness of
the Fourth Amendment that Guarantor shall have executed this Guaranty.

NOW, THEREFORE, in consideration of the foregoing premises and the agreements,
provisions and covenants herein contained, and to induce the Lenders to enter
into continue the Term Loans on the terms set forth in the Credit Agreement and
to make the Term Loans and extend the credit contemplated thereby, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

SECTION 1. DEFINITIONS; INTERPRETATION

1.1 Defined Terms. Each capitalized term used and not otherwise defined herein
(including in the preamble and recitals hereto) shall have the meaning assigned
to such term (whether directly or by reference to another agreement or document)
in the Credit Agreement. In addition to the terms defined in the Credit
Agreement, the following terms used herein (including in the preamble and
recitals hereto) shall have the following meanings:

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Administrative Agent” is defined in the introductory paragraph of this
Guaranty.

“Borrower” is defined in the Recitals.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto in accordance with GAAP, reflected as additions to property,
plant or equipment on a balance sheet of such Person; provided, that Capital
Expenditures for the Guarantor and its Subsidiaries shall not include
expenditures on capital items acquired in a transaction where the purchaser has
acquired all or substantially all of the assets of a seller or a line of
business of such person or all of the Capital Stock of a Person. For purposes of
this definition, the purchase price of equipment that is purchased substantially
concurrently with the trade-in of existing equipment with the proceeds of any
non-ordinary course asset sales (provided, that the purchase is made within 180
days after the sale) or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time, the proceeds of such asset sale or the amount of
such insurance proceeds, as the case may be.

“Capital Lease Obligations” means, with respect to any Person, as of any date of
determination, the aggregate liability of such Person under Financing Leases
reflected on a balance sheet of such Person under GAAP as of such date of
determination; provided, however, that “Capital Lease Obligations” shall not
include any former operating leases which are treated as capital leases solely
as a result of any change in GAAP from that in effect as of December 15, 2011.

“Cash Equivalents” means any of the following types of investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 24 months from the date of acquisition
thereof; provided, that the full faith and credit of the United States of
America is pledged in support thereof;

 

5



--------------------------------------------------------------------------------

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a lender under the A&R
Foresight Energy Credit Agreement or (B) is organized under the lawsLaws of the
United States of America, any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
lawsLaws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than twelve (12) months
from the date of acquisition thereof;

(c) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clauseclauses (a), (b), and
(f) entered into with any financial institution meeting the qualifications
specified in clause (b) above;

(d) commercial paper issued by any Person organized under the lawsLaws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(e) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by
Guarantor);

(f) readily marketable direct obligations issued by any state or commonwealth of
the United States or any political subdivision or taxing authority thereof
having an Investment Grade Rating from either Moody’s or S&P with maturities of
12 months or less from the date of acquisition;

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three categories by S&P
or Moody’s; and

(h) shares of investments companies registered under the Investment Company Act
of 1940, substantially all of the investments of which are one or more of the
types of securities described in clauses (a) through (g) of this definition.

“Change of Control Litigation”means that certain action commenced by Wilmington
Savings Fund Society, FSB, in its capacity as indenture trustee in respect of
the Senior Notes (as defined in the A&R Foresight Energy Credit Agreement)
against the Guarantor and certain other Persons in the Court of Chancery of the
State of Delaware (the “Chancery Court”) on August 17, 2015 and identified as
Case No. 11059-VCL alleging that a “change of control”

 

6



--------------------------------------------------------------------------------

had occurred in respect of the Senior Notes and resulting in the issuance of a
Memorandum Opinion by the Chancery Court on December 4, 2015 concluding, among
other things, that a change of control had occurred in respect of the Senior
Notes, including any other actions or proceedings substantially similar to the
foregoing or related thereto or the consequences resulting therefrom.

“Consolidated” means, when used to modify a financial term, test, statement or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person or its
Subsidiaries.

“Consolidated Cash Interest Charges” means, for any period, for Guarantor and
its Subsidiaries on a Consolidated basis, the sum of all interest expense and
letter of credit fees and commissions of Guarantor and its Subsidiaries in
connection with borrowed money or other extensions of credit, in each case, to
the extent treated as interest in accordance with GAAP and payable in cash. For
the avoidance of doubt, for purposes of this definition, any interest
attributable to any Excluded Sale LeasebackSale-Leaseback Obligations shall be
excluded from Consolidated Cash Interest Charges.

“Consolidated EBITDA” means, for any Person as of the last day of any period,
Consolidated Net Income for such period:

(a) plus, without duplication, the following for such Person and its Restricted
Subsidiaries for such period to the extent deducted in calculating Consolidated
Net Income:

(i) federal state, local and foreign income tax expense for such period;

(ii) non-cash compensation expense;

(iii) losses on discontinued operations;

(iv) Consolidated Interest Expense;

(v) depreciation, depletion and amortization of property, plant, equipment and
intangibles;

(vi) debt extinguishment costs and expenses (including any costs or expenses in
connection with the Transactions and the redemption of the Exchangeable Notes in
accordance with their terms), refinancing of existing outstanding indebtedness
of Guarantor and the Subsidiary Guarantors and the payment of the fees and
expenses incurred in connection with any such refinancing);

(vii) other non-cash charges (including (x) non-cash minority interest expense
consisting of income attributable to minority interests of third parties in any
non-wholly owned Subsidiary (except to the extent of dividends paid on Capital
Stock held by third parties) and (y) FASB ASC 360-10 writedowns, but excluding
any non-cash charge which requires an accrual of, or a cash reserve for,
anticipated cash charges for any future period);

 

7



--------------------------------------------------------------------------------

(viii) the excess, if any, of reclamation and remediation obligation expenses
determined in accordance with GAAP over reclamation and remediation
obligationsobligation cash payments (it being understood that reclamation and
remediation obligation expenses may not be added back under any other clause in
this definition);

(ix) the amount of any unusual or non-recurring restructuring or similar charges
(which, for the avoidance of doubt, shall include actually incurred costs, fees
and expenses (including fees and expenses of restructuring and other advisors)
in connection with the Transactions, the Change of Control Litigation, the
exercise of the Murray Option, the exercise of the Murray Purchase, any
redemption of the Exchangeable Notes, any unusual or non-recurring restructuring
of the Guarantor and its Subsidiaries and transactions related to any of the
foregoing, retention, severance, systems establishment costs or excess pension,
other post-employment benefits, black lung settlement, curtailment or other
excess charges); provided that any determination of whether a charge is unusual
or non- recurringnon-recurring shall be made by a Financial Officer of Guarantor
pursuant to such officer’s good faith judgment;

(x) transaction costs, fees and expenses in connection with any acquisition or
issuance of Indebtedness or Capital Stock (whether or not successful) by
Guarantor or any of its Restricted Subsidiaries; and

(xi) any net losses of any Restricted Subsidiary to the extent such net loss
would otherwise be required to be capitalized according to GAAP;

provided, that, with respect to any Restricted Subsidiary of such Person, the
foregoing such items will be added only to the extent and in the same proportion
that such Restricted Subsidiary’s net income was included in calculating
Consolidated Net Income.

(b) minus, without duplication, the following for such Person and its Restricted
Subsidiaries for such period to the extent added in calculating Consolidated Net
Income:

(i) federal state, local and foreign income tax benefit for such period;

(ii) gains on discontinued operations;

(iii) all non-cash items increasing Consolidated Net Income for such Person for
such period (including the accretion of sales or purchase contracts);

 

8



--------------------------------------------------------------------------------

(iv) the excess, if any, of asset retirement obligations cash payments over
asset retirement obligations expenses determined in accordance with GAAP (it
being understood that asset retirement cash payments need not be added back
under any other clause in this definition);

(v) all cash payments actually made by such Person and its Restricted
Subsidiaries during such period relating to non-cash charges that were added
back in determining Consolidated EBITDA in any prior period; and

(vi) all unusual or non-recurring gains.

Notwithstanding anything in this definition to the contrary, no management fees,
monitoring fees and all other similar fees paid or payable by the Guarantor or
any Restricted Subsidiary thereof to, or owed by the Guarantor and/or any
subsidiary guarantor under the A&R Foresight Energy Credit Agreement to, any
affiliate thereof at any time shall be added back in calculating, or shall
otherwise increase, Consolidated EBITDA at any time.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Guarantor and its Restricted Subsidiaries on a Consolidated basis, the sum
of (a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including obligations under the Revolving
FacilityA&R Foresight Energy Credit Agreement, the Credit Agreement and the
Sugar Camp Credit Agreement) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments and obligations in respect
of Disqualified Equity Interests, (b) all direct obligations arising under
standby letters of credit (other than with respect to Designated Letters of
Credit) and similar instruments to the extent drawn and not reimbursed by the
Guarantor, (c) all obligations in respect of the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and not overdue for more than 90 days, and (ii) obligations
under coal leases which may be terminated at the discretion of the lessee),
(d) Attributable Indebtedness in respect of Capital Lease Obligations other than
Excluded Sale-Leaseback Obligations, (ed) amounts due under Permitted
Securitization Programs (whether or not on the balance sheet of the Guarantor or
its Restricted Subsidiaries) and (fe) the Swap Termination Value that (excluding
for this purpose clause (b) of such definition) that is due and payable by the
Guarantor and its Restricted Subsidiaries under any Hedging Agreement that has
not been closed out. Notwithstanding anything herein to the contrary, the
following shall not constitute “Consolidated Funded Indebtedness” for purposes
of this Agreement: (i) any Excluded Sale-Leaseback Obligations, (ii) any
non-recourse indebtedness of any “variable interest entity” (or similar special
purpose entity) and/or (iii) any lease or similar agreement by and among the
Guarantor or a subsidiary guarantor under the A&R Foresight Energy Credit
Agreement and any Affiliate.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior
consecutive fiscal quarters ending as of the date of the financial statements
most recently delivered by Guarantor pursuant to Section 6.01(a) or (b), as
applicable, to (b) Consolidated Cash Interest Charges for such period.

 

9

 



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for Guarantor and its Restricted
Subsidiaries on a Consolidated basis, Consolidated Cash Interest Charges plus,
to the extent incurred, accrued or payable by Guarantor or any of its Restricted
Subsidiaries, without duplication: (a) interest expense attributable to
Financing Leases, (b) imputed interest with respect to Attributable
Indebtedness, (c) amortization of debt discount and debt issuance costs,
(d) capitalized interest, (e) non-cash interest expense, (f) any of the above
expenses with respect to Indebtedness of another Person guaranteed by Guarantor
and its Restricted Subsidiaries or secured by a Lien on the assets of Guarantor
and its Restricted Subsidiaries and (g) any interest, premiums, fees, discounts,
expenses and losses on the sale of accounts receivable (and any amortization
thereof) payable by Guarantor and of its Restricted Subsidiaries in connection
with any Permitted Securitization Program, and any yields or other charges or
other amounts comparable to, or in the nature of, interest payable by Guarantor
or any of its Restricted Subsidiaries under any Permitted Securitization
Program. Consolidated Interest Expense shall be determined for any period after
giving effect to any net payments made or received and costs incurred by
Guarantor or any of its Restricted Subsidiaries with respect to any related
interest rate Hedging Agreements. For the avoidance of doubt, for purposes of
this definition, any non-cash interest attributable to any Excluded
Sale-Leaseback Obligations shall be excluded.

“Consolidated Net Income” means, for any period, for Guarantor and its
Restricted Subsidiaries on a Consolidated basis, the net income (or net loss) of
Guarantor and its Restricted Subsidiaries for that period, determined in
accordance with GAAP” (after reduction for minority interests in Subsidiaries);
provided, that the following (without duplication) will be excluded in computing
Consolidated Net Income:

(a) the net income (or loss) of any subsidiary of the Guarantor and its
Subsidiariesthat is not a Restricted Subsidiary, except to the extent of
dividends or other distributions actually paid in cash to Guarantor and its
Subsidiaries during such period;

(b) the net income (or loss) of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of its net income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or in similar
distributions has been legally waived;

(c) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to asset sales, other dispositions or the
extinguishment of debt, in each case other than in the ordinary course of
business;

(d) any net after-tax extraordinary non-recurring gains or losses; and

(e) the cumulative effect of a change in accounting principles.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Leverage Ratio”means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness minus the sum of all Unrestricted
Cash, Cash Equivalents and short term marketable debt securities of Guarantor or
any Subsidiary Guarantor that in the aggregate exceed $20,000,000 as of the date
of the financial statements most recently delivered by Guarantor pursuant to
Section 4.1(i) or (ii), as applicable, to (b) Consolidated EBITDA for the period
of the four consecutive fiscal quarters ending as of the date of such financial
statements.

Notwithstanding anything in this definition to the contrary, management fees,
monitoring fees and all other similar fees paid or payable by the Guarantor or
any Restricted Subsidiary thereof to, or owed by the Guarantor and/or any
subsidiary guarantor under the A&R Foresight Energy Credit Agreement to, any
affiliate thereof at any time shall not be excluded in calculating, or shall
otherwise increase, Consolidated Net Income at any time.

“Credit Agreement” is defined in the Recitals.

“Designated Letters of Credit” means letters of credit issued in the ordinary
course of business with respect to mine reclamation, workers’ compensation and
other employee benefit liabilities.

“Disqualified Equity Interests” means any Capital Stock which, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Term Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date; provided, that, if such Capital Stock is issued
pursuant to a plan for the benefit of employees of Guarantor or any of its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Equity Interests solely because it may be required to be
repurchased by Guarantor or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Equipment Supplier” is defined in the Recitals.

“Equipment Supply Agreement” is defined in the Recitals.

“Excluded Sale-Leaseback Obligations” means obligations in respect of sale
leaseback transactions between any of Guarantor or its Restricted Subsidiaries
and certain Affiliates of Guarantor entered into in the ordinary course of
business and that would be characterized as sale leaseback transactions solely
because of the continuing involvement of such Affiliate in mining related to
such leases.

 

11



--------------------------------------------------------------------------------

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“Fourth Amendment” is defined in the Recitals.

“General Partner” means Foresight Energy GP, LLC, a Delaware limited liability
company, and any of its successors or assigns that is the general partner of the
MLP from time to time.

“Guaranteed Obligations” is defined in Section 2.1(a).

“Guarantor” is defined in the introductory paragraph of this Guaranty.

“Guarantor Collateral” means the collateral pledged by Guarantor and its
Subsidiaries to, and subject to Liens in favor of, Citibank, N.A. and its
successors or assigns as collateral agent under the A&R Foresight Energy Secured
Facility.

“Guaranty” is defined in the introductory paragraph of this Guaranty.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Obligations of such Person for borrowed money and all Obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all Obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments issued for the account of such Person;

(c) net Obligations of such Person under any Hedging Agreement;

(d) all Obligations of such Person to pay the deferred purchase price of
property or services (other than trade liabilities not overdue for more than 90
days incurred in the ordinary course of business and payable in accordance with
customary practices);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations;

(g) Disqualified Equity Interests of such Person;

 

12



--------------------------------------------------------------------------------

(h) without duplication, all guarantees of any of the items listed in (a)
through (g) and item (i) in this definition; and

(i) all indebtedness and other payment Obligations referred to in clauses (a)
through (h) above of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such person is liable
therefor as a result of such Person’s ownership interest in such entity or
otherwise, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor. The amount of any net obligation under any Hedging
Agreement on any date shall be deemed to be the Swap Termination Value thereof
as of such date. The amount of any Capital Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
equivalent) by Moody’s and BBB- (or equivalent) by S&P, or an equivalent rating
by any other nationally recognized statistical rating agency selected by
Guarantor and reasonably acceptable to Administrative Agent.

“Lenders” is defined in the Recitals.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Murray Group” means Murray Energy, an Affiliate of Murray Energy or a group of
Persons which includes Murray Energy or any of its Affiliates.

“Murray Option” means the option to purchase 46% of the voting interests of the
General Partner.

“Murray Purchase” means the purchase by or on behalf of the Murray Group,
potentially effected in combination with a redemption of the Exchangeable Notes
by the issuers thereof, of all (but not less than all (unless in combination
with a concurrent redemption)) of the outstanding Exchangeable Notes on or
before October 2, 2017 for cash at a price equal to 100% of the principal amount
of the Exchangeable Notes plus accrued interest to (but excluding) the date of
such purchase.

“Permitted Securitization Program” means any receivables securitization program
pursuant to which Guarantor or any of its Subsidiaries sells accounts receivable
and related receivables; provided that with respect to any Permitted
Securitization Program (a) such Permitted Securitization Program must qualify as
a “Securitization” hereunder and (b) the Investment made by Guarantor or any
Subsidiary in any newly formed Subsidiary to effectuate such Permitted
Securitization Program must be no greater than is customary for transactions of
this type of similar sizes.

 

13



--------------------------------------------------------------------------------

“Post-Petition Interest” is defined in Section 2.5.2.

“Revolving Facility” means that certain Credit Agreement dated as of August 12,
2010 by and among Guarantor, the lenders party thereto from time to time,
Citibank, N.A., as administrative agent, collateral agent and swing line lender,
and the other agents and arrangers party thereto from time to time, as the same
may be amended, restated, amended and restated, modified, supplemented or
replaced by a reasonable equivalent thereof from time to time.

“Restricted Subsidiaries” means, with respect to the Guarantor, its “Restricted
Subsidiaries” as defined in the A&R Foresight Energy Credit Agreement.

“S&P” means Standard & Poor’sPoor’s Ratings Services, a division of The McGraw-
Hill Companies, Inc., and any successor thereto.

““SCH Completion”” means the time at which the Sugar Camp and Hillsboro mines
have both completed the initial pass of the coal face with their longwall
systems, as certified in writing by the Guarantor.

“Securitization” means any transaction or series of transactions entered into by
the Guarantor or any of its Subsidiaries pursuant to which the Guarantor or such
Subsidiary, as the case may be, sells, conveys, assigns, grants an interest in
or otherwise transfers to a Subsidiary, any assets (and/or grants a security
interest in such assets transferred or purported to be transferred to such
Subsidiary) without recourse other than those that are standard in such a
transaction, and in which the Subsidiary obtaining the assets finances the
acquisition of such assets with (a) cash, (b) the issuance to the Guarantor of
the debt or equity interests issued by the Subsidiary obtaining the assets, or
(c) proceeds from the sale or collection of Securitization Assets.

“Securitization Assets” means any accounts receivable owed to the Guarantor or
any Subsidiary (whether now existing or arising or acquired in the future)
arising in the ordinary course of business from the sale of goods or services,
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable or other receivables, all proceeds of such accounts receivable and
other assets (including contract rights) which are of the type customarily
transferred or in respect of which security interests are customarily granted in
connection with securitizations of accounts receivable and which are sold,
transferred or otherwise conveyed by the Guarantor or a Subsidiary to another
Subsidiary receiving such accounts receivable.

“Senior Secured Leverage Ratio” is defined in the means, as of any date of
determination, the ratio of (a)(i) Consolidated Funded Indebtedness that is
secured by a Lien on the Guarantor Collateral (other than any Lien that is
subordinated to the Liens securing the obligations of Guarantor arising under
the A&R Foresight Energy Secured Facility) minus (ii) the sum of all
Unrestricted Cash, Cash Equivalents and short-term marketable debt securities of

 

14

 



--------------------------------------------------------------------------------

Guarantor or any of the subsidiary guarantors under the A&R Foresight Energy
Secured Facility as in effect on August 23, 2013.of the date of the financial
statements most recently delivered by Guarantor pursuant to Section 4.1, to
(b) Consolidated EBITDA for the period of the four consecutive fiscal quarters
ending as of the date of such financial statements.

“Subordinated Obligations” is defined in Section 2.5.1.

“Subsidiary Guarantors” means all of Guarantor’s wholly owned subsidiaries.

“Sugar Camp Credit Agreement” means that certain Credit Agreement dated as of
January 5, 2010 by and among Sugar Camp Energy, LLC, the lenders from time to
time party thereto, Crédit Agricole Corporate and Investment Bank, as
administrative agent and Crédit Agricole Corporate and Investment Bank
Deutschland, Niederlassung Einer Französischen Société Anonyme, as Hermes agent,
as amended by the First Amendment, dated as of February 5, 2010, the Second
Amendment, dated as of August 4, 2010, the Third Amendment, dated as of
September 24, 2010, and the Fourth Amendment dated as of the date hereof and as
further amended, restated, amended and restated, modified, supplemented or
replaced by a reasonable equivalent thereof from time to time.

“Swap Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any valid netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and

(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark- to-marketmark-to-market value(s) for such Hedging
Agreements, as determined based upon one or more mid- marketmid-market or other
readily available quotations provided by any recognized dealer in such Hedging
Agreements.

“Transactions” means, collectively, (a) the entering into of the Loan Documents
(as defined in the A&R Foresight Energy Credit Agreement), (b) the issuance of
the Second Lien Secured Notes, (c) the consummation of the Amendment
Transactions (as defined in the A&R Foresight Energy Credit Agreement) and
(d) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

“Unrestricted Cash” means cash or Cash Equivalents of Guarantor or any of its
Subsidiaries that would not appear as “restricted” on a Consolidated balance
sheet of the Guarantor and its Subsidiaries.

1.2 Rules of Interpretation. For all purposes of this Guaranty, except as
otherwise expressly provided, the rules of interpretation set forth in
Section 1.2 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis, as if fully set forth herein.

 

15

 



--------------------------------------------------------------------------------

SECTION 2. GUARANTY

2.1 Guaranty; Limitation of Liability.

2.1.1 Guaranty. Guarantor hereby absolutely, unconditionally and irrevocably
guarantees (subject to Section 2.1.2) the full and punctual payment when due
(whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, and at all times thereafter) and performance
of all Obligations of Borrower now or hereafter existing under or in respect of
the Credit Documents (including any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations, whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations, the “Guaranteed Obligations”), and agrees to pay
any and all expenses (including reasonable fees and expenses of counsel)
incurred by Administrative Agent, Hermes Agent or any other Lender Party in
enforcing any rights under this Guaranty or any other Credit Document. Without
limiting the generality of the foregoing (and subject to the provisos to the
immediately preceding sentence), Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
Borrower to any Lender Party under or in respect of the Credit Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving Borrower.

2.1.2 No Fraudulent Transfer. Guarantor, and by its acceptance of this Guaranty,
Administrative Agent and Hermes Agent hereby confirm that it is the intention of
all such Persons that this Guaranty and the obligations of Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of Bankruptcy
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the obligations of Guarantor hereunder. To effectuate the foregoing
intention, Administrative Agent, on behalf of each of the Lender Parties, Hermes
Agent and Guarantor hereby irrevocably agree that the obligations of Guarantor
under this Guaranty at any time shall be limited to the maximum amount as will
result in the obligations of Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

2.1.3 Guaranty of Payment not of Collection. Guarantor hereby unconditionally
and irrevocably agrees that this Guaranty constitutes a guaranty of payment when
due and not of collection, and waives any right to require that Administrative
Agent, Hermes Agent or any other Lender Party sue Borrower or any other Person
obligated for all or any part of the Guaranteed Obligations or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

2.2 Guaranty Absolute. Guarantor guarantees, to the extent permitted by
Applicable Law, that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Credit Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Lender Party with respect thereto. The
obligations of Guarantor under or in respect of this Guaranty are independent of
the Guaranteed Obligations or any other obligations of Borrower under or in
respect of the Credit Documents, and a separate action or actions may be brought
and prosecuted against Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against Borrower or whether Borrower is joined in
any such action or actions. The liability of Guarantor under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:

 

16



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of
Borrower under or in respect of the Credit Documents, or any other amendment or
waiver of or any consent to departure from any Credit Document, including any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to Borrower or otherwise;

(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(iv) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Credit Party under the Credit Documents or any other Property
of any Credit Party;

(v) any change, restructuring or termination of the corporate structure or
existence of any Credit Party;

(vi) any failure of any Lender Party to disclose to any Credit Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of Borrower now or hereafter
known to such Lender Party;

(vii) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of
Guarantor or any other guarantor or surety with respect to the Guaranteed
Obligations; or

(viii) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by any Lender Party that might
otherwise constitute a defense available to, or a discharge of, any Credit Party
or any other guarantor or surety.

This Guaranty shall continue to be effective or shall be automatically
reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by any Lender
Party or any other Person upon the insolvency, bankruptcy, reorganization or
liquidation of Borrower or otherwise, or upon the dissolution of, or appointment
of any intervenor or conservator of, or trustee or similar official for,
Guarantor or Borrower or any substantial part of Guarantor’s or any other Credit
Party’s assets, or as a result of any settlement or compromise with any Person
(including Guarantor) in respect of

 

17

 



--------------------------------------------------------------------------------

such payment, or otherwise, all as though such payments had not been made, and
Guarantor shall pay Administrative Agent and Hermes Agent on demand all
reasonable costs and expenses for which an invoice has been provided (including
reasonable fees of counsel) incurred by Administrative Agent or Hermes Agent,
respectively, in connection with such rescission or restoration

2.3 Waivers and Acknowledgments. Guarantor hereby:

(i) to the extent permitted by Applicable Law, unconditionally and irrevocably
waives promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that any Lender Party protect, secure,
perfect or insure any Lien or any Property subject thereto or exhaust any right
or take any action against any Credit Party or any other Person or any
collateral;

(ii) unconditionally and irrevocably waives any right to revoke this Guaranty
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future;

(iii) unconditionally and irrevocably waives (A) any defense arising by reason
of any claim or defense based upon an election of remedies by any Lender Party
that in any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of Guarantor or other rights of Guarantor to proceed against any of the other
Credit Party, any other guarantor or any other Person or any collateral and
(B) any defense based on any right of set-off or counterclaim against or in
respect of the obligations of Guarantor hereunder;

(iv) unconditionally and irrevocably waives any duty on the part of any Lender
Party to disclose to Guarantor any matter, fact or thing relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Credit Party now or hereafter known by such
Lender Party; and

(v) acknowledges that it will receive substantial direct and indirect benefits
from the financing arrangements contemplated by the Credit Documents and that
the waivers set forth in Section 2.2 and this Section 2.3 are knowingly made in
contemplation of such benefits.

2.4 Subrogation. Guarantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against Borrower,
any other Credit Party or any other insider guarantor that arise from the
existence, payment, performance or enforcement of Guarantor’s obligations under
or in respect of this Guaranty or any other Credit Document, including any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of any Lender Party against
Borrower or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right

 

18



--------------------------------------------------------------------------------

to take or receive from Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, until the
Discharge Date in accordance with the Credit Agreement. If (i) Guarantor shall
make a payment to any Lender Party of all or any part of the Guaranteed
Obligations, and (ii) the Discharge Date shall have occurred in accordance with
the Credit Agreement, the Lender Parties will, at Guarantor’s request and
expense, execute and deliver to Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by Guarantor pursuant to this
Guaranty.

2.5 Subordination.

2.5.1 Subordination. Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to Guarantor by each other Credit Party
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 2.5. Except during the
continuance of any Event of Default, Guarantor may receive regularly scheduled
payments from any other Credit Party on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Event of Default,
Guarantor shall not demand, accept or take any action to collect any payment on
account of the Subordinated Obligations until after the Discharge Date.

2.5.2 Post-Petition Interest. In any proceeding under any Bankruptcy Law
relating to any other Credit Party, Guarantor agrees that the Lender Parties
shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of a proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post-Petition Interest”)) before Guarantor receives
payment of any Subordinated Obligations.

2.5.3 Default; Event of Default. After the occurrence and during the continuance
of any default under a Credit Document, Guarantor shall, if Administrative Agent
or Hermes Agent so requests, collect, enforce and receive payments on account of
the Subordinated Obligations as trustee for the Lender Parties and deliver such
payments to Administrative Agent on account of the Guaranteed Obligations
(including all Post-Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guaranty.
After the occurrence and during the continuance of an Event of Default,
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, to require Guarantor (a) to collect and enforce, and
to submit claims in respect of, the Subordinated Obligations, and (b) to pay any
amounts received on such obligations to Administrative Agent for application to
the Guaranteed Obligations (including any and all Post-Petition Interest).

2.6 Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the occurrence of the Discharge
Date in accordance with the Credit Agreement, (b) be binding upon Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lender Parties and their successors, transferees and assigns.

 

19



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

Guarantor hereby represents and warrants to Administrative Agent, for the
benefit of the Lender Parties, and Hermes Agent as set forth below:

3.1 Existence; Compliance with Law. Guarantor (a) is duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign limited liability company and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification and (d) is in compliance with all
Applicable Laws except to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

3.2 Power; Authorization; Enforceability. Guarantor has the power and authority,
and the legal right, to make, deliver and perform this Guaranty. Guarantor has
taken all necessary limited liability company action to authorize the execution,
delivery and performance of this Guaranty. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the transactions
contemplated herein or the execution, delivery, performance, validity or
enforceability of this Guaranty. This Guaranty has been duly executed and
delivered on behalf of Guarantor. This Guaranty constitutes a legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

3.3 No Conflict. The execution, delivery and performance of this Guaranty by
Guarantor will not violate any Applicable Law or any Contractual Obligation or
Organizational Document of Guarantor and will not result in, or require, the
creation or imposition of any Lien on any of its respective Properties or
revenues pursuant to any Applicable Law or any such Contractual Obligation.

3.4 Ownership. As of the date hereof, Guarantor is the direct owner of 100% of
the Capital Stock of Borrower.

3.5 Financial Information.

3.5.1 Financial Statements. The audited balance sheet and the related statements
of income, stockholder’s equity and cash flow of Guarantor as of and for the
fiscal year ended December 31, 2010, copies of which have heretofore been
furnished to each Lender, present fairly the financial condition and results of
operation and cash flows of Guarantor as of such date and for such period. The
unaudited balance sheet and the related

 

20



--------------------------------------------------------------------------------

statements of income, stockholder’s equity and cash flow of Guarantor as of and
for the fiscal quarter ended March 31, 2011, copies of which have heretofore
been furnished to each Lender, present fairly the financial condition and
results of operations and cash flows of Guarantor as of such date and for such
periods.

3.5.2 No Contingent Liabilities. Guarantor does not have any material contingent
liability, liability for Taxes or any long-term leases or unusual forward or
long-term commitments, including interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, in each
case, that was outstanding or otherwise in existence during any of the periods
described in Section 3.5.1 that are not reflected in the financial statements
described in Section 3.5.1.

3.6 No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority (including under any Environmental Law or
Mining Law) is pending or, to the knowledge of Guarantor, threatened by or
against Guarantor or any of its Properties or revenues (a) with respect to this
Guaranty or any of the transactions contemplated thereby or (b) that could
reasonably be expected to have a Material Adverse Effect.

3.7 No Default. Guarantor is not in default under or with respect to any of its
material Contractual Obligations.

3.8 Accuracy of Information, etc. No statement or information contained in this
Guaranty or any other document, certificate or statement furnished to any Lender
Party by or on behalf of Guarantor for use in connection with the transactions
contemplated by the Credit Documents, taken as a whole, contained as of the date
such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading. As of the date hereof, there is no fact known to Guarantor that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed in the Credit Documents.

3.9 Taxes. Guarantor (a) has timely filed or caused to be timely filed all
federal and material other Tax returns required to have been filed by or with
respect to it, and each such Tax return is complete and accurate in all material
respects and (b) has timely paid or caused to be timely paid all material Taxes
shown thereon to be due and payable by it and all other material Taxes or
assessments (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of Guarantor).

3.10 Investment Company Act. Guarantor is not an “investment company” within the
meaning of or otherwise subject to regulation under, the Investment Company Act
of 1940, as amended.

3.11 Solvency. Guarantor is, after giving effect to the obligations contemplated
under this Guaranty, Solvent.

 

21



--------------------------------------------------------------------------------

3.12 Foreign Assets Control Regulations. Guarantor (a) is not and will not
become a Person or entity described by section 1 of Executive Order 13224 of
September 24, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (12 C.F.R. 595), and no
Credit Party engages in dealings or transactions with any such Persons or
entities, and (b) is not in violation of the USA PATRIOT Act.

3.13 Knowledge of Borrower. Guarantor has knowledge of Borrower’s financial
condition and affairs and has adequate means to obtain from Borrower, on an
ongoing basis, information relating thereto and to Borrower’s ability to pay and
perform the Obligations, and agrees to assume the responsibility for keeping,
and to keep, so informed for so long as this Guaranty is in effect. Guarantor
acknowledges and agrees that the Lender Parties shall have no obligation to
investigate the financial condition or affairs of Guarantor nor to advise
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of Borrower that might become known to any Lender Party at any time,
whether or not such Lender Party knows or believes, or has reasons to know or
believe, that such fact or change is unknown to Guarantor, or might, or does,
materially increase the risk of Guarantor as guarantor, or might, or would,
affect the willingness of Guarantor to continue as a guarantor of the
Obligations.

3.14 Substantial Benefit. It is in the best interest of Guarantor to execute
this Guaranty inasmuch as Guarantor will derive substantial direct and indirect
benefit from the Term Loans and Guarantor agrees that the Lender Parties are
relying on this representation in agreeing to enter into the Credit Documents
with the Credit Parties.

SECTION 4. COVENANTS

Guarantor covenants and agrees that until the Discharge Date, Guarantor shall:

4.1 Financial Statements. Furnish (or cause to be furnished) to Administrative
Agent (for distribution to each Lender):

(i) as soon as available, but in any event within 90 days after the end of each
fiscal year of Guarantorthe Credit Parties commencing with the fiscal year
ending December 31, 20112016, (A) a copy of each of the consolidating (if
requested) and Consolidated audited balance sheets of Guarantor and its
Subsidiaries as at the end of such year and the related consolidating (if
applicable) and Consolidated auditedconsolidated audited balance sheet,
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous yearof
Foresight Energy LP and its Subsidiaries, in each case under this
paragraphclause (iA), reported on without a “going concern” or any successor
qualification or exception thereto, or any material qualification arising out of
the scope of the audit, by Ernst & Young LLP or other independent certified
public accountants of nationally recognized standing;, and (B) a copy of each of
the unaudited balance sheet and statements of income of Guarantor (which may be
in a consolidating format), certified by a Responsible Officer of Guarantor as
being fairly stated in all material respects;

 

22

 



--------------------------------------------------------------------------------

(ii) (ii) as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of
Guarantorthe Credit Parties, a copy of each of the consolidating (if requested)
and Consolidatedconsolidated unaudited balance sheets of Guarantor and its
Subsidiaries as at the end of such quarter and the related consolidating (if
applicable) and Consolidated unauditedsheet, statements of income and of cash
flows of Foresight Energy LP and its Subsidiaries and a copy of the balance
sheet and statement of income of the Guarantor (which may be in a consolidating
format) for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures as of
the end of and for the corresponding period in the previous year, certified by a
Responsible Officer of Guarantor as being fairly stated in all material respects
(subject to normal year-end audit adjustments).;

(iii) Within thirty (30) days after the end of each of the first two calendar
months of each fiscal quarter, commencing with the month ending August 31, 2016,
an unaudited monthly management consolidated balance sheet of Foresight Energy
LP and its Subsidiaries as at the end of such month and the related consolidated
statements of income or operations for such month, in each case in a form
consistent with the Guarantor’s practice as of the Seventh Amendment Effective
Date, such unaudited monthly management consolidated statements to be certified
by a Responsible Officer of Guarantor as fairly presenting in all material
respects the financial condition and results of operations of the Guarantor and
its Subsidiaries in accordance with GAAP, subject only to normal quarterly or
year-end adjustments and the absence of footnotes; and

(iv) concurrently with the delivery of any financial statements pursuant to
subsections (i) or (ii) above, and the delivery of financial statements by
Borrower pursuant to Section 8.1 of the Credit Agreement, a certificate of a
Financial Officer of the Guarantor certifying that no Event of Default or
Default has occurred and is continuing or, if such Financial Officer has
knowledge that an Event of Default or Default has occurred and is continuing,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and no material adverse change in the
consolidated assets, liabilities, operations or financial condition of the
Guarantor or of Foresight Energy LP and its Subsidiaries has occurred since the
date of the immediately preceding financial statements so delivered (or the
nature of any such change).

All financial statements delivered pursuant to paragraph (i) orthrough
(iiiii) above shall be complete and correct in all material respects and to be
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

 

23

 



--------------------------------------------------------------------------------

4.2 Compliance with Law. Except as could not reasonably be expected to have a
Material Adverse Effect, take all reasonable action to maintain all rights,
privileges and Governmental Approvals necessary in the normal conduct of its
business and comply with all Applicable Law, and maintain and enforce policies
and procedures designed to promote and achieve compliance by Guarantor with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

4.3 Fundamental Changes. (a) Not enter into any merger, consolidation or
amalgamation (other than any merger that (i) could not reasonably be expected to
have a Material Adverse Effect, (ii) would not result in a Change of Control and
(iii) would result in Guarantor being the surviving Person), or (b) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
dispose of all or substantially all of its Property or business.

4.4 Maintenance of Existence. Preserve, renew and keep in full force and effect
its existence as a limited liability company and all material rights, privileges
and franchises necessary in the normal conduct of its business.

4.5 Consolidated Interest Coverage Ratio. Not permit the Consolidated Interest
Coverage Ratio as at the end of any fiscal quarter of the Guarantor to be below
the minimum ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Minimum Consolidated Interest
Coverage Ratio  

FourthSecond Quarter

     2.00:1.00   

2013 and Each Fiscal

  

Quarter Thereafter2016

  

and thereafter

  

4.6 Senior Secured Leverage Ratio. Not permit the Senior Secured Leverage Ratio
as of the end of any fiscal quarter of the Guarantor to be above the maximum
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

Ending

  

Maximum Senior Secured

Leverage Ratio

 

FourthFiscal Quarter

     3.50:1.00Maximum Senior   

2013Ending

     Secured Leverage Ratio   

FirstSecond Quarter

     3.50:1.00   

20142016 through Fourth

  

Quarter 2018

  

SecondFirst Quarter

     3.25:1.00   

20142019 through Fourth

  

Quarter 2019

  

ThirdFirst Quarter

     3.00:1.00   

20142020 through Fourth

  

Quarter 2020

  

First Quarter 2021

     2.75:1.00   

through Fourth Quarter

  

2014 and Each

  

2021Fiscal Quarter

  

Thereafter

  

 

24

 



--------------------------------------------------------------------------------

4.7 [Reserved]

4.8 Certification of Compliance with Financial Covenants. Within 45 days
following the last day of each fiscal quarter commencing with the first fiscal
quarter end after the date hereof, Guarantor shall deliver a certificate of a
Responsible Officer of Guarantor certifying as to Guarantor’s compliance with
each financial covenant set forth in Sections 4.5, 4.6 and 4.7 (which
certificate shall include reasonably detailed calculations with respect to the
determination of the ratios or aggregate amounts, as applicable, set forth in
Sections 4.5, 4.6 and 4.7).

SECTION 5. MISCELLANEOUS

5.1 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows or to such other address as such party may hereafter notify to the other
parties hereto:

 

Guarantor:

   Foresight Energy LLC    3801 PGA Boulevard, Suite 903    Palm Beach Gardens,
FL 33410    Attention: Mr. Donald Holcomb    Facsimile: (561) 626-4938    With a
copy to:    Bailey & Glasser LLP    209 Capitol Street    Charleston, WV 25301
   Attention: Brian A. Glasser, Esq.    Facsimile: (304) 342-1110

 

25

 



--------------------------------------------------------------------------------

Administrative Agent:

   Crédit Agricole Corporate and Investment Bank,    as Administrative Agent   
Structured Finance AgencyITB Middle Office Group    1301 Avenue of the Americas
   New York, New York 10019    Email: frank.tatulli@ca-cib.com    Attn: Frank
Tatulli    Attention: Ted Vandermel    With a copy to    Crédit Agricole
Corporate and Investment Bank    DAS - Debt Restructuring & Advisory Services   
1301 Avenue of the Americas    New York, New York 10019    Email:
pierre.bennaim@ca-cib.com    Attn: Pierre Bennaim

Hermes Agent:

   Crédit Agricole Corporate and Investment Bank    Deutschland, Niederlassung
einer französischen    Société Anonyme,    as Hermes Agent    Export and Trade
Finance/Loan Administration    Taunusanlage 14    60325 Frankfurt am
Main/Germany    Attention:     Jörg Redeker/Imad Urf/Guido Berning   
                     Stephan Bachmann    Facsimile:   +49 69 74221 201/+49 69
74221 197

5.2 Termination or Release. This Guaranty shall terminate upon the earlier of
(a) the occurrence of the Discharge Date in accordance with the Credit Agreement
and (b) the execution and delivery to Administrative Agent of an Acceptable
Replacement Guaranty.

5.3 Successors and Assigns. All covenants, agreements, representations and
warranties in this Guaranty by Guarantor shall bind Guarantor and shall inure to
the benefit of and be enforceable by Administrative Agent, Hermes Agent and the
other Lender Parties, and their respective successors and permitted assigns,
whether so expressed or not. Guarantor is not entitled to assign its obligations
hereunder to any other person without the prior written consent of
Administrative Agent and Hermes Agent, and any purported assignment in violation
of this provision shall be void.

 

26

 



--------------------------------------------------------------------------------

5.4 Waivers; Amendment. This Guaranty may not be amended, waived, supplement or
otherwise modified except in accordance with Section 12.4 of the Credit
Agreement.

5.5 Entire Agreement. This Guaranty, including any agreement, document or
instrument attached hereto or referred to herein, integrates all the terms and
conditions mentioned herein or incidental hereto and supersedes all oral
negotiations and prior agreements and understandings of the parties hereto in
respect to the subject matter hereof.

5.6 GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.7 Submission To Jurisdiction; Waivers. Guarantor hereby irrevocably and
unconditionally:

(i) submits for itself and its Property in any legal action or proceeding
relating to this Guaranty, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive generalexclusive jurisdiction of the
courts of the State of New York located in the County of New York, the courts of
the United States of America for the Southern District of New York, and
appellate courts from any thereof;

(ii) consents that any such action or proceeding may be boughtbrought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Guarantor, as the case
may be at its address set forth in Section 5.1;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.; and

(vi) agrees that nothing in this Guaranty or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Guaranty or any other Loan
Document against Guarantor or any other Loan Party or its properties in the
courts of any jurisdiction.

5.8 WAIVERS OF JURY TRIAL. GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AND FOR ANY COUNTERCLAIM THEREIN.

 

27

 



--------------------------------------------------------------------------------

5.9 Limitation of Liability. No claim shall be made by Guarantor against
Administrative Agent, Hermes Agent or the other Lender Parties or any of their
Affiliates, directors, employees, attorneys or agents for any loss of profits,
business or anticipated savings, special or punitive damages or any indirect or
consequential loss whatsoever in respect of any breach or wrongful conduct
(whether or not the claim therefor is based on contract, tort or duty imposed by
law), in connection with, arising out of or in any way related to the
transactions contemplated by this Guaranty or any act or omission or event
occurring in connection therewith, and Guarantor hereby waives, releases and
agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in their favor.

5.10 Third-Party Beneficiaries. Nothing in this Guaranty, express or implied,
shall be construed to confer upon any Person (other than Guarantor,
Administrative Agent, Hermes Agent and the other Lender Parties, and their
respective successors and permitted assigns) any legal or equitable right,
remedy or claim under or by reason of this Guaranty.

5.11 Rights of Administrative Agent and Hermes Agent. Administrative Agent and
Hermes Agent shall be entitled to the rights, protections, immunities, and
indemnities set forth in the Credit Agreement as if specifically set forth
herein.

5.12 Rights of Hermes. Each of Section 12.3.2 and Section 12.19 of the Credit
Agreement is hereby incorporated by reference, mutatis mutandis, as if fully set
forth herein, and Guarantor acknowledges the rights of Hermes Agent and Hermes
thereunder.

5.13 Consent and Acknowledgement. Guarantor hereby acknowledges receiving copies
of each Credit Document and consents to the terms and provisions thereof.

5.14 Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Guaranty and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Guaranty.

5.15 Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.16 Counterparts. This Guaranty may be executed in one or more duplicate
counterparts and when signed by all of the parties shall constitute a single
binding agreement. Delivery of an executed counterpart to this Guaranty by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually signed original.

 

28

 



--------------------------------------------------------------------------------

5.17 USA Patriot Act. Administrative Agent hereby notifies Guarantor that
pursuant to the USA Patriot Act, it is required to obtain, verify and record
information that identifies Guarantor, including without limitation the name and
address of Guarantor. Administrative Agent hereby notifies Guarantor that
pursuant to the requirements of the USA Patriot Act it is required to obtain,
verify and record information that identifies Guarantor, which information
includes the name and address of Guarantor and other information that will allow
each Lender to identify Guarantor in accordance with the USA Patriot Act.

[SIGNATURE PAGES FOLLOW.]

 

29

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

FORESIGHT ENERGY LLC,

as Guarantor

By:  

 

Name: Title:

FORESIGHT GUARANTY

(HILLSBORO ENERGY LLC)

 



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK,

as Administrative Agent By:  

 

Name: Title: By:  

 

Name: Title:

 

FORESIGHT GUARANTY

(HILLSBORO ENERGY LLC)



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK DEUTSCHLAND,

NIEDERLASSUNG EINER FRANZÖSISCHEN

SOCIÉTÉ ANONYME,

as Hermes Agent By:  

 

Name: Title: By:  

 

Name: Title:

 

FORESIGHT GUARANTY

(HILLSBORO ENERGY LLC)



--------------------------------------------------------------------------------

Exhibit D

Amendment to Security Agreement

[Please see attached.]

Exhibit D

 



--------------------------------------------------------------------------------

Execution Copy

FIRST AMENDMENT TO SECURITY AGREEMENT

(HILLSBORO ENERGY LLC)

This FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) is entered into as
of August 30, 2016 (the “Effective Date”) by and among Hillsboro Energy LLC
(“Grantor”), The Huntington National Bank, not in its individual capacity but
solely in its capacity as collateral agent for the Secured Parties (in such
capacity “Collateral Agent”) and Credit Agricole Corporate and Investment Bank,
not in its individual capacity but solely in its capacity as administrative
agent for the Lenders referred to below (in such capacity “Administrative
Agent”). Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Security Agreement (as hereinafter defined).

RECITALS:

WHEREAS, Grantor, Collateral Agent and Administrative Agent have entered into
that certain Security Agreement dated as of October 15, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”);

WHEREAS, Grantor, Administrative Agent and Collateral Agent desire to amend the
Security Agreement upon the terms and conditions more fully set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

AGREEMENT:

1. AMENDMENTS TO SECURITY AGREEMENT. Subject to the satisfaction of the
conditions set forth in Section 2, the Security Agreement is hereby amended as
of the date hereof on the terms set forth in this Section 1.

(a) A new subsection (g) is hereby added to Section 2.1 of the Security
Agreement, and the current subsection (g) shall hereinafter be subsection (h):

“(g) all Replacement Collateral; and”

(b) A new Section 2.6 is hereby added to the end of Section 2 of the Security
Agreement:

“2.6 Insurance. Grantor will maintain insurance covering the Collateral against
such insurable losses as is required by Section 8.6(c) of the Credit Agreement,
and will cause the Collateral Agent to be designated as lender loss payee and
the Administrative Agent to be designated as additional insured (as customary
for secured parties based on the type of insurance) with respect to all such
insurance, and Grantor will furnish copies of such insurance policies or
certificates to Collateral Agent and Administrative Agent promptly upon request
therefor and will otherwise comply with the terms and provisions of the Credit
Agreement with respect to such insurance coverage.”

(c) In Section 7.13(i) of the Security Agreement, the words “non-exclusive
general jurisdiction” are hereby replaced with the words “exclusive
jurisdiction”.

 



--------------------------------------------------------------------------------

(d) The word “and” is added to the end of Section 7.13(v) of the Security
Agreement and a new Section 7.13(vi) is hereby added to the end of Section 7.13
of the Security Agreement:

“(vi) agrees that nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Loan Party or its properties in the
courts of any jurisdiction.”

2. CONDITIONS PRECEDENT TO EFFECTIVENESS. This Amendment shall become effective
as of the date hereof upon the due execution and delivery of a counterpart
signature page to this Amendment by Grantor, Collateral Agent and Administrative
Agent.

3. CONTINUING EFFECT; NO WAIVER; REFERENCES. All of the terms and provisions of
the Security Agreement, are and shall remain in full force and effect and are
hereby ratified and confirmed. The execution and delivery of this Amendment
shall not, except as expressly provided herein, constitute a waiver or amendment
of (a) any provision of the Security Agreement or (b) any right, power or remedy
of Administrative Agent or Collateral Agent under the Security Agreement.

4. SEVERABILITY. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate nor render unenforceable such provision in any
other jurisdiction.

5. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

6. WAIVER OF JURY TRIAL. GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND
FOR ANY COUNTERCLAIM THEREIN.

7. COUNTERPARTS. This Amendment may be executed in any number of counterparts by
the parties hereto, each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic transmission shall have the same effect as
delivery of a manually executed counterpart hereof.

[Signature pages follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

THE HUNTINGTON NATIONAL BANK, in its

capacity as Collateral Agent and not in its

individual capacity

By:     Name: Title:

[Signature Page to First Amendment to Security Agreement]



--------------------------------------------------------------------------------

HILLSBORO ENERGY LLC By:  

 

Name: Title:

 

[Signature Page to First Amendment to Security Agreement]



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, in its capacity as

Administrative Agent and not in its individual

capacity

By:  

 

Name: Title: By:  

 

Name: Title:

[Signature Page to First Amendment to Security Agreement]

 